      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 1 of 197



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


                                      )
                                      )   Case No. 18-CV-07143-JFK
                                      )
                                      )   CLASS ACTION
IN RE NIELSEN HOLDINGS PLC            )
SECURITIES LITIGATION                 )
                                      )
                                      )   DEMAND FOR JURY TRIAL
                                      )
                                      )
                                      )



                 AMENDED COMPLAINT FOR VIOLATIONS
                  OF THE FEDERAL SECURITIES LAWS
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 2 of 197



                                              TABLE OF CONTENTS

                                                                                                                                 Page

I.     INTRODUCTION .............................................................................................................. 1

II.    SUMMARY OF THE ACTION ......................................................................................... 1

III.   JURISDICTION AND VENUE ....................................................................................... 13

IV.    PARTIES AND WITNESSES.......................................................................................... 14

       A.        Named Plaintiffs ................................................................................................... 14

       B.        Defendants & Their Roles as Control Persons of Nielsen .................................... 14

       C.        Confidential Witnesses ......................................................................................... 17

V.     BACKGROUND ON NIELSEN’S BUSINESS .............................................................. 22

                 (1)       The Buy Segment ...................................................................................... 23

                 (2)       The Watch Segment .................................................................................. 25

                 (3)       Additional Explanation of Analytical Insights Business .......................... 27

VI.    SUBSTANTIVE ALLEGATIONS OF THE FRAUD AND EVENTUAL
       REVELATION OF THE TRUTH .................................................................................... 28

       A.        Prior to the Class Period Defendants Continuously Assert the Strong
                 Position of Nielsen ................................................................................................ 29

       B.        The Beginning of the Fraud .................................................................................. 32

                 (1)       4Q15: Nielsen Overstates its Position and Fails to Disclose Known
                           Material Negative Trends ......................................................................... 32

                 (2)       1Q16: Nielsen Falsely Boasts of Strong Position ..................................... 33

                 (3)       2Q16: Nielsen Downplays “Challenging” Environment, While
                           Continuing to Hide Known Material Negative Trends ............................. 35

       C.        Contrary to Public Statements, Defendants Knew Negative Trends Were
                 Undermining Nielsen’s Performance .................................................................... 37

                 (1)       Nielsen’s Business was in Decline ........................................................... 37

                           (i)        Discretionary Buy Segment Spending was in Decline ................. 37



                                                                 i
Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 3 of 197



              (ii)       Interest in Insights Products was Diminishing.............................. 40

              (iii)      Fast Emerging Market Growth Would be Short-Lived ................ 42

     (2)      Defendants Had Strong Visibility into the Decline in Nielsen’s
              Business .................................................................................................... 45

D.   3Q16: Nielsen Surprises Market with Declining Performance, but Hides
     True Extent of the Businesses’ Problems ............................................................. 52

E.   4Q16-4Q17: Nielsen Continues the Fraud, but is Repeatedly Forced to
     Report Disappointing Results Caused by its Waning Business ............................ 58

     (1)      Analyst Day (December 8, 2016) ............................................................. 59

     (2)      4Q16 (February 9, 2017)........................................................................... 60

     (3)      2017 10-K (February 17, 2017) ................................................................ 61

     (4)      1Q17 (April 25, 2017)............................................................................... 61

     (5)      2Q17 (July 27, 2017) ................................................................................ 63

     (6)      3Q17 (October 25, 2017) .......................................................................... 65

     (7)      2017 Analyst Day (November 9, 2017) .................................................... 66

     (8)      4Q17 & 2017 10-K (February 8, 2018) .................................................... 67

F.   Fiscal Year 2018: The Extent of the Decline is Finally Revealed ........................ 70

     (1)      1Q18 (April 26, 2018): Defendants Make False Assurances
              Regarding GDRP and China Amidst Continuing Business
              Weakness .................................................................................................. 70

              (i)        Background on the GDPR & Defendant’s False Assurances
                         Concerning the GDPR’s Effect on Nielsen’s Business ................ 70

              (ii)       1Q18: Nielsen’s Business Continue to Deteriorate, While
                         Nielsen Continues to Mislead the Market Regarding Its
                         Deteriorating Condition and GDPR .............................................. 73

     (2)      CWs Corroborate that Problems with GDPR Were Known to
              Nielsen Throughout the First Half of 2018 ............................................... 81

     (3)      2Q18 (July 26, 2018): Nielsen Finally Reveals the Massive Multi-
              Segment Decline in its Business ............................................................... 83

              (i)        Final Revelation of Buy Segment Issues ...................................... 86


                                                    ii
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 4 of 197



                      (ii)       Revelation of GDPR Issues Affecting Nielsen’s Marketing
                                 Effectiveness Business .................................................................. 90

              (4)     Subsequent Disclosures Further Confirm the Fraud ................................. 96

                      (i)        Abrupt Resignation of Defendant Jackson ................................... 96

                      (ii)       Subsequent Disclosures Fully Reveal Extent of GDPR
                                 Issues That Were Known to Nielsen ............................................. 96

                      (iii)      Subsequent Disclosures Support That Nielsen Deceived
                                 Market About China Execution Issues ......................................... 98

                      (iv)       Nielsen Takes Massive Buy Segment Goodwill Write-
                                 Down ............................................................................................. 99

VII.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
       AND OMISSIONS DURING THE CLASS PERIOD ................................................... 100

       A.     Chronology of the Other False and Misleading Statements ............................... 100

              (1)     Statements Made From February 11, 2016 through October 25,
                      2016......................................................................................................... 100

                      (i)        February 11, 2016 (4Q 2015)...................................................... 101

                      (ii)       April 20, 2016 (1Q16)................................................................. 105

                      (iii)      May 18, 2016 .............................................................................. 106

                      (iv)       June 1, 2016 ................................................................................ 106

                      (v)        July 26, 2016 (2Q16) .................................................................. 108

                      (vi)       October 25, 2016 (3Q16) – Partial Revelation of the Truth ....... 112

              (2)     Statements Made From December 8, 2016 through July 25, 2018 ......... 119

                      (i)        December 8, 2016 ....................................................................... 120

                      (ii)       February 9, 2017 (4Q16)............................................................. 123

                      (iii)      April 25, 2017 (1Q17)................................................................. 124

                      (iv)       July 27, 2017 (2Q17) .................................................................. 129

                      (v)        October 25, 2017 (3Q17) ............................................................ 132

                      (vi)       November 9, 2017 ....................................................................... 135


                                                            iii
         Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 5 of 197



                             (vii)      February 8, 2018 (4Q17)............................................................. 140

                             (viii) February 28, 2018 ....................................................................... 144

                             (ix)       April 26, 2018 (1Q18)................................................................. 146

                             (x)        May 15, 2018 .............................................................................. 150

                             (xi)       May 16, 2018 .............................................................................. 151

                             (xii)      May 31, 2018 .............................................................................. 153

                             (xiii) June 5, 2018 ................................................................................ 156

                             (xiv)      June 14, 2018 .............................................................................. 156

        B.        MD&As During the Class Period ....................................................................... 158

        C.        Statements About the Value of Nielsen’s Buy Segment and its Goodwill ......... 161

VIII.   ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER ........ 174

        A.        CWs Confirm Declining Business and that Defendants Knew of This
                  Decline Because of Their Visibility into the Business ....................................... 175

        B.        Additional Facts Supporting Scienter Preceding 3Q16 Partial Revelation
                  of the Truth ......................................................................................................... 175

        C.        Additional Allegations of Knowledge or Recklessness That Nielsen was
                  Misleading Investors Regarding GDPR.............................................................. 176

        D.        Additional Facts Supporting Scienter Regarding Statements About China ....... 177

        E.        By Speaking on the Subjects at Issue in this Complaint, Defendants Must
                  Have Had Knowledge of the Conditions in Nielsen or They Were
                  Reckless in Speaking On Those Subjects ........................................................... 178

        F.        The Significance of the Subject of the False and Misleading Statements to
                  Nielsen’s Business Supports Scienter ................................................................. 178

        G.        Defendants Barns’ and Jackson’s Terminations Support Scienter ..................... 179

IX.     LOSS CAUSATION ....................................................................................................... 179

X.      APPLICATION OF THE PRESUMPTION OF RELIANCE ........................................ 181

XI.     NO SAFE HARBOR ...................................................................................................... 182

XII.    CLASS ACTION ALLEGATIONS ............................................................................... 183


                                                                  iv
           Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 6 of 197



         COUNT I Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated
         Thereunder Against All Defendants ................................................................................186
         COUNT II Violation of § 20(a) of the Exchange Act Against the Individual
         Defendants .......................................................................................................................187
XIII.    PRAYER FOR RELIEF ................................................................................................. 189

XIV. JURY DEMAND ............................................................................................................ 189




                                                                     v
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 7 of 197



I.     INTRODUCTION

       Lead Plaintiff Public Employees’ Retirement System of Mississippi (“MissPERS”), and

additionally named Plaintiff Monroe County Employees’ Retirement System (together with

MissPERS, “Plaintiffs”), individually and on behalf of all others similarly situated, alleges the

following based on personal knowledge as to Plaintiffs, and Plaintiffs’ own acts, and upon

information and belief as to all other matters based upon the investigation conducted by and

through Plaintiffs’ attorneys, which included, among other things, a review of press releases and

other public statements issued by Nielsen Holdings plc (“Nielsen” or the “Company”), Nielsen’s

filings with the U.S. Securities and Exchange Commission (“SEC”), interviews with Nielsen’s

former employees, and media and analyst reports about the Company. Plaintiffs believe that

substantial additional evidentiary support exists for the allegations set forth herein and will be

obtainable through a reasonable opportunity for discovery. This suit alleges securities claims

against Defendants Dwight Mitchell Barns, Kelly Abcarian, Stephen Hasker, Jamere Jackson

(“Individual Defendants”) and Defendant Nielsen (collectively, “Defendants”).

II.    SUMMARY OF THE ACTION

       1.      This is a securities class action on behalf of all persons or entities who purchased

or otherwise acquired Nielsen’s publicly traded common stock between February 11, 2016 and

July 25, 2018, inclusive (the “Class Period”). The action is brought against Nielsen and certain

of its officers, directors and/or employees for violations of the Securities Exchange Act of 1934

(the “Exchange Act”) and SEC Rule 10b-5 promulgated thereunder.

       2.      Nielsen is a data and analytics company. It collects information about what

consumers buy and watch, and it creates analytical products based on this information. Nielsen

then sells this data and these analytical products to its clients. Nielsen’s business has two

similarly sized segments: Buy and Watch.


                                                  1
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 8 of 197



       3.      The Buy segment tracks billions of retail transactions around the world and

transforms this data into products that assist consumer packaged goods (“CPG”) companies –

like The Procter & Gamble Company, The Coca-Cola Company, Nestle S.A., and the Unilever

Group – in understanding their markets and consumers. The results of the Buy segment are split

into two reporting sub-segments: (1) Developed Markets, which generated about 2/3 of the Buy

segment revenue, and (2) Emerging Markets, which provided the other 1/3 of the Buy segment

revenue.

       4.      The Company’s Watch segment tracked user data from television, radio, and the

internet for its clients. Nielsen relied on data obtained from third-parties such as Facebook and

Twitter for many of its products and services. The Watch data is used by Nielsen’s media clients

to understand their audiences and establish the value of their advertising inventory (e.g., “Nielsen

Ratings”). The Watch segment also housed a business called “Marketing Effectiveness,” which

Nielsen promoted as fast growing and highly promising.

       5.      Throughout the Class Period, which ranges from February 11, 2016, to July 25,

2018, Defendants defrauded the market by overstating the strength of Nielsen’s business, when

in reality the Company was in decline, and plagued by numerous problems that negatively

affected its growth.

       6.      In late 2015, immediately prior to the Class Period, Nielsen told the market at an

Analyst Day presentation that the Company was poised for incredible growth. Defendant

Jackson, Nielsen’s CFO, touted the business’ strength and specifically called out the expected

growth in the Buy segment. Nielsen also discussed the launch of the Connected Buy System,

which supposedly delivered data and analytics to clients. It was promoted by Defendants as a

response to “the most important trend” Nielsen was facing, its clients demanding answers to




                                                 2
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 9 of 197



questions like “why my market share went up.” In other words, it was promoted as a high-value

product because it offered clients analytical insights about their business.

       7.      At the start of the Class Period on February 11, 2016, Nielsen told the market that

the Buy segment was continuing to “strengthen and expand” and that this strength was

manifesting in both Developed Markets and Emerging Markets. Defendant Jackson said that

clients’ discretionary spending was “stable” and that clients continued to invest in the analytics

products that Nielsen provided. The growth Defendants touted on February 11, 2016, was

reflected in the guidance provided on that day, which was a reiteration of the strong guidance

provided on Analyst Day in late 2015. The market was excited by Nielsen’s news of growth and

client spending, and Nielsen’s stock price increased by 4.2% that day, to close at $47.33.

Analysts called Nielsen a “safe haven” and discussed their confidence in Nielsen based on the

“stability” in client discretionary spending that Defendants described.

       8.      For the next two quarters, Defendants continued to tout the strength and growth in

the Buy segment. When releasing first quarter results on April 20, 2016, Defendant Barns told

the market that “in both Watch and Buy” the Company was “executing well,” and that “there’s a

lot to look forward to for the rest of the year and beyond.” On July 26, 2016, the Company

reported “solid performance of both its Buy and Watch businesses“ and reiterated the strong

fiscal year guidance provided at Analyst Day in late 2015 – meaning the outlook for the

Company remained strong and had not changed. Analysts were again impressed by Nielsen’s

strong results in 2Q16 and were encouraged by Defendants’ statements that Developed Markets

would deliver full-year growth in line with guidance.

       9.      However, unbeknownst to the market, Nielsen’s Buy segment was in decline.

Numerous former employees of Nielsen confirm that starting at least by late 2015 – before the




                                                  3
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 10 of 197



Class Period even started – the Buy segment was experiencing a significant slowdown. Former

employees describe large clients, like Proctor & Gamble and Reckitt Benckiser, cutting back on

discretionary spending on analytics, and provided information that major clients across the board

cut spending on the analytical part of Nielsen’s business.

       10.     Together these former employees compellingly describe a dramatic trend:

Nielsen’s customers no longer wanted to pay for Nielsen’s analytics. These customers were

shifting to Nielsen’s competitors, like InfoScout and Market Track, and even Proctor & Gamble

left Nielsen for a competitor. Clients also had decided that it was preferable to purchase data

from Nielsen, and to conduct the analysis of that data themselves. Clients just didn’t want the

complicated and expensive analytics’ products Nielsen offered, opting instead for “raw data”

from Nielsen they could crunch themselves. One former employee said that clients had doubts

about the usefulness of analytics coming from Nielsen and that clients gave him feedback that

Nielsen’s analytics products were “antiquated” and that they weren’t interested in them.

       11.     The slowdown in clients purchasing the insights or analytics led, of course, to a

marked slowdown in the Buy business’ growth and revenue – a deterioration that one former

employee called a “terminal decline” in the Buy side of the business.

       12.     Defendants were keenly aware of this decline, even while they made positive

statements to the market about the false Buy segment growth. Many former employees describe

internal Nielsen reports that were prepared regularly and sent to senior management including

Defendants Barns and Jackson. The reports contained detailed revenue metrics – both actual and

forecasts, broken down by each client and region, in all lines of Nielsen’s business. Another

employee described meetings where client revenues and budgets were discussed with Defendant

Jackson. Yet another employee talked about how Defendant Jackson had access to systems that




                                                 4
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 11 of 197



provided information about Emerging Markets and could provide this segment’s performance to

Defendant Jackson at any given time.

        13.     This detailed internal reporting was not surprising given the fact that Nielsen was

a data analytics company, that could, and did, analyze its own data just as well as it analyzed

data for its clients. Nielsen itself corroborated the accounts of these former employees – that

they had superior visibility into revenues, forecast, and demand – when they explained to the

market that “more than 70%” of its “annual revenue has been committed under contracts in”

Nielsen’s combined Buy and Watch segments, and that 30% of revenue was the revenue spent on

“discretionary business” or analytics. Nielsen was able to account predictably for a large portion

of its business, and with the reports described by former employees, tracked the entire business

fastidiously.

        14.     On October 25, 2016, during Nielsen’s 3Q16 earnings call, Nielsen shocked the

market by reporting that, contrary to the positive statements made for the last several quarters

about strength and growth in the Buy segment, the Buy segment, and in particular Developed

Markets, was in decline. Nielsen attributed these disappointing results to softness in client

discretionary spending – the very thing that former employees confirm was going on as early as

2015.

        15.     Defendant Barns explained that clients in Developed Markets were shifting away

from custom analytic insights delivered via deep-dive projects, and they were shifting instead

toward “everyday analytics.” He said that this shift in the Developed Markets was a “secular

shift” not a “passing phase or a cycle that will swing back.” Nielsen also lowered 2016 guidance

because of the deceleration in growth in the Developed Markets.




                                                 5
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 12 of 197



       16.     On this news the stock dropped $9.28 (6.8%) per share, on extremely heavy

trading volume, to close at $45.65 per share. Analysts were astounded by this news and

commented on the surprising nature of the miss – “i.e., NLSN boasts about the visibility of the

business, and while Buy can be lumpy, the dramatic change from 2Q earnings (07/26) & its

various investor events thereafter, is confounding.” Another analyst commented: “The

deceleration in NLSN’s Developed Markets business came as a surprise to us, particularly after

the confident tone that management struck at 2Q, guiding 2H16 to grow 1.5-3.5%.”

       17.     However, this was only a partial revelation of the truth. Because while Defendant

Barns admitted that clients were supposedly shifting toward “everyday analytics,” he continued

to hide from the market that the continuing weakness in the Buy segment was also due to a shift

to “raw data” to the detriment of Nielsen’s lucrative analytics products. Nielsen also misled the

market by blaming the decrease in discretionary spending on conditions in the CPG market,

which it said had driven its client’s to reduce discretionary spending. This false explanation for

the declining performance hid the truth from the market: that Nielsen’s business was in decline

because of customer demand for Nielsen’s analytics products —not just because of market

conditions.

       18.     Defendants also took this opportunity during the 3Q16 earnings call to reassure

investors that the Emerging Markets continued to produce solid top line growth. However, even

this reassurance was misleading because, as former employees confirm, the trends in Developed

Markets was also affecting Emerging Markets, meaning that the fast growth in Emerging

Markets would be short lived.

       19.     Over the next several quarters, Defendants continued to provide guidance to the

market about the business and continued to make positive statements about Emerging Markets.




                                                 6
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 13 of 197



However, Defendants continued to mislead the market. Developed Markets continued to be

weak and miss expectations but Defendants continued to claim this was just a result of

conditions in the CPG market. Instead of revealing the full truth, they continued to hide the fact

that the clients’ shift to “raw data” (and away from analytics products) would continue to

substantially harm the value of the whole Buy side business. In 2Q17, Defendants gave the

market hope that it would stop the bleeding in Developed Markets, and that instead of declining,

Developed Markets would come in flat. Analysts saw this as a positive message that Developed

Markets was turning around. However, in the next quarter, Defendants announced another

decline in Developed Markets. Analysts were confused by this up and down in Nielsen’s

business and in Nielsen’s message. One analyst commented “the fact that NLSN is walking [its

guidance of flat 2018 Developed Markets revenue] back just one quarter later (and not

proactively) further hurts its credibility.” During this time, Emerging Markets came in strong for

the most part, but the other shoe was still to drop for Emerging Markets – a fact that Defendants

knew, due to the shift away from analytic products and their visibility. So while the stock price

dropped multiple times from April 25, 2017 to April 26, 2018, Defendants continued to conceal

the full truth about trends in the Buy side of the business. Because of this significant (but

undisclosed) trend, the Buy side of the business was worth considerably less than what

Defendants claimed – and yet Defendants continued to value the goodwill of the Buy business on

its balance sheet at significantly inflated levels.

        20.     Then on February 8, 2018, the truth began to emerge about Emerging Markets

during the 4Q17 earnings call. Defendant Jackson explained that revenue was up 5% on a

constant currency basis, which was below “full-year performance” for Emerging Markets.

Defendant Jackson attributed this to “disruption from natural disasters and some revenue




                                                      7
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 14 of 197



execution issues in China that caused our growth rate to dip.” However, on this same earnings

call, Defendant Barns falsely claimed that Nielsen had fully addressed the China issues and they

wouldn’t be a problem moving forward. On this news Nielsen’s stock dropped $3.66 (9.7%), on

heavy trading volume, to close at $33.90. By comparison the S&P 500 declined 3.9%.

       21.     In the same time, Nielsen was fielding questions and concerns about the

implementation of the EU General Data Protection Regulation (“GDPR”) and the potential

effects it would have on Nielsen’s growth. This sweeping data privacy law passed by the

European Parliament and Council in April 2016 was set to be implemented in May 2018. Any

company that transacts in personal data is subject to the GDPR and fines for violations can be as

high as 4% of a Company’s global annual revenue – so this was an important regulation for

Nielsen.

       22.     On the very same 4Q17 earnings call on February 8, 2018, where Defendants

announced weakness in China, Defendants told the market they were ready for the GDPR and

that they did not see any impact on the Buy side of the business (or any impact on the business at

all), because GDPR would not affect access to the data they needed. Over the next several

months, Defendants continued to tell the market that the GDPR was a “a net positive” for the

Company, assured investors Nielsen was “in a very good position” and “in good shape” on the

issue, said that those within the Company had been “focused” on it “for some time,” and that it

would be a “non-event,” which it did not expect would have “any major impact on [the]

business,” since Nielsen would “still have access to all the data that we’re going to need for our

products.”

       23.     This was not the case. Nielsen’s former Chief Privacy Officer, who spoke with

Lead Counsel about the matter, recounted how in the last 6 weeks, before the GDPR went into




                                                 8
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 15 of 197



effect, there was a “noticeable and markedly different” trend, in that clients were pulling back.

He further advised that the general climate around the GDPR changed for clients, partners and

vendors in those last 6 weeks prior to the enactment of the GDPR. He described how Nielsen

was impacted by clients “holding off on deployment to see how Europe shakes out,” general

“nervousness” about committing to new work because of the GDPR, and pressure from partners

or vendors around the “transparency consent framework” insofar as “who’s going to work with

who.” He suggested that there were a lot of externalities related to the GDPR that had a negative

impact on Nielsen.

       24.     Notably, even in these last six weeks before the GDPR went into effect in May

2018, and amidst the trend of clients pulling back, that the Chief Privacy Officer described,

Defendants continued to make positive statements about the GDPR, including statements on

April 26, 2018, (the GDPR “plays as a net positive for our business”), May 31, 2018, (the GDPR

has been “been a more of a non-event from our side”), and June 14, 2018, (“the privacy changes

for our core measurement products were really, for us, when GDPR came really a non event”).

       25.     Amidst these statements about the GDPR, Nielsen also made positive statements

about China on May 16, 2018, and May 31, 2018, to reassure the market that Emerging Markets

was alive and well and that past problems in China – its largest Emerging Markets market – were

over. In particular, Defendant Jackson echoed his earlier assurances by saying the operational

issues in China were “behind us,” as Nielsen had made changes to “leadership and structure” and

was now “operating pretty well.”

       26.      The full extent of the Company’s faltering business and financial condition was

disclosed on July 26, 2018, when Nielsen announced its Second Quarter 2018 financial results.




                                                 9
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 16 of 197



Defendant Jackson began his remarks by saying that the quarter was “one of the most

challenging quarters for our business in over a decade.”

       27.     The Emerging Markets segment was guided to grow by 8%-10%, but it had barely

grown at all (showing 0.3% growth)—and full year guidance dropped to 0% growth. The

Developed Markets segment was expected to decline by 2%-4%, instead it fell by 6.9%—and

full year guidance was dropped to negative “mid-single digits.” The Watch segment was set to

grow by 5%-6%, but instead it had grown by only 4%.        Specifically looking at the supposedly

high-growth Marketing Effectiveness segment, Defendants had projected growth of 15%-20%,

but instead it had grown by 6%—and full year guidance was dropped to an even lower 2.5%.

Macquarie Research described the quarter as “[d]isastrous” and stated that it “couldn’t be much

worse.” J.P.Morgan said, “The Other Shoe Has Fallen: Poor Results, Worse Outlook, and an

Extremely Frustrated Investor Base.”

       28.     Other analysts were extremely negative and felt that Nielsen had misled them.

Excerpts from those analyst’s statements include: “[i]f confidence in the financials was low

before, it has now been seriously damaged;” “We’ve been dead wrong on NLSN. Developed

Markets pressures have worsened and now bleed into Emerging Buy while the Watch segment

has been disrupted near-term by GDPR (all counter to management 3 months ago);” “How

much confidence should we have in your guidance at this point given the repeated misses;” “why

wasn’t this sort of a little bit more known before;” “[t]hese results and outlook came as a shock.”

       29.     Unsurprisingly, as a result of this negative news, Nielsen’s stock fell from a close

on July 25, 2018 of $29.57 per share to a close on July 26, 2018 of $22.11 per share, which was

just over a 25% decline.




                                                10
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 17 of 197



       30.     Nielsen attributed the Buy segment results to troubles in the CPG market,

especially in Southeast Asia and China. But by then the market understood the problems were

Company specific. As J.P.Morgan wrote, in polite understatement: “We observe a generally

stable (or even increasing) commitment by multinational CPG and food companies to emerging

markets, suggesting that at least some of Nielsen’s issues are Company specific.” Furthermore,

Nielsen revealed that the slowdown in China was sustained, and caused by Nielsen’s declining

business with its most important multinational corporation clients. While Defendant Jackson had

previously “assure[d]” investors the operational issues in China were behind the Company, he

was now forced to admit that to be a lie, and told the market “we still have more work to do

operationally there.” Months later, on October 25, 2018, after the Class Period, Nielsen

announced it would need to install a “new management team,” and that it was still “rebuilding”

its commercial teams in China.

       31.     On the Watch segment, the massive deceleration of the Marketing Effectiveness

business was attributed to issues around the GDPR. Despite Nielsen’s many assurances to the

contrary, including assurances up until nearly the end of the Second Quarter, Nielsen was now

admitting that the GDPR had devastating consequences on Marketing Effectiveness’ revenue.

As Defendant Barns eventually admitted during the 3Q18 earnings call, this was not a surprise,

but a “logical” result of the GDPR going into effect. He explained the pullback in terms of

clients pulling back from ordering Nielsen’s analytical insights, while the “dust is still settling”

on how they can use those services.

       32.     In an effort to cover up the Defendants’ most-obvious mid-quarter lies, Defendant

Jackson told yet another lie on this earnings call, and assured the market “we had all the data that

we needed,” further claiming the issue was just that clients were pulling back. As Nielsen would




                                                 11
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 18 of 197



admit after the Class Period, they did not have all the data they needed. On September 12, 2018,

(after the Class Period), Nielsen would admit that Nielsen’s large data partners—which includes

Facebook— “turned off the ability for us to get any data . . . we had 120 campaigns being

measured, 120 campaigns, and it was literally switched off . . . that pretty much stops the

business during that time.”

       33.      In question after question on the 3Q18 earnings call, analysts confirmed that they

were not buying the prospect that Nielsen did not have visibility into the GDPR issues: “I think

last quarter and even intra-quarter conferences, you had said GDPR was a net positive and you

cut the Watch guidance in half . . . what changes in two months that causes such a big

disruption[?]” and “Investors are understandably concerned about the degree to which

management anticipated the accelerated weakness in Buy and the impact of GDPR on Watch-

segment revenues from Marketing Effectiveness products.” And the written reports were equally

harsh: “This comes after management noted last quarter that GDPR shouldn’t be an issue;” “we

are compelled to point out that just ~3 months ago, on the 1Q18 earnings call, CEO Mitch Barns

said the greater focus on privacy, including GDPR, was a net positive for Nielsen’s business;”

and “we found mgmt.’s explanation of the impact of GDPR on the Marketing Effectiveness sub-

segment of Watch somewhat confusing and lacking.”

       34.     The same day that Nielsen finally revealed the truth, it also announced that

Defendant Barns was retiring. He had been “terminat[ed] without cause” and given severance.

This termination was abrupt and not previously announced. A few weeks later, Defendant

Jackson also abruptly resigned from the Company, without prior notice.

       35.     The severity of the problems and trends that Nielsen hid from the market for so

long were further emphasized by the fact that Nielsen was forced to take a massive write-down




                                                12
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 19 of 197



of its Buy segment shortly after the Class Period. Nielsen took a goodwill impairment of $1.4

billion, wiping out a massive 54% of the Buy’s segment’s entire goodwill – a write down they

should have taken by at least late 2016 when the deceleration trends were known to Nielsen.

        36.     As a result of Defendants’ wrongful acts and omissions, and the resulting

precipitous decline in the market value of the Company’s securities, Plaintiffs and other Class

members have suffered significant losses and damages.

III.    JURISDICTION AND VENUE

        37.     The claims asserted herein arise under Section 10(b) of the Securities Exchange

Act of 1934 (“Exchange Act”) (15 U.S.C. § 78j(b)), Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5), and Section 20(a) of the Exchange Act (15 U.S.C. § 78t(a)).

        38.     Venue is proper in this district pursuant to Section 27 of the Exchange Act, 15

U.S.C. § 78aa and 28 U.S.C. § 1391(b). Substantial acts in furtherance of the alleged fraud or

the effects of the fraud have occurred in this judicial district. Many of the acts charged herein,

including the preparation and/or dissemination of materially false and/or misleading information,

occurred in substantial part in this judicial district. Nielsen transacts business in this district, and

the Company’s offices are located within this judicial district.

        39.     This Court has subject matter jurisdiction over this action pursuant to Section 27

of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331, as this suit alleges violations of

the Exchange Act.

        40.     In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the New York

Stock Exchange (“NYSE”), a national exchange within the United States.




                                                   13
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 20 of 197



IV.    PARTIES AND WITNESSES

       A.      Named Plaintiffs

       41.     On April 22, 2019, this Court appointed Public Employees’ Retirement System of

Mississippi (“MissPERS”) to serve as the Lead Plaintiff in this action pursuant to the Private

Securities Litigation Reform Act of 1995 (the “PSLRA”) (ECF No. 54). As set forth in its

PSLRA certification (see ECF No. 34-1), Lead Plaintiff purchased Nielsen common stock during

the Class Period and was damaged as the result of Defendants’ wrongdoing as alleged in this

complaint.

       42.     Additionally Named Plaintiff Monroe County Employees’ Retirement System

(“Monroe”) purchased Nielsen common stock during the Class Period, as set forth in the

certification attached hereto as Exhibit A, and was damaged as the result of Defendants’

wrongdoing as alleged in this complaint.

       B.      Defendants & Their Roles as Control Persons of Nielsen

       43.     Defendant Nielsen is incorporated in the United Kingdom, with principal

executive offices located at Nielsen House, Oxford Business Park South - John Smith Drive,

Oxford, OX4 2WB, United Kingdom. The Company also has a major office at 200 W. Jackson

Boulevard, No. 27, Chicago, Illinois, 60606. The Company’s stock is listed on the NYSE under

the symbol “NLSN.”

       44.     The Individual Defendants, by virtue of their senior positions at Nielsen, directly

participated in the management of the Company, were directly involved in the day-to-day

operations of the Company at the highest levels, and were privy to confidential, proprietary

information concerning the Company and its business, operations, growth, financial statements,

and financial condition, as alleged herein.




                                                14
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 21 of 197



       45.     Defendant Dwight Mitchell Barns (“Barns”), is and was at all relevant times

during the Class Period, a member of the Board of Directors and Chief Executive Officer

(“CEO”) of the Company. As stated in Nielsen’s Fiscal Year 2016 Proxy:

       His prior roles with Nielsen include President, Global Client Service from
       February 2013 through December 2013, President of Nielsen’s U.S. Watch
       business from June 2011 until February 2013, President of Nielsen Greater China
       from January 2008 until June 2011, President of Nielsen’s Consumer Panel
       Services from March 2007 until January 2008 and President of Nielsen’s BASES
       and Analytic Consulting units from July 2004 through February 2007. He joined
       Nielsen in March 1997 after 12 years with The Procter & Gamble Company.

       46.     Barns received $10.1 million in total compensation in 2016, $10.2 million in 2017,

and $10.8 million in 2018 – the same time period that Nielsen’s stock price declined

approximately 60%, from $55.81 on July 22, 2016 to $22.11 on July 26, 2018. On July 28, 2016,

Barns sold 60,136 shares of Nielsen for $53.75 per share, receiving total proceeds of $3,232,310.

On March 27, 2017, Barns sold another 46,947 shares of Nielsen stock at $40.82 per share,

receiving total proceeds of $1,916,377. Both sales were made when Nielsen’s stock traded at

artificially inflated levels due to Barns and the other Defendants making materially false and

misleading statements about Nielsen’s business.

       47.     As Nielsen’s CEO and Board Chairman, Defendant Barns had executive control

over the Company during the Class Period and would have had heightened control of the

Company’s statements regarding its financial condition and projections. As alleged herein,

Defendant Barns frequently signed SEC filings and participated in presentations to investors and

analysts. As alleged herein, Defendant Barns made false and misleading statements to investors

during the Class Period.

       48.     Defendant Jamere Jackson (“Jackson”), is and was at all relevant times during the

Class Period, Chief Financial Officer (“CFO”) of the Company.




                                                15
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 22 of 197



       49.     Jackson received $4.5 million in total compensation in 2016, $4.3 million in 2017,

and $2.2 million in 2018 – the same time period that Nielsen’s stock price declined

approximately 60%, from $55.81 on July 22, 2016 to $22.11 on July 26, 2018. On May 30, 2017,

Jackson sold 11,500 shares of Nielsen stock for $38.55 per share, receiving total proceeds of

$443,325. On December 14, 2017, Jackson sold 16,000 shares of Nielsen stock for $36.30 per

share, receiving total proceeds of $580,800. On March 8, 2018, Jackson sold 19,000 shares of

Nielsen stock for $32.97 per share receiving total proceeds of $626,430. All of the sales were

made when Nielsen’s stock traded at artificially inflated levels due to Jackson and the other

Defendants making materially false and misleading statements about Nielsen’s business.

       50.     As Nielsen’s CFO, Defendant Jackson had control over the Company during the

Class Period and had heightened control of the Company’s statements regarding its financial

condition and projections. As alleged herein, Defendant Jackson frequently signed SEC filings

and participated in the presentations to investors and analysts, where the false and misleading

statements were made. As alleged herein, Defendant Jackson made false and misleading

statements to investors during the Class Period.

       51.     Defendant Stephen Hasker (“Hasker”) served as the Global President and Chief

Operating Officer (“COO”) from December 2015 to December 2017.

       52.     As Nielsen’s COO, Defendant Hasker had control over the Company during the

his tenure and would have had a heightened control of the Company’s statements regarding its

financial condition and projections. As alleged herein, Defendant Hasker made false and

misleading statements to investors during the Class Period.

       53.     Defendant Kelly Abcarian (“Abcarian“), is and was at all relevant times during

the Class Period, Senior Vice President of Product Leadership of the Company.




                                                   16
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 23 of 197



        54.     As the Senior Vice President of Product Leadership at the Company, Defendant

Abcarian had direct day-to-day control over significant portions of Nielsen’s business. As

alleged herein, Defendant Abcarian made false and misleading statements to investors during the

Class Period.

        C.      Confidential Witnesses

        55.     The allegations in the Complaint are further informed by witness interviews

conducted by and through Lead Counsel and its agents. Lead Counsel interviewed numerous

former employees of Nielsen who were employed at Nielsen in during the Class Period and who

provided information in further support of the allegations herein. These former employees are

identified as Confidential Witnesses or “CW.”

        56.     Confidential Witness 1 (“CW 1”) worked at Nielsen from before 2005 until the

start of 2017. From 2013 until the end of his 1 tenure, he was a Senior Vice President of

Consumer and Shopper Insights and was responsible for client service and account management

for U.S. CPG clients. During the Class Period, he reported to Dennis Moore, the President of

Professional Services at Nielsen North America, and then to Chris Morley, the U.S. President at

Nielsen.

        57.     Confidential Witness 2 (“CW 2”) worked at Nielsen’s office in Nairobi, Kenya, as

an Executive Director for Emerging Markets, from April 2016 to April 2017. He reported to the

CFO of Emerging Markets, Samipendra Chaudhury, who reported to Defendant Jackson.

        58.     Confidential Witness 3 (“CW 3”) was a Director/Leader of Consumer Insights 2

team during the entirety of the Class Period and was in Africa, leading a region of Africa. He

reported to Akash Pal, Managing Director of Consumer Insights business in Emerging Markets,

1
 All Confidential Witnesses (“CW”) are referred to using male pronouns, regardless of their gender.
2
 Consumer Insights is a business within Nielsen’s Buy segment that “puts data into perspective” by
providing analytics that purport to enable Nielsen’s clients to understand their customers.


                                                  17
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 24 of 197



who reported to Nick Papagregoriou, President of Emerging Markets. Nick Papagregoriou

reported to the Head of Operations outside of North America, who reported to Defendant Barns.

       59.    Confidential Witness 4 (“CW 4”) worked at Nielsen from October 2013 until July

2018. He was a Financial Planning and Analysis Leader (“FPA Leader”) at the Associate

Director level, in the Company’s Dubai office, which was the headquarters for its emerging

markets business. He was the FPA leader for Nielsen’s Middle East and Africa regions. He

reported to the CFO of Nielsen’s Middle East, North Africa, and Pacific regions, Nalina Ranka,

who reported to CFO of Emerging Markets, Samipendra Chaudhury, who reported to Defendant

Jackson.

       60.    Confidential Witness 5 (“CW 5”) worked at Nielsen from 2011 until March 2017.

Throughout this time period, he was a Senior Vice President in Nielsen’s Global Consumer

Packaged Goods business. He reported to Karen Fichuk, whose title was President, Strategic

Initiatives, Developed Markets, Susan Dunn, whose title was Executive Vice President,

Professional Services, and Konrad Gerszke, whose title was Group President-Lead Markets.

       61.    Confidential Witness 6 (“CW 6”) worked at Nielsen from August 2015 until

January 2017, as the Manager of Marketing Return on Investment. In this position, he was

responsible for panel data analysis, market mix modeling, and CPG analysis. He reported to the

Vice President of Marketing Analytics.

       62.    Confidential Witness 7 (“CW 7”) was a Vice President in Nielsen’s Buy segment

who worked remotely but rolled up into Nielsen’s Central Region which was located in Chicago.

He worked at Nielsen from before the Class Period until the fall of 2017. He was responsible for

selling to emerging accounts within the United States.




                                               18
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 25 of 197



        63.     Confidential Witness 8 (“CW 8”) worked at Nielsen’s office in Budapest,

Hungary, from January 2013 to August 2016, as a Senior Global Report Liaison. He reported to

the Dedicated Design Manager, who reported to the Vice President of Global Product Leadership,

Joe Rutecki. He worked with the global marketing teams of Nielsen’s largest clients, often for

days, at the clients’ corporate headquarters. He worked with clients including PepsiCo, The

Coca-Cola Company, Kimberly-Clark, and Reckitt Benckiser.

        64.     Confidential Witness 9 (“CW 9”) worked for Nielsen from 1995 until March 2017.

Toward the end of his tenure, he was an Executive Director of Global Operations in India and

was in operations roles throughout his tenure. He supervised the Retail Measurement Services

(“RMS”) 3 and Consumer Panel Services (“CPS”) 4 for the Southeast Asia territory for the

Company. He reported to David Ponraj, who reported to Siegfried De Smedt.

        65.     Confidential Witness 10 (“CW 10”) worked as a Senior Market Research Analyst

in Nielsen’s United Arab Emirates offices from February 2016 until June 2017. He reported to

Associate Director of Retail Measurement Services, Gaurang Kotak, who reported to Executive

Director Sunil Khiani, who reported to the Managing Director of Arabian Peninsula & Pakistan

(“AP&P”) Cluster, Arslan Ashraf, who reported to President of Emerging Markets, Nick

Papagregoriou. In his role as a Senior Marketing Research Analyst, he collaborated with Custom

Insights in Nielsen’s Buy segment in analyzing data and providing Middle East and North

African clients with insights on where consumer categories were trending. Prior to that, he




3
  RMS refers to products through which Nielsen collects sales data from retailers and provides its
customers with information about distribution, pricing, merchandizing and promotion, as well as market
share and competitive sales volumes.
4
  CPS collects data from consumers on the products they buy to provide Nielsen’s customers with
consumer level data, rather than just tracking total sales, CPS allows the data to track what consumers and
househoulds are buying.


                                                    19
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 26 of 197



worked for Nielsen as a Client Consultant from October 2014 to January 2016, in the Company’s

Warsaw, Poland office.

       66.     Confidential Witness 11 (“CW 11”) worked in Nielsen’s Florida offices from

August 2013 until March 2018, with the title Senior Director, Global Engineering. He worked in

Nielsen’s Watch segment until being transferred to the Buy segment around September 2017.

His reporting chain was 3-4 levels below Megan Clarken, whose title was President – Watch. 5

His responsibility on the Buy segment included developing data partnerships for what was

ultimately referred to as the Connected Buy System, though he said that it was not always called

that while he worked on the project.

       67.     Confidential Witness 12 (“CW 12”) worked at Nielsen’s offices in Dubai from

September 2012 until February 2016, as a Senior Executive in Nielsen’s Insights business. His

responsibilities included day-to-day client service and tracking project execution on the

operations side. He also said that beginning in 2015 and throughout the rest of his tenure, his

responsibilities included revenue targets. CW 12 last reported to Senior Manager – Public

Development and Sustainability, Anand Marakani, who in turn reported to Director – Public

Development & Sustainability, Jyotsna Nair, who in turn reported to Executive Director –

Banking & Finance Research, MENAP Region, Anoop Sardeshpande, who in turn reported to

Arslan Ashraf, who in turn reported Nick Papagregoriou.

       68.     Confidential Witness 13 (“CW 13”) worked for Nielsen from September 2015

until June 2018. He was hired as Regional Director of APAC in Singapore, a title he had until

June 2016, when he became the Head of Marketing for Central and Eastern Europe. Then in




5
  Megan Clarken held the title of President, Watch from September 2017 onward. She retained her prior
title of President, Product Leadership and International Media, which she had since April 2015.


                                                  20
           Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 27 of 197



July 2017, he moved to the United States where his title changed to Director until the end of his

tenure with Nielsen in June 2018.

           69.    Confidential Witness 14 (“CW 14”) worked for Nielsen from September 2014

until September 2018. His job title was “Chief Privacy Officer” and at the time of his

appointment to that role he reported to Executive Vice President for External Affairs Karen

Kornbluh. In this role, he was responsible for overseeing Nielsen’s global privacy program.

           Confidential Witness 15 (“CW 15”) worked for Nielsen throughout the class period most

recently as a Vice President in Nielsen’s Watch division. He was responsible for client

development on the commercial side of the Watch division.

           70.    Confidential Witness 16 (“CW 16”) worked at Nielsen from 2008 to June 2018 as

Data Quality Officer (Manager). He worked as part of the Marketing Mix Modeling/Marketing

Effectiveness team in a supporting role. He was responsible for data collection and processing

for the Marketing Effectiveness Models. He worked out of the Company’s Cincinnati, Ohio,

offices.

           71.    Confidential Witness 17 (“CW 17”) was employed by Nielsen as a Vice President

for a few years, with his tenure ending in March 2016. His division was based in Rochester,

New York. His work was part of the Insights business in Nielsen’s Buy segment. In his chain of

command, CW 17 was three levels below Managing Director, Consumer Insights & Innovation

Mike de Vere.

           72.    Confidential Witness 18 (“CW 18”) was a Vice President of Client Services at

Nielsen’s Markham, Ontario office from 2015 to 2018. He was responsible for negotiating

contracts, business planning, and selling insights and solutions to major manufacturing CPG

clients in Canada, including Pepsi, Unilever, Proctor & Gamble and Coca-Cola. CW 18 reported




                                                 21
         Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 28 of 197



to Krista Thompson, senior vice president of Client Services, who reported to Managing Director

of Canada, Mike Ljubisis, who reported to Karen Fichuk, President of Strategic

Initiatives/Developed Markets – North America. Fichuk reported to Defendants Hasker and

Barns.

V.       BACKGROUND ON NIELSEN’S BUSINESS

         73.   Nielsen is a data analytics company that provides its clients 6 with detailed

information about consumer preferences, especially in the consumer packaged goods (“CPG”) 7

industry, as well as what programming consumers watch (e.g., on television and streaming

platforms) and listen to (e.g., radio programming). Throughout the Class Period, Nielsen’s

business was divided into two main reporting segments: (1) Buy and (2) Watch.

         74.    The two segments accounted for similar portions of Nielsen’s business during the

Class Period, with the Buy segment representing 5% less of total revenue in 2018 than it did in

2016 and with the Watch segment correspondingly representing 5% more of total revenue.

         75.   Nielsen’s business depends on the collection of data. Some of this data is

collected by Nielsen through the use of surveys, panels, and by asking consumers to submit data

to the Company. Other data is gathered in connection with partnerships with retailers, such as by

receiving point of sale information. Still other data is collected from third parties such as

Facebook and Twitter for many of its products and services. By the Second Quarter of 2018,

Nielsen’s business was dependent on “data suppliers,” in the form of over “200 data partners.”

         76.   As of 2016, Nielsen’s principal competitors included Information Resources, GfK,

Ipsos, Kantar, comScore and TiVo. Nielsen also faced competition from companies such as

Oracle, Google Analytics, and Adobe Analytics, as well as many local and newer companies.

6
 Nielsen uses the terms “clients” and “customers” interchangeably, as does this Complaint.
7
 CPG items are those used regularly by ordinary consumers that require routine replacement such as food,
drinks, clothes, and household products.


                                                  22
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 29 of 197



       77.     The following chart shows the total revenue, and percentage of Nielsen’s total

revenue, coming from both segments throughout the Class Period:

                                2016                   2017                   2018
 Buy segment Revenue            $3,322 million         $3,231 million         $3,097 million
 Buy segment % of Total         53%                    49%                    48%

 Watch segment Revenue          $2,987 million         $3,341 million         $3,418 million
 Watch segment % of Total       47%                    51%                    52%

               (1)     The Buy Segment

       78.     The Company’s Buy segment tracks millions of retail transactions around the

world and transforms this data into various products that assist CPG companies in their

marketing decisions. Each month throughout the Class Period, the Company processed

approximately 9.5 billion purchasing data points. Using its vast supplies of data, Nielsen then

offered its clients analytics about consumers and their preferences and behavior. The Buy

segment’s clients included the world’s largest CPG merchandising companies such as Kraft

Foods, The Coca-Cola Company, and The Procter & Gamble Company, as well as major retail

chains like Safeway, Tesco, Walgreens and Wal-Mart Stores.

       79.     Nielsen’s Buy segment has developed a niche as the leading solution for CPG

analytics with its level of global data collection. The Company’s Buy data is important to CPG

companies that use it to manage advertising campaigns, improve supply chains, and understand

their competitive positions with metrics such as market share.

       80.     Within this segment, Nielsen provides retail measurement services, meaning that

it collects retail sales information from electronic point-of-sale systems and from local field

teams that collect this data. Thus, in sophisticated markets, electronic retail sales information

collected by stores through checkout scanners is transmitted directly to Nielsen. But in some




                                                 23
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 30 of 197



Emerging Markets, it must collect the data through in-store inventory and price checks. It then

processes the data for use in its various products.

       81.     Throughout the Class Period, Nielsen always conveyed to the public that its

business was more sophisticated than the collection and sale of this data. Thus, it did not

describe selling this data directly, but instead said that the data was collected in Nielsen’s

database and that clients used the Company’s “proprietary software” to “query the information”

and then “conduct customized analysis and generate reports and alerts.”

       82.     Nielsen also collected data from consumer “panels” (i.e., surveys), which it says

helped to explain consumer preferences and to augment their retail data collection. The scope of

this data collection is vast, with over 250,000 consumers, in over two dozen countries, using in-

home scanners to record data on their shopping activity.

       83.     The purpose of all this data collection has been described by Nielsen as providing

a “wide and growing selection of consumer intelligence and analytical services that help clients

make smarter business decisions throughout their product development and marketing cycles.”

Nielsen thus boasted to investors that the Company draws “actionable insights” for its clients

from its data. The following paragraph, from Nielsen’s 2015 Annual Report, is exemplary in its

description of the Buy segment’s value to clients:

       We use consumer trends and comprehensive data analysis to advise our clients
       across their innovation process and apply a demand-driven approach to identify
       unmet consumer needs so they can develop breakthrough products. We use
       intelligence from comprehensive retail and consumer data analysis to inform
       client decisions on marketing spend for media, price, promotion and assortment.
       We help clients influence purchase decisions that shoppers make whether pre-
       store, in-store or online, and provide insights on how to market effectively along a
       shopper’s path to purchase. We also help clients drive profitable growth using
       demand driven strategies that close the gap between consumer demand and sales,
       aligning what people want to what people buy.




                                                 24
         Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 31 of 197



         84.    Throughout the Class Period, the Buy segment was divided into two main 8 sub-

segments: “Developed Markets” and “Emerging Markets.” The major differences between the

Emerging Markets and Developed Markets sub-segments were the geographic regions they

covered. The Developed Markets primarily included the United States, Canada, Western Europe,

Japan, South Korea, and Australia. The Emerging Markets sub-segment included Africa, Latin

America, Eastern Europe, Russia, China, India, and Southeast Asia. By February 28, 2018,

Nielsen reported to the market that within the Emerging Markets, about 35% of the business was

with local clients, whereas the rest was with large-multinational corporations. The following

chart shows the total revenue and percentage of Buy revenue each of these sub-segments

accounted for from Fiscal Year 2016 to Fiscal Year 2018:

                                     2016                  2017                  2018
    Developed Markets Revenue        $2,096 million        $1,999 million        $1,922 million
    Developed Markets % of Buy       63%                   62%                   62%

    Emerging Markets Revenue         $1,063 million        $1,164 million        $1,145 million
    Emerging Markets % of Buy        32%                   36%                   37%

    Corporate Revenue                $163 million          $68 million           $30 million
    Corporate % of Buy               5%                    2%                    1%

                (2)      The Watch Segment

         85.    The Company’s Watch segment “provides viewership and listening data and

analytics primarily to the media and advertising industries across the television, radio, print,

online, digital, mobile viewing and listening platforms.” According to the Company, its Watch

data is used by media clients to understand their audiences and establish the value of their

advertising inventory.

8
 It also had a general sub-segment titled “Corporate.” According to Nielsen’s Annual Reports, the
“Corporate” sub segment includes: “Corporate includes slow growth and non-core services that are part of
portfolio pruning initiatives.”


                                                  25
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 32 of 197



       86.     Watch has “a portfolio of solutions that enable clients to create optimized media

plans to reach their desired audiences.” For example, “Nielsen Ad Intel,” helps provide

advertising intelligence across major markets, through which Nielsen furnishes clients with

“unique insights for competitive brand and advertising creative activity, for shifts in advertising

spend among media types, channels and brands, and for advertising sales lead generation.”

       87.     Nielsen also provides “Audience Measurement” and it develops “minute-by-

minute” information on TV audience viewership (or listening, in the case of radio). This creates

the “currency” that is then used to value airtime for advertisers. Nielsen measures how many

people are watching so that networks and advertisers can determine how to value advertising

over those channels.

       88.     The segment also provides Marketing Effectiveness, which quantifies “the

effectiveness of advertising by reporting behavioral observations, attitudinal changes and actual

offline purchase activity.” To accomplish this, Nielsen collects data “to measure consumer

engagement and recall of advertisements across television and online to provide important

insights on advertising and content effectiveness.” It relies heavily on social media, such as

Facebook, to collect this information. For example, its 2016 Annual Report explained that

Nielsen Social tracked “program-related activity on Facebook and Twitter around linear airtime”

and tracked “Facebook and Twitter TV activity in the U.S. on a 24/7 basis for over 1,200 series

and select special programs, including linear and over-the-top programming such as Netflix and

Hulu, and over 2,000 brands and theatrical releases.”

       89.     Marketing Effectiveness was touted as a fast growing business. Therefore, it

was—at least in some ways—more similar to the Buy segment than much of Nielsen’s Watch

segment. On May 18, 2016, at an analyst conference, Defendant Jackson explained that the




                                                 26
          Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 33 of 197



“Marketing Effectiveness” business is a “really nice product offering” where the Company

brings the “watch and buy businesses together.” The following chart shows the business’

revenue growth on a constant currency basis each quarter, as reported in each quarterly report:

    Marketing Effectiveness Revenue
    2016                                               2017
    Q1        Q2         Q3         Q4                 Q1         Q2            Q3          Q4
    28.8%     15.1%      31.8%      9.2%               14.0%      18.6%         15.6%       32.9%

         90.    Within the Watch segment, Nielsen reported the following sub-segments:

Marketing Effectiveness, Audio, Audience Measurement, and a general “corporate” sub-segment.

The following chart shows the total revenue and percentage of Watch revenue each of these sub-

segments accounted for from Fiscal Year 2016 to Fiscal Year 2018:

                                          2016                 2017                2018
    Marketing Effectiveness Revenue       $287 million         $350 million        $337 million
    Marketing Effectiveness % of Buy      10%                  10%                 10%

    Audio Revenue                         $500 million         $501 million        $497 million
    Audio % of Buy                        17%                  15%                 15%

    Audience Measurement Revenue          $1,978 million       $2,308 million      $2,446 million
    Audience Measurement % of Buy         66%                  69%                 72%

    Corporate Revenue                     $222 million         $182 million        $138 million
    Corporate % of Watch                  7%                   5%                  4%

                (3)     Additional Explanation of Analytical Insights Business

         91.    Nielsen’s public statements are peppered with the phrase “insights.” The term

“insights” was used to describe a type of value that Nielsen could offer; it was a synonym for

“analysis” and was often juxtaposed to the term “measurement.” 9 For example, its Annual



9
 Some specific products offered by Nielsen included the term “insights” in their name. For example, in
November 2013, Nielsen launched a product called “Nielsen Buyer Insights,” that “extend[ed]


                                                  27
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 34 of 197



Reports filings frequently describe “measurement and insights.” Those reports also stated that

the “Buy and Watch segments are built on a foundation of proprietary data assets that are

designed to yield essential insights for our clients.” When describing Nielsen’s Retail

Measurement Services, its Annual Report said that it combines purchasing data with “in-house

expertise” to produce “valuable insights that help our clients.” The page on Nielsen’s website in

February 2016 that described its products, had a banner at the top stating: “Comprehensive End-

To-End Consumer Insights For Faster, Smarter, Better Decisions To Help Your Business Grow.”

Its current website a menu at the top of the site listing “Insights” as the first category.

        92.     Altogether, the terms analytics and insights are used by Nielsen to describe

products where it provides additional information and analysis to clients beyond the data it

collects and sells. The terms are used in that way throughout this Complaint.

        93.     Additionally, while Nielsen’s two segments have a degree of separateness, there

is also significant overlap between the two businesses, especially to the extent they provide

clients with analytical insights. In each of Nielsen’s Annual Reports throughout the Class Period,

they explained that when the “information from [the] Buy and Watch segments [is] brought

together” it “can deliver powerful insights into the effectiveness of branding, advertising and

consumer choice by linking media consumption trends with consumer purchasing data to better

understand behavior and better manage supply and demand as well as media spend, supply chain

issues, and much more.” These “integrated insights” were said to better enable clients to

“enhance the return on both long-term and short-term investments.”

VI.     SUBSTANTIVE ALLEGATIONS OF THE FRAUD AND EVENTUAL
        REVELATION OF THE TRUTH 10


demographics in order to provide clients with superior insights” into categories such as “Retail, Travel,
and Dining.”
10
   All emphasis in bold and italics within this section has been added.


                                                    28
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 35 of 197



       A.      Prior to the Class Period Defendants Continuously Assert the Strong Position
               of Nielsen

       94.     Prior to the Class Period, Nielsen reported years of growth in revenues, adjusted

EBITDA, net income and free cash flow, and Defendants assured investors that growth would

continue despite numerous changes in the Watch and Buy markets. During the Company’s

December 11, 2015 Analyst Day conference, Defendants Barns and Jackson highlighted the

historical growth in various financial metrics. For example, one slide of the presentation said:




       95.     The presentation also emphasized the consistent revenue growth in the

Company’s Watch and Buy segments:




                                                29
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 36 of 197




       96.     During the Analyst Day conference, Defendant Jackson told investors that the

Company had “remarkably consistent” revenue because it had a “powerful syndicated business

model, with long-term contracts and blue-chip clients,” and because it had “invested in

expanding our product capabilities.” He highlighted how both segments demonstrated the

consistency of Nielsen’s business. He forecasted revenue growth for Fiscal Year 2016 at 4% to

6% on a constant currency basis, adjusted net income per share of $2.83 to $2.93, and free cash

flows of $950 million. He concluded: “We have confidence in this financial framework because

this is Nielsen, consistent, steady, mid-single digit revenue growth, ongoing margin expansion,

an attractive and compelling free cash flow profile and a balanced capital structure. We’re well

positioned to deliver incremental shareholder returns.”

       97.     Additionally, as part of the Analyst Day conference, a slide deck was presented

showing guidance range of $6.1 billion in total revenue, with about $2.8 billion from Watch and

about $3.3 billion from Buy. It also showed that Developed Markets would experience 1.5% to

3.5% in constant currency revenue growth and the Emerging Markets would experience 8% to

10% in constant currency revenue growth. For both it described “stable discretionary spend.”




                                               30
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 37 of 197



       98.     Barns concluded his opening remarks at the analyst day conference by telling

investors: “[Y]ou should continue to expect Nielsen to continue our steady, consistent

performance” and added: “I feel great about the fundamentals of our business[,] leadership, our

strategy, our ability to execute.” Before he concluded: “There has never been a better time to do

what we do than right now. And we’ve never been better positioned to do it.”

       99.     During the Analyst Day presentation, Nielsen also revealed that it had developed

a new product called Connected Buy System. Defendant Hasker described the product as a

reaction to the “blizzard of innovation” that was taking place in the CPG industry. He described

a move from a “siloed and disintermediated” business to a “much more connected environment.”

He also explained that the product provided two benefits. It would help clients who were

“demanding data much more frequently” and who “want direct access” to the data. However, he

described the “most important” trend as clients requesting to know “why my market share went

up and down, and link it in an automated, right-time manner.” In other words, the “most

important trend,” was a greater demand for analytic insights. Finally, he stated that it was a

“very exciting place for us to be” and said that these trends were what “leads us to the connected

buy system.”

       100.    In the same presentation, Nielsen’s Senior Vice President (“SVP”) of Investor

Relations said that the Connected Buy System would “drive growth for the buy segment going

forward.” Andrew Somosi, who was overseeing the product, described the “enormous growth

opportunity” it offered and then described the product as allowing clients who are “relying on

Nielsen data, analytics, software” to use the data “in unison” across their departments, rather

than in a “fragmented” way. He described the product as a “unique opportunity . . . to align

organizational decision-making across our clients using one Nielsen system.”




                                                31
         Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 38 of 197



         101.   Thus, despite extensive discussion of client demands and the purported purposes

of the Connected Buy System, Defendants did not indicate that it was a response to any negative

trends. In fact, they stated just the opposite; that the product was an enormous opportunity—not

to a declining willingness to pay for Nielsen’s analytical insights, but a greater willingness to do

so, as well as a desire to unify data used throughout the business of Nielsen’s clients.

         B.     The Beginning of the Fraud

                (1)    4Q15: Nielsen Overstates its Position and Fails to Disclose Known
                       Material Negative Trends

         102.   The Class Period begins on February 11, 2016, when the Company reported its

4Q15 results before the market opened and reiterated the guidance given during Analyst Day. In

the earnings call, Defendant Jackson commented on the guidance, saying that he expected “Buy

to be a slightly bigger contributor in 2016,” because the Company was continuing to “scale in the

emerging markets,” and because “buy margins are moving in the right direction.”

         103.   In the press release, Defendants said that “[i]n times of economic turmoil and

market volatility, the strengths of Nielsen’s resilient business model are most evident.” They

also stated that the “core measurement and analytics businesses . . . remain[ed] stronger than

ever.”

         104.   During the earnings call for 4Q15, Defendant Barns told investors that the “buy

business continued to strengthen and expand.” He described that growth was “led” by the

Emerging Markets, but that there was also “solid growth in key developed markets including the

US and Europe.” He added that the Company was continuing to win clients and that it had

“continued to strengthen [its] positions with retailers around the world.” He elaborated that

“Developed markets also exited the year with good momentum.”




                                                 32
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 39 of 197



        105.   Barns concluded his opening remarks to the earnings call for 4Q15, by saying “we

feel great about our progress and confident about the year ahead,” before adding: “While we

certainly don’t wish for difficult economic conditions, we’re ready for them. In fact, we know

from experience that when economic conditions grow more challenging, our business model’s

advantages and strengths show through more clearly.”

        106.   During the earnings call for 4Q15, Defendant Jackson also assured investors that

Nielsen’s CPG clients were “pivoting to growth” and that “we see the discretionary spend

environment as being pretty stable. We see our clients investing in analytics and innovation.”

        107.    Following the 4Q15 earnings release and earnings call, Nielsen’s stock price

increased 4.2% from the $45.42 closing price on February 10, 2011, to $47.33 on February 11,

2016. By comparison, the S&P 500 declined 1.23%.

        108.   Analyst reports following the 4Q15 earnings call, noted Defendants’ positive

statements about the Buy business given the volatile economic environment. For example, a

February 11, 2016, analyst report from Credit Suisse stated that “the resiliency in the emerging

markets, better performance from Europe and a discretionary spend environment characterized as

‘stable’ all served as encouraging updates amidst a volatile backdrop.” Analysts for BMO

Capital Markets stated on February 11, 2016, that “[a]s market volatility continues, NLSN’s

results reinforced its ‘safe haven’ status and shares should get even more relatively attractive if

the current environment worsens.”

               (2)     1Q16: Nielsen Falsely Boasts of Strong Position

        109.   On April 20, 2016, before the markets opened, Nielsen released its 1Q16 results.

Nielsen reiterated its guidance and in the earnings call Defendant Jackson said: “We remain

confident in our plan to deliver on all of the operational elements” laid out in the 4Q15 earnings

call.


                                                 33
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 40 of 197



       110.    The press release stated that “strong first quarter results were underpinned by

[Nielsen’s] steady and resilient business model” and that its “unparalleled global footprint

remains a core competitive advantage for both local and multinational clients.” The earnings call

was equally self-congratulatory. Defendant Barns said that “2016 is off to a good start for

Nielsen, underpinned by our consistent, resilient business model.” He explained that the

performance was fueled by the Buy segment’s “continued strength in emerging markets and

growing momentum with retailers.” He added that the Company was “executing well” and had

“a lot to look forward to for the rest of the year and beyond.”

       111.    Defendant Jackson also assured investors that: (1) “Our teams are continuing to

execute in line with the guidance framework we gave for 2016;” (2) the Developed Markets were

“solid,” while there was “broad-based growth” in the Emerging Markets;” and (3) that,

“discretionary spend remained stable with relative strength in areas like innovation.”

       112.    In response to a question from an analyst with Robert W. Baird & Co., Defendant

Jackson acknowledged that discretionary spending in the U.S. had been a bit lower in 1Q16 than

in 4Q15, but stated that this was not a trend or concern, because “discretionary spending can be a

little lumpy after a big quarter,” and reiterated that “we feel pretty good about our two largest

markets performing very well through the balance of the year.”

       113.    Analysts were encouraged by Defendants’ positive statements about discretionary

spending. For example, Credit Suisse issued a report on April 20, 2016, stating that “we are

encouraged by commentary on the discretionary environment, as well as a firming environment

in Europe, and the healthy margin contribution from the Buy business this year.”




                                                 34
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 41 of 197



               (3)     2Q16: Nielsen Downplays “Challenging” Environment, While
                       Continuing to Hide Known Material Negative Trends

       114.    On June 1, 2016, the financial analyst firm Sanford C. Bernstein & Co. hosted a

conference with Defendant Barns. Defendant Barns started his remarks by telling investors how

stable the business was—noting that the “way we’re thinking about our business at a high level

for the present time and for the next several years really isn’t that different from the way we

thought about our business for the past several years.” However, he vaguely explained that the

Company was going to undergo a transformation from a “People as a Service” business to a

“Data as a Service and Software as a Service business model.” He explained that this was “the

biggest area that will change.” This apparently meant “re-engineering” and “re-designing”

around the Connected Buy System so that “the core measurement service and the analytics

capabilities . . . are interoperable with one another.” This was apparently going to lead to “a lot

better differentiation of what Nielsen does versus all the competitive alternatives out there.”

       115.    Defendant Barns described the Connected Buy System in glowing terms stating

that in 2017 and 2018 it would really start to “show up in a meaningful way” by enhancing

Nielsen’s “analytics capabilities” and “integrating these capabilities into a system.” This was

supposed to provide “more differentiation” which, Defendant Barns said, “we think is positive.”

       116.    Barns assured investors that “the growth opportunity . . . still remains” and said

“the Buy part of our business in the developed markets” is “somewhat correlated with growth in

GDP in these markets,” but that in the emerging markets “even if the overall economy is slowing

down in terms of its growth rate, we saw a lot of white space to fill in.”

       117.    On July 26, 2016, before the market opened, Nielsen issued its Second Quarter

2016 Results. In the 2Q16 press release, Nielsen reported “solid performance of both its Buy

and Watch businesses” and disclosed that Buy Developed Market revenues increased just 0.9%



                                                 35
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 42 of 197



due to “softer discretionary spend.” But, Nielsen downplayed the softer discretionary spending

by continuing to tout the earnings quarterly growth saying it was “driven by our scalable,

consistent business model.” During the earnings call, Defendant Jackson said that the

“[p]roductivity pipeline remains strong” and that he was “confident in our guidance” including

the Buy segment guidance, and specifically the Developed Market guidance of 1.5%-3.5%. He

expressly stated that “[w]e remain confident in our plan to deliver on all of the operational

elements that we laid out at the beginning of the year.”

       118.    Defendant Barns also assured investors that Nielsen was well-positioned with the

Connected Buy System and that “Clients have been enthusiastic in their feedback and they want

it now. And that’s the key reason why we’ve accelerated the pace of our investment.” He

concluded his opening remarks by telling investors: “We’re looking forward to the rest of the

year with continued confidence and excitement about the progress to come.”

       119.    Similarly, Defendant Jackson downplayed any concerns, noting that

“discretionary spending can be a little lumpy” and that Nielsen was “coming off stable two

quarters, so it’s not uncommon to see these dynamics.” He also noted that the Company was

increasing its investment in the Connected Buy System, which would “enable” it to “create a

faster growing higher margin business in the developed markets.”

       120.    In response to a question from an analyst at Robert W. Baird & Co. regarding

when the Connected Buy System would materially impact Buy Developed Market revenues,

Defendant Barns acknowledged it would not help immediately—as it would only be coming

online at the end of the year and adding clients throughout 2017. Investors did not believe that

was a problem, because Defendants assured them the soft discretionary spending would not have

a material impact on Nielsen’s results.




                                                36
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 43 of 197



        121.    Following the 2Q16 earnings call, analysts reported that Nielsen reported strong

results in 2Q16 and that they were encouraged by the statements by Defendants Barns and

Jackson that the Buy Developed Market segment would deliver full year growth in accordance

with guidance, despite the decline in discretionary spending. Credit Suisse issued a report on

July 26, 2016, which stated: “In light of a more optimistic tone at Q1 around the discretionary

environment (described as stable to improving), the softness this quarter was a bit of a surprise.”

However, the report also stated: “We continue to be encouraged by commentary that the

Developed Markets segment will deliver full year growth in line with prior guidance, implying

notable acceleration in 2H16 vs. Q2.”

        C.      Contrary to Public Statements, Defendants Knew Negative Trends Were
                Undermining Nielsen’s Performance

                (1)     Nielsen’s Business was in Decline 11

                        (i)     Discretionary Buy Segment Spending was in Decline

        122.    Former employees of the Company from various regions, collectively corroborate

that the buy segment was in decline throughout 2016.

        123.    CW 1 worked as a Senior Vice President of Consumer and Shopper Insights and

was responsible for client service and account management for U.S. CPG clients from 2013 until

the start of 2017. CW 1 explained that the problems in underperformance within the Company’s

Consumer Insights business in 2016, began much earlier than 2016. He said that the problems

began when large CPG clients, like Proctor & Gamble, began cutting back on discretionary

spending with Nielsen. He said that by 2015 and into 2016, it was “standard practice” for large

CPG clients to cut their spending, and wanting the same amount or even more services for less

money. He said that during 2015, it was known that CPG clients spending less was “the new

11
  Because these pieces of information are interrelated, the following groupings have considerable overlap
and the allegations within are mutually reinforcing.


                                                   37
           Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 44 of 197



norm” and that this change was a noticeable pattern of behavior to those within the Company.

He recalled clients “across the board” renegotiating and asking for more competitive pricing,

before the start of 2016. CW 1 added that senior management at Nielsen knew that the “new

norm” was a decrease in spending by CPG clients on analytics, and that he participated in

revenue calls with senior leaders where this was a “constant theme” of discussion. CW 1

recalled that there were monthly calls, but that the last month of each quarter, these calls were

held weekly. According to CW 1, Defendant Jackson and the CEO of North America were on

some of the revenue calls. He went on to say that Nielsen even assembled a renewals team led

by Lori Paradowski, whose current title is SVP, Global Professional Services, to “understand the

broader theme” and mitigate the concerns related to Nielsen losing business from their CPG

clients.

           124.   CW 5 was a Vice President in Nielsen’s Global CPG business from 2011 until

March 2017. He explained that the missed results in October 2016 had been “building over time.”

He explained that due to Nielsen’s stable long-term contracts and the fact that 80% of revenue is

contracted ahead of time, “there was no Big-Bang event that created the October 2016 missed

results.”

           125.   CW 6, a manager of Marketing Return on Investment from August 2015 until

January 2017, said that the underperformance within the consumer analytics business was

addressed in a meeting in the summer of 2016. During this meeting, it was stated that the

consumer analytics team was not doing well, and that “analytics overall” were taking a downturn,

and that after the meeting, some employees were asked to resign. He further explained that this

slowdown was caused by CPG clients cutting costs. He said that CPG cost cutting began “early

on” and was not just in 2016. He stated that clients were “not paying enough” and that Nielsen




                                                 38
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 45 of 197



had to cater to what the clients were willing to pay for, which negatively impacted Nielsen. CW

6, also explained that a “big chunk of money” comes from Nielsen’s clients who buy the data.

       126.    CW 8 worked at Nielsen’s office in Budapest, Hungary from January 2013 to

August 2016, as a Senior Global Report Liaison with some of Nielsen’s largest clients. He

explained that the Company’s larger CPG clients, such as Reckitt Benckiser, had decided in late

2015 that they could do without much of the Company’s Insight business. Around fall 2015,

CW 8 began getting feedback from Nielsen’s major clients that they did not feel the need to pay

for reports on, and analysis of, the globalized data Nielsen was selling. CW 8 added that Nielsen

traditionally offered its clients a package that included data, reports, consultancy, and other

services, but CPG clients decided in late 2015 that they only wanted the data.

       127.    CW 17 recalled participating in weekly sales tracking meetings for his division

that used a spreadsheet that tracked proposed dollar value and probability of winning the bid for

the job. He also recalled that during 2015, it was discussed during these weekly sales tracking

meetings that sales in his division were deteriorating. According to CW 17, during these

meetings he and the other participants discussed the issues of not winning new projects and

having to generate new business. He was next asked about the circumstances by which he was

directed to focus on sales instead of research beginning in 2015. He recalled being directed to

switch his focus from research to sales in the middle of 2015 by his supervisor’s boss, another

Senior Vice President in the Buy segment, because business in his division began slowing down,

and there was not enough business coming in.

       128.    CW 18, who left Nielsen in 2018, stated that Nielsen’s Developed Markets

business in the Company’s Buy segment had been trending downwards for around the last 5

years of his tenure. He said that clients were looking to cut discretionary spending, including in




                                                 39
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 46 of 197



Canada, and that they most likely believed that they could do without Nielsen’s analysis. He

added that this was occurring in Canada, and he witnessed it with the retail CPG companies that

he worked with as Group Director – Retail Services from 2012 – 2015. He described the cuts in

discretionary spending in the Canadian market as “trending,” saying that they began well before

2016.

                        (ii)     Interest in Insights Products was Diminishing

        129.    CW 1, who is discussed above describing that Nielsen’s clients were cutting

spending back in 2015, also explained the changing interest in Nielsen’s products. He said that

there was a lot of building pressure resulting from CPG clients no longer wanting to purchase

Nielsen’s Insights products, and instead wanting more “real-time data.” According to CW 1, this

“came to a head” at the end of 2014 into 2015, when Nielsen competitors InfoScout and Market

Track came into play with real-time data analysis. He confirmed that Nielsen’s clients were

specifically cutting back on insights and analytics. He attributed the cuts by Nielsen’s clients to

an increase in marketing research boutiques that were popping up at that same time and charging

less while providing more real-time data. He went on to recount how Procter and Gamble, as an

example, left Nielsen for a competitor.

        130.    CW 1 further explained that “Connected Buy” was Nielsen’s attempt to roll out a

more modern platform to meet these changing demands. He added that Nielsen’s Connected

Buy System was a “major strategic shift” for the Company. According to CW 1, Nielsen’s

clients were building their own data lakes 12 and intelligence tools and that the Connected Buy


12
  An August 27, 2018, article of Forbes titled “What Is A Data Lake? A Super-Simple Explanation For
Anyone” by Bernard Marr, defined data lakes, saying they hold “data in an unstructured way and there is
no hierarchy or organization among the individual pieces of data. It holds data in its rawest form—it’s not
processed or analyzed. Additionally, a data lak[e] accepts and retains all data from all data sources,
supports all data types and schemas (the way the data is stored in a database) are applied only when the
data is ready to be used.”


                                                    40
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 47 of 197



System was an attempt to adapt by providing faster access to data sets, such as by offering clients

an API 13 to access Nielsen’s data. He further advised that changes began in 2013, but another

major shift toward Connected Buy occurred in 2015/2016. According to CW 1, Nielsen pulled

development money from other tools, such as Nielsen Answers, to put into the development of

Connected Buy. He added that after being hired, Andrew Samosi oversaw the project. CW 1

confirmed that CEO Barns and CFO Jackson were involved in the strategy related to Connected

Buy, and that Andrew Samosi rolled up to Jackson. He added that Jackson approved the funding

for Connected Buy.

        131.    CW 7 said that the Buy segment was experiencing a slowdown in 2016 with

global accounts that were major CPG clients decreasing their spending. He explained that clients

gave him feedback that Nielsen’s analytics products were “antiquated” and that they weren’t

interested in them. CW 7 said that clients were moving away from Nielsen to competitors and

that clients had doubts about the usefulness of analytics coming from Nielsen, and that the

industry was “questioning the validity of Nielsen’s analytics.” He advised that it was a “constant

battle” for him in trying to develop business for Nielsen during the relevant time period. CW 7

further advised that when he spoke with clients who had “fallen flat” with Nielsen and in an

effort to win them back, those clients preferred a “more quick, nimble” systems. He added that

they would have group calls within his “pod” where they would discuss the pipeline of business

on a weekly or bi-weekly basis.

        132.    CW 8 is discussed above describing that Nielsen’s larger CPG clients decided in

late 2015 that they could do without much of the Company’s Insight business and that these

13
  In this context, the term API is best understood as a system allowing users to access data owned or
housed by another. An API can be used to access raw data or can be used to request another computer
conduct some operation before providing that data. In a simple example, an API may allow a desktop
office application to access a user’s online calendar information hosted by another party (e.g., Microsoft
Outlook may use an API to download Google Calendar information).


                                                    41
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 48 of 197



clients were providing feedback to Nielsen that they did not feel the need to pay for reports on,

and analysis of, the globalized data Nielsen was selling. CW 8 further explained that these

clients just wanted to pay for the data and conduct their own analysis. CW 8 also explained that

he would discuss this feedback and it was communicated up the chain to his direct report Joe

Rutecki, including during meetings with Account Managers for the particular client, and the

manager responsible for all accounts. CW 8 added that he updated the team either by email,

Skype call, or SharePoint, as they all worked in different offices around the world. He added

that information on client feedback was recorded in a form in Sharepoint.

       133.    CW 13 explained that clients stopped buying analytics over time. CW 13 also

explained that clients could always buy only data, if they wanted, and Emerging Markets tended

to only want data, and not Nielsen’s analytics. CW 13 said that he believed Nielsen’s clients had

declining interest in the Insights’ businesses technology.

       134.    CW 15 explained that the Buy side of the business was in “terminal decline.” He

attributed the decline in Buy to “increased competition” at retailers such as Walmart and

Amazon. CW 15 went on to say that “the growth and power of the retailer,” was detrimental to

Nielsen. He explained that retailers began to gather their own point-of sale data, then they would

add their own analytics by hiring their own data scientists so there was no need to continue to

outsource it to Nielsen. He referred to this as the overall “market challenge” for Nielsen’s Buy

segment in the last few years.

                       (iii)     Fast Emerging Market Growth Would be Short-Lived

       135.    Despite Nielsen’s assurances that there was broad-based growth in the Emerging

Markets, and despite continuous assurances that Nielsen’s business was poised to continue

growing, those within the Company reported that the situation was more negative.




                                                42
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 49 of 197



        136.   CW 3 worked as a Director / Leader of Consumer Insights during the entire Class

Period and was in Africa, leading a region of Africa. He explained that the Africa Emerging

Markets business experienced growth, but that the Insights’ performance in China, India, and the

Middle East declined or performed worse than expected, and that this began around the start of

2016.

        137.   CW 4, a Financial Planning and Analysis Leader, at the Associate Director level

in the Company’s Dubai office, recalled that there was a pullback specifically in Nielsen’s

insights and analytics business in the Emerging Markets. According to CW 4, because global

CPG clients’ businesses were global in nature, global trends impacted their businesses globally,

including in Emerging Markets. He also recalled that Emerging Markets CPG business was not

on track in 2017, as most of those clients pulled back.

        138.   CW 9 left Nielsen in March 2017. He said that Nielsen was having trouble

retaining clients, and that clients were not renewing contracts or were renegotiating the terms of

their existing contracts with Nielsen. He explained that operations produced the reports that the

client requested and operations were indirectly part of the renewal process for clients, and if the

client was not satisfied with the product that was generated by Nielsen, the client would not

renew the expiring contracts. He said that Nielsen was not adding new clients or getting the

desired subscription rates, and clients were cutting back on marketing expenses. He added that

the Company cut costs and positions were eliminated in the Operations Division in India, due to

declining profits.

        139.   CW 10 was a Senior Market Research Analyst for the Gulf Coast from February

2016 until June 2017. He recalled that during his tenure there were monthly town hall meetings

in a big conference room in the Company’s office in the United Arab Emirates, and that he




                                                 43
         Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 50 of 197



attended the meetings in person. He said that these meetings were led by Arslan Ashraf, the

Managing Director AP&P Cluster, where Ashraf often stated that Emerging Markets was not

performing well as a segment. According to CW 10, Arslan Ashraf often stated that Consumer

Insights was not performing well across the Emerging Markets segment. He explained that

Emerging Markets Consumer Insights was divided into two parts based on the size of the clients.

He added that the Consumer Insights business was struggling across both parts.

         140.   CW 10 also said that his supervisor, Associate Director of Retail Measurement

Services, Gaurang Kotak, told him that Arslan Ashraf was supposed to tell senior management in

the U.S. that the teams in the United Arab Emirates, Saudi Arabia, Bahrain, Oman, Qatar,

Kuwait, and Pakistan regions were not performing well and that the U.S. would be needed to pay

wages.

         141.   CW 11 worked at Nielsen from August 2013 to March 2018, and was transferred

from the Watch segment to Buy segment around September 2017. He said that he was

transferred along with some of the other “best” employees from across the Watch segment

because the Buy segment “fell behind.” He added that he was transferred to the Buy segment to

reverse its “downward spiral,” and at that time he became aware that the Buy side had actually

been in trouble for quite a while. CW 11 said that CPG clients were asking for better pricing on

their insights business. He explained that this was not just a problem in the United States, but

was taking place with those clients of Nielsen that had a global presence, and that those clients

were looking for better pricing for every market. CW 11 also explained that Nielsen was under

pressure in certain markets because its analytics cost more than clients were willing to spend. In

particular, he said that Germany was facing a lot of difficulty, and that Nielsen’s Germany and

Brazil markets were losing Buy clients.




                                                44
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 51 of 197



       142.    As previously described, this mirrors the statements of CW 7, who explained that

the Buy segment was experiencing a slowdown in 2016 with global accounts that were major

CPG clients decreasing their spending, and according to CW 7, these clients were no longer

interested in Nielsen’s legacy Insights business.

       143.    CW 12 worked as a Senior Executive in Nielsen’s Insights business from

September 2012 until February 2016. He said Consumer Insights in the Middle East Region of

Nielsen’s Emerging Markets was not performing well during his entire tenure. CW 12 explained

that Ashraf would host town hall meetings, throughout his tenure, and he would explain that

Consumer Insights in the Middle East region of Emerging Markets was not doing well.

               (2)     Defendants Had Strong Visibility into the Decline in Nielsen’s
                       Business

       144.    Defendants knew about the decline in the business due to their clear visibility into

Nielsen’s own metrics. Throughout the Class Period, Nielsen represented itself as “a leading

global performance management company.” Nielsen’s website boasted that it is a “global

measurement and data analytics company that provides the most complete and trusted view

available of consumers and markets worldwide.” It also said that “Nielsen helped its clients

understand what’s happening now, what’s happening next, and how to best act on this

knowledge.”

       145.    Nielsen’s products are used to understand business and product performance. For

example, Nielsen explained that “[m]any of the world’s largest brands rely on us as their

information and analytics provider to create value for their business.” Nielsen further explained

that its two segments are “built on an extensive foundation of proprietary data assets designed to

yield essential insights for our clients to successfully measure, analyze and grow their businesses

and manage their performance.”



                                                45
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 52 of 197



       146.    Given that the subject of Nielsen’s business is accurately and quickly measuring

performance, it is no surprise that Nielsen has the capabilities to accurately measure its own

performance. This is especially true because the demand for Nielsen’s product is driven by the

demand for its clients’ business - the very thing that Nielsen measures and analyzes at every

moment.

       147.    Given Nielsen’s laser-focus on analytics and performance measurement, it is

unsurprising that former employees also corroborate that real-time data about Nielsen’s

performance was available to those within the Company, including those in the C-Suite and the

Individual Defendants in this Action.

       148.    CW 1, a Vice President in Nielsen’s U.S. Consumer & Shopper Insights business,

explained the access to data available within the Company. He explained that he would receive

weekly reports from the finance department containing metrics such as detailed revenues and

budget breakdowns by each client. He further explained that all client service leaders received

these reports from Vice Presidents all the way up to CEO Barns. He also explained that upper

management, including Defendant Barns, would have quarterly meetings at a minimum where

client budgets and revenues were discussed in depth. He explained that these metrics were

tracked on a platform and that he had reports transferred from the platform into Excel sheets. He

added that he received weekly reports for his line of business and that CEO Mitch Barns was

receiving similarly formatted reports. He added that he was receiving the reports from his point

of contact in finance and the data was coming from an internal share drive.

       149.    According to CW 2, Nielsen’s “systems were good enough” to provide CFO

Jamere Jackson with various aspects of the Emerging Markets segment’s performance at any

given time, as well as for any region. CW 2 recalled that CFO of Emerging Markets Chaudhury




                                                46
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 53 of 197



met at least quarterly with CFO Jackson in New York, and the two spoke occasionally together

on the phone. CW 2 also advised that attended quarterly market call, in which headquarters

participated.

       150.     CW 3, a director of Consumer Insights at Nielsen, also explained the access to

data available within the Company. He explained that very detailed reports on Consumer

Insights metrics, both actual and forecasted metrics, were kept and saved on Google Drives that

could be accessed by corporate headquarters in the United States. He and his counterparts in the

Africa and Middle East regions discussing their metrics with Akash Pal on a quarterly basis on

Google Hangout (Google video conference) calls. He added that he knew Akash Pal then

reported the information up to Nick Papagregoriou (who CW 3 advised also visited the Africa

region 2 or 3 times a year) and that Nielsen’s emerging markets metrics, including sales and

financials, were “absolutely presented” to CEO Mitch Barns, at least on a quarterly basis.

       151.     CW 3 also explained that Financial Planning and Analysis (“FP&A”) information

and metrics were kept on Google Drives that corporate headquarters could access, and FP&A

reports made it “all the way up” to the Defendant Jackson. He also said that all Financial

Planning and Analysis data was entered into Nielsen’s SAP system, which was accessed by

corporate FP&A and CFO Jackson. CW 3 explained that he was aware of corporate

headquarters’ exposure and access to the Company’s FP&A metrics because FP&A colleagues at

Nielsen had told him so.

       152.     CW 4, an Associate Director at Nielsen, with the job title “Financial Planning and

Analysis Leader” (“FP&A Leader”) for Nielsen’s Middle East and Africa Regions, also

explained the access to data available within the Company. He said that one of his

responsibilities was compiling weekly forecasts on revenue, costs, and EBITDA, for all lines of




                                                47
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 54 of 197



Nielsen’s business (including insights) in the Africa and Middle East regions. CW 4 added that

Emerging Markets was divided into eight clusters or regions, each with their own FP&A Leader

(like CW 4 was for Africa and the Middle East), and that each FP&A Leader prepared their own

weekly report on their cluster, similar to CW 4’s, that was sent to Samipendra Chaudhury. 14

       153.    CW 4 further explained that he and other FP&A Leaders collected data on a

“granular level” and compiled that data into reports that were entered into Nielsen’s Google

Drives, that could be accessed by corporate headquarters. These reports were communicated up

the chain of command on a weekly basis. CW 4 explained that the eight regions in Emerging

Markets participated in weekly scheduled calls, which he recalled were held every Monday. CW

4 described these as roughly 3-hour long discussions, with each region getting approximately 30-

minutes each to explain and answer questions about their respective forecasts. CW 4 recalled

that Defendant Jackson occasionally participated on these calls. He continued to explain that the

Finance heads of Emerging Markets and their counterparts from Nielsen’s other businesses then

had their own weekly corporate conference calls which Jamere Jackson regularly participated in.

The CFO for the Middle East, North Africa, Pacific, regions, Nalina Ranka, informed him that

his reports were used on weekly corporate conference calls that Defendant Jackson participated

in. He described the reporting on both actual and forecasts as “robust and accurate.” He advised

that the granular data should have meant few surprises for those above him in the chain of

command.

       154.    CW 4 said that the forecasts provided in the weekly reports that he prepared were

based on the exact amount of operations that would be completed at a given time. He added that

projections included exact numbers, and that field personnel in the operations team provided


14
 Samipendra Chaudhury is a Senior Vice President at Nielsen. From July 2016 until August 2018 he
was the CFO of Neilsen’s Emerging Markets business.


                                                48
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 55 of 197



updates on project completions to him (as an FP&A Leader) on a daily basis. He further

clarified that this forecasting method was used because Nielsen recognized revenue based on the

amount of the project that had been completed with reference to Nielsen’s completion of the

requested tasks. He clarified that analytics projects typically ran for 3-8 months, and that

Nielsen would recognize revenue throughout that period as they completed the project.

       155.    CW 17, who worked in Nielsen’s Insights business in the U.S., stated that he

participated in weekly sales tracking meetings for his division and that his division used a

spreadsheet that tracked proposed dollar value and probability of winning the bid for the job. He

also stated that sales and revenue projections were kept in Excel spreadsheets and that he would

pass his updates to his boss, a Senior Vice President in Nielsen’s Buy segment. CW also stated

that the Managing Director, Consumer Insights & Innovation Mike de Vere provided updates at

least on a monthly basis to Nielsen’s corporate office.

       156.    CW 18, a Vice President – Client Services out of Nielsen’s Canadian offices in

from 2015-2018, explained that he saved his projected revenue reporting in an Excel chart, and

emailed it to Nielsen – Canada’s finance team, with Krista Thompson 15 copied in on the email.

He further recalled that an emphasis developed on reporting expected revenue during the last few

years of his tenure. He said that this “immense pressure” on revenue reporting was reflected in

the increased rate it was expected to be done and added that he went from reporting revenue

monthly, quarterly, and sometimes weekly, to almost daily during the last few years of his tenure.

He further recalled that, during that time, Krista Thompson, Mike Ljubicic, 16 and Nielsen

Canada’s head of finance were on revenue calls with corporate headquarters in the U.S. every

15
   Krista Thompson was a Senior Vice President at Nielsen. From 2015 until 2016 she was a Senior Vice
President of Strategy and Insights in the Toronto, Canada area. From 2016 onward her title was “Senior
Vice President – Client Services.”
16
   Mike Ljubicic was a Senior Vice President of Client Service for Nielsen in Canada from August 2015
until September 2016. From September 2016 onward, his title was “Managing Director Canada.”


                                                  49
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 56 of 197



two weeks. He believed that either CFO Jamere Jackson, or someone just under Jackson,

attended these calls from corporate headquarters.

       157.    Furthermore, in its public filings, Nielsen routinely informed the market about

how much visibility it had into forthcoming annual performance at the start of each year.

Beginning with its Fiscal Year 2015 Annual Report and in each report throughout the Class

Period, Nielsen informed the market that typically, at the start of the year, “more than 70%” of

its “annual revenue has been committed under contracts in our combined Buy and Watch

segments.” In each of these Annual Reports, Nielsen also explained that its business was stable

because it was driven by “long-term client relationships [] made up largely of multi-year

contracts and high contract renewal rates.”

       158.    On October 25, 2016, Defendant Jackson said that the terms “discretionary

business” and “analytics” were synonymous, and that the discretionary business accounted for

about 30% of total revenue at that time—meaning that about 70% was the non-discretionary

chunk known at the start of the year.

       159.    Nielsen further explained that it had this same type of visibility with both of its

segments. For example, Nielsen informed the market in each Annual Report, beginning with

Fiscal Year 2015 and continuing through the Class Period, that both its segments had historically

“generated stable revenue streams that are characterized by multi-year contracts and high

contract renewal rates.” In each Annual Report, for both segments, Nielsen explained the

percentage of annual revenue for the upcoming year that is “typically” committed under existing

agreements. It also explained the percentage of revenue attributable to their top clients in each

segment as between 18% and 23% across each Annual Report and that for each segment each




                                                 50
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 57 of 197



year no one client accounted for more than 10%. This diversified client base meant that any

major changes could only result from a trend, as opposed to issues with a single client.

       160.    The assertion of visibility into annual revenue at the start of each year was not

framed as a “projection.” Rather, it was a description of what sort of visibility the Company

typically had into full-year revenue based on prior actual commitments. The following chart

shows the statements Nielsen made regarding overall visibility, and visibility into each segment

in the Annual Report for each respective fiscal year:

                     2015                2016                2017                 2018
 Buy                 Over 60%            Over 60%            Over 60%             Over 60%
 Watch               Over 85%            Over 80%            Over 80%             Over 80%
 Combined            Over 70%            Over 70%            Over 70%             Over 70%

       161.    As late as May 16, 2018, at the Barclays Americas Select Franchise Conference,

Defendant Jackson said that the “visibility is still about the same as it has been.” He added “[we]

typically walk into a year in our Buy business with about 60% on backlog in a contract. The

other 40% was more discretionary, more ad hoc in nature. In today’s world, again, the overall

number has come down. So, the visibility in terms of the year looks more like a 70/30-ish kind

of mix.”

       162.    CW 5 explained 75-80% of the revenue for Nielsen’s Buy clients in 2016 was

predicated on contracts that were not up for renewal. He further explained that the portion of

Nielsen’s revenue that was not from long-term contracts was from contracts that were typically

3-8 months in length. He further explained that Nielsen could book some of the revenue right

away, but under accounting rules, would need to book other revenue as the work was performed.

He explained that when the terms of contracts were negotiated, Nielsen would not feel any

changes right away. He then said that for long-term contracts Nielsen may not feel the changes

for nine months or more, depending on the terms of those contracts.


                                                51
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 58 of 197



       163.    CW 17, who worked in Nielsen’s Insights business, explained that his division’s

contracts were normally for 3-8 months depending upon the scope of work, while other divisions’

contracts could be 3-5 years in duration.

       D.      3Q16: Nielsen Surprises Market with Declining Performance, but Hides True
               Extent of the Businesses’ Problems

       164.    On October 25, 2016, before the markets opened, Nielsen released its 3Q16

results and hosted an earnings call with Defendants Barns and Jackson. In the press release,

Nielsen shocked the market by reporting that Buy Developed Market revenues had declined

3.7%, or 2.5% on a constant currency basis, and that these disappointing results were due to

softness in discretionary spending – the same softness which Defendants had repeatedly assured

investors previously was not a problem and would not prevent Nielsen from reporting 2016

results in line with guidance.

       165.    Despite the softness in Developed Markets, Defendant Barns told the market that

in the Buy segment “emerging markets continued to produce solid top line growth as our

investments in coverage and granularity and our balanced strength with both local and global

clients continue to pay off.”

       166.    Defendant Barns then explained that the Company was “updating guidance” but

deferred to Defendant Jackson to explain the change.

       167.    Defendant Jackson explained the financial results: the Buy Business constant

currency revenue was $809 million, with Developed Markets at $542 million, for a decrease of

2.5%, which he said was due to “softness [in] discretionary spend, especially in the U.S.” He

said the Emerging Markets business was at $267 million. He then explained that the Company

was slashing full year 2016 guidance to 1.5%-2% for the Buy segment and, more specifically,

3.5%-4% in Developed Markets.



                                               52
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 59 of 197



       168.    Defendants Barns also admitted, in his opening remarks, that the trend was known

earlier in the year, and that Nielsen had actually responded to the trend internally—all while

misleading the market to the contrary. He said: “Earlier this year as we saw these more

challenging trends unfolding, we realigned our Buy business to be more focused in our product

development and more efficient in our overhead. More recently as the trends continued for our

clients, we stepped up our efforts to reduce our cost base, reallocate resources and accelerate our

investments in initiatives that will help our clients and better position our business for the future.”

       169.    Defendant Barns also explained the Company’s purported response to this

situation. It apparently was going to aggressively move away from slower-growing non-core

services and instead invest in the Connected Buy System. The Connected Buy System would

supposedly provide “faster data-driven decisions on everyday questions related to pricing,

promotion, distribution, new product innovation, assortment and marketing mix optimization.”

       170.    Thus, not only did Defendant Barns admit to knowing of the trends, he admitted

that the Company had known about the trends for long enough to launch a major new product in

response to those issues. However, this contrasted sharply with Nielsen’s prior promotion of the

Connected Buy System in glowing terms, assuring investors that it was a reaction to positive

trends regarding Nielsen’s enhanced market position as clients demanded more—not less—of its

analytics.

       171.    Defendant Barns also assured investors that Nielsen’s clients “continue to value

our core measurement services, especially given the growing product and retail fragmentation in

the market. But, when it comes to analytics, their needs have been shifting, clients are shifting

away from custom insights delivered via deep-dive projects, and they are shifting toward




                                                 53
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 60 of 197



everyday analytics.” He said that this shift in the Developed Markets was a “secular shift” not a

“passing phase or a cycle that will swing back.”

       172.    Thus, while Nielsen disclosed part of the problem—that its business was seeing

softness in discretionary spending and that there was a shift away from certain of its analytics

products, it misleadingly continued to conceal the extent of the issues. Namely, that the

problems it was facing were related to its analytics products in general, not just a subsection of

those products. Nielsen also continued to mislead investors in two additional ways, both of

which succeeded in partially concealing the issues Nielsen faced.

       173.    First, Nielsen provided assurances that its Emerging Markets business was strong.

For example, during the earnings call, Defendant Barns assured investors that “emerging markets

continued to produce solid top-line growth as [the] investments in coverage and granularity and

our balanced strength with both local and global clients continue to pay off.” Defendant Jackson

described “growth” in Emerging Markets as “broad based,” and especially touted Nielsen’s

strength with multinational companies in Emerging Markets. Defendant Jackson also described

the Company’s “continued strength” in Emerging Markets. During his closing remarks in the

Third Quarter earnings call, Defendant Barns boldly said that in the Buy business, “emerging

remain[ed] solid.” But, as shown in Section IV(C), Emerging Markets was already seeing

problems—which was unsurprising since most of Nielsen’s Buy clients in both Developed

Markets and Emerging Markets were global CPG companies.

       174.    Second, Nielsen assured the market that the decrease in demand was driven by a

lack of growth among Nielsen’s clients, and not a decrease in their intrinsic interest in the

products Nielsen was selling. For example, Defendant Barns said that Nielsen’s U.S. clients,

“found it increasingly difficult to achieve growth in markets with growing fragmentation in




                                                 54
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 61 of 197



consumer demand, more competition from smaller and local players and increased commodity

pric[es],” and that this lead them to “seek efficiencies and productivity in their business and our

business.” This explanation conflicted with Nielsen’s prior assurances that it was prepared for a

tough market condition, and merely sought to conceal the true cause of Nielsen’s declining

performance.

       175.    Analysts were surprised by these adverse disclosures given Defendants’ previous

repeated assurances that Nielsen would report results in line with guidance despite any softness

in discretionary spending. For example, during the questioning, an analyst from Morgan Stanley

asked for more information about the decline in discretionary spending and, in response,

Defendant Barns admitted that the decline in discretionary spending was known in 2015 and was

a trend expected to continue in the long run. Specifically, he said:

       What we’re seeing in the U.S. market – let me give you a couple of examples in
       terms of the external environment that our clients are dealing with. First, if you
       just focus in on food and beverage manufacturers, 2015, we saw this trend
       starting to emerge where the small and medium sized manufacturers accounted
       for about half of the growth in the categories. And, private label accounted for
       about a quarter of the growth and the big – the top 25 players, they accounted
       collectively for only 3% of the growth in food and beverage categories in 2015.
       And that situation really hasn’t changed that much in 2016. The reason why that’s
       especially noteworthy for our business is the strength of our business just so
       happens to be the biggest global companies, the biggest global players. And so,
       you see that reflected in our U.S. results.

       What all these companies are dealing with, both food and beverage and others, is
       a combination of things. Product fragmentation where consumers are increasingly
       shifting their purchasing to smaller specialty, more niche products, moving away
       a little bit from the bigger brands. You see retail fragmentations of purchases
       moving across additional channels. You of course, see the 3G effect sweeping
       through the fast moving consumer goods industry where companies, whether 3G
       is a factor or not are practicing zero-based budgeting, they’re running their own
       internal 3G play. And, they add up all these things together and that’s the situation
       that our clients are contending with and you see that reflected back in our results.

       Now for us, what that means in terms of their discretionary spend, as I said,
       they’re shifting from these more deep dive projects that help them think about
       what they’re going to do next year and focused much more on these everyday


                                                 55
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 62 of 197



       analytics that help them with activation. What should I do today or tomorrow or
       this week and that’s where the shift is happening in the marketplace.

       And so we’re realigning our portfolio to better serve those client interests and
       those client needs. And as I mentioned, we don’t see this as just a passing phase
       that the marketplace is going through. We see this as a trend that will continue on
       more of a secular basis over the long run.

       As we make this shift and as we build out this Connected System, you see us
       building a very different business really frankly. Right now, it’s very much a
       professional services model for Nielsen, as that Connected System starts to unfold
       in the marketplace, it helps us to move from a professional service or people as a
       service business model to much more as a data as a service and software as a
       service business model. And that all results in us, as Jamere said in his opening
       comments, having a stronger higher margin business. Jamere, what would you
       add?

       176.    An analyst at William Blair & Co. asked Defendant Barns how long it would take

to “make the transition” toward the use of the Connected Buy System, and asked “how long will

this be a headwind?” Defendant Barns admitted that the Connected Buy System would not help

with the problems over the short term—as it would only be rolled out to 25-35 clients by the

middle of 2017—he concluded: “it’ll start to show up meaningfully, significantly in our business,

especially the financial results, in the 2018 timeframe.”

       177.    After hearing that the unexpected decline in 3Q16 Buy Developed Market

revenues was caused by a decline in discretionary spending, which Defendants knew about in

2015, and that the Connected Buy System would not address the decline for over a year, an

analyst from Barclay’s pointed out that “the revenue backdrop you described doesn’t seem that

new” and the “margin investments in Connected and the total Buy system or whatever, that isn’t

new as well,” so he asked, “Q-over-Q what really changed . . . I’m just a little confused quite

honestly on what changed over the quarter.” Defendants Jackson and Barns responded:

       [Jackson] So, a couple things. First of all, if you’re looking back to the third
       quarter of last year, you saw our developed markets business grow 4.8% constant
       currency and as part of that discussion we’ve said that we saw a pretty strong
       discretionary environment. We have not seen that since then and if you look at


                                                56
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 63 of 197



       our results in our developed Buy business they’ve sequentially been going in the
       other direction and part of that is because that stable or I would say the
       environment in the third quarter last year actually ran a little hot.

       [Barns] And, what I’ll add to that, Manav, is that you’re right, it’s not new. But
       we’ve always viewed this part of the business as lumpy. And so, some quarters
       up, some quarters down. I think what it comes down to is, we’re just not thinking
       of it so much that way. This – some of these characteristics we’re not viewing as
       lumpiness, we’re as I said seeing them more as secular shifts. And so, we just
       reached the conclusion that it’s not viable for the long term to keep running after
       these short-term revenue opportunities and keep trying to chase these and work
       our way through the lumpy nature of this part of our business.

       Instead, a much better future is about investing in something that transforms our
       product portfolio. That takes some of the lumpiness out of this part of our
       business that better fits with what our clients need and where their needs are
       evolving toward. And, that’s what that Connected System is designed to do.

       And so, we’re not running after those short-term revenue opportunities as much in
       the quarter and that will continue going forward. And that allows us to reallocate,
       enables us to reallocate resources to build faster and do more as we develop this
       Connected System initiative. So you see all of that reflected in the results in the
       quarter and our outlook going forward.

       178.    Defendants also admitted the situation would not improve over the short term. An

Analyst from Jefferies asked, “how should we be thinking about the growth rates in the

developed markets beyond 2016?” Defendant Barns responded that “especially for the U.S.”

Nielsen was “planning for it to continue to be a tough environment next year,” and added “[W]e

don’t see this as just a cycle that the market is passing through . . . we see it as more of a secular

shift and we’re designing and transforming our product portfolio accordingly.”

       179.    On this news, Nielsen’s stock fell $9.28 per share, or 16.8%, to close at $45.65

per share.

       180.    Unsurprisingly, analysts reacted negatively to this news. Perhaps most notably,

on October 25, 2016, Barclays said “it’s hard for us not to be critical about . . . the surprising

nature of the miss” and noted that “NLSN boasts about the visibility of the business.” The

report added that the situation “invites . . . credibility issues” around Nielsen’s other guidance.


                                                  57
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 64 of 197



Credit Suisse wrote on October 25, 2016, that “The deceleration in NLSN’s Developed Buy

business came as a surprise to us, particularly after the confident tone that management struck at

2Q.” Morgan Stanley wrote on October 25, 2016, that “NLSN delivered weaker-than-expected

3Q16 results, as Buy growth decelerated dramatically and management lowered FY16 guidance.”

On October 25, 2016, Jefferies stated “NLSN reported earnings that missed on both [revenues]

and EPS . . . as Buy results significantly below expectations overwhelmed nice growth in Watch.”

The report also stated: “We are not surprised to see shares trading down materially on the print

and the unexpectedly negative discretionary Buy commentary.”

       E.      4Q16-4Q17: Nielsen Continues the Fraud, but is Repeatedly Forced to
               Report Disappointing Results Caused by its Waning Business

       181.    With the abysmal 3Q16 results, Nielsen had acknowledged the long-term decline

in Developed Markets. Nielsen had also partially revealed that there was a decline in interest in

certain of its analytics products, but as previously stated, this was only part of the story. In truth,

as the Confidential Witnesses explained in Section IV(C), Nielsen’s clients had lost interest in

Nielsen’s analytics generally and were shifting towards purchasing data.

       182.    Another core aspect to the fraudulent story that the Defendant maintained

following 3Q16, was that any issues Nielsen was experiencing were the result of changes in the

underlying CPG market, which allegedly hurt Nielsen’s clients, and resulted in them pushing to

cut spending on Nielsen. It was misleading to attribute the problems Nielsen was facing to this

softness, rather than admit to the true issues observed within the Company regarding demand for

its products. Nielsen tried to misdirect the market by boasting of its short-lived growth in

various aspects of its business, but ultimately repeatedly underperformed as a result of the

undisclosed systemic problems with the Company’s business.




                                                  58
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 65 of 197



        183.    One allegedly fast-growing area of Nielsen’s business was the Emerging Markets

component of the Buy segment. While this segment did post growth for several quarters, it was

destined to fail for the same undisclosed reasons that Developed Markets was faltering in the

Developed Markets—a decline in interest for its analytics. The Confidential Witnesses in

Section IV(C) described this decline. The other reason the eventual downturn in Emerging

Markets was inevitable, was that—while Nielsen broke out its reporting by geographic region—

in reality, most of its revenue came from multinational CPG companies. The same declining

interest in Nielsen’s analytic insights that had pushed those companies to abandon Nielsen in the

U.S. market, would soon lead them to the same result around the globe.

                (1)     Analyst Day (December 8, 2016)

        184.    On December 8, 2016, Nielsen hosted its annual Analyst Day, where it boasted of

the strong performance within the Emerging Markets business. Defendant Barns called the

Emerging Markets business “solid” and said he expected “another good growth year for our

business in emerging markets.” He continued by saying: “I want to just reiterate, emerging

markets continues to be very solid.”

        185.    With respect to the Developed Market, he continued to play off the issues as

though they were driven by changing market conditions for Nielsen’s clients, saying that they

were contending with “zero-based budgeting,” 17 and a tough CPG market, without disclosing

any change in demand for Nielsen’s products. During the presentation, Defendant Barns

purported to describe the situation in the U.S., continuing to boast of the Company’s supposed

strong position, and dismiss any issues as trends in the underlying CPG market, rather than

systemic issues with Nielsen’s business.

17
  Zero-based budgeting is a phrase that refers to budgeting based on value created by expenses in coming
periods, rather than based on historic practices. In a zero-based budgeting system, organizations do not
justify budgetary decisions with reference to historic costs.


                                                  59
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 66 of 197



       186.    Also during the Analyst Day, Nielsen indicated that its guidance for 2017

Developed Markets was a decrease in revenue of 1% to 1.5% on a constant currency basis. In

the Emerging Markets Nielsen guided that there would be growth of 8% to 10%. Altogether, it

guided that there would be total core Buy revenue growth of 2-3% and that total Buy revenue

would span between a 0.5% decrease and a 0.5% increase. Defendant Hasker stated that the

guidance was “pretty conservative” and based on conditions being “very difficult” for Buy

Developed Market clients.

               (2)    4Q16 (February 9, 2017)

       187.    On February 9, 2017, Nielsen released its 4Q16 results. The Fourth Quarter

Developed Market Buy revenue of $545 million, which was a growth of 0.4% on a constant

currency basis as compared to the guidance during the prior Analyst Day of 1.5% to 3.5%.

Nielsen increased its full year 2017 guidance for the full business up from 2% to 3% as stated at

Analyst Day to 5% to 6%, but did not update its segment-by-segment guidance. Defendant

Jackson said: “There is no change to our original underlying core growth forecast.”

       188.    During the earnings call, Defendant Jackson described “broad-based growth in the

emerging markets.” Defendant Barns discussed Nielsen’s “compelling story in emerging

markets,” including “a strong position in the markets that are growing the fastest.” He also said

that a “healthy demand for our broad range of analytics offerings will continue to drive growth in

this part of our business.” An analyst from Barclays Capital asked Defendant Jackson to explain

the 7% growth in Emerging Markets, noting that it was the third consecutive quarter of declining

growth, and asking “what’s going on there?” Defendant Jackson downplayed the results saying

that the change was just a quarterly “swing,” that Nielsen had “good momentum,” and that there

were “no concerns there in terms of a deceleration.”




                                                60
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 67 of 197



       189.    In the 4Q16 results press release, Nielsen continued to falsely blame its declining

Developed Markets business on “trends in the fast moving consumer goods industry” that “put

pressure” on the Company. Nielsen said that the Connected System would lead to higher

margins over time.

               (3)    2017 10-K (February 17, 2017)

       190.    On February 17, 2017, Nielsen filed its 2016 Form 10-K with the SEC. The 10-K

was signed by Defendants Barns and Jackson. Defendants misled investors by representing in

the 10-K that total assets in the Buy business were $6.697 billion (including $2.696 billion of

goodwill), that there was no impairment of the value of the Buy business goodwill and that the

Buy business goodwill actually exceeded the $2.696 billion carrying value by at least 20%. The

Buy segment was badly impaired and worth far less than Defendants stated, because, contrary to

the assumptions used to support the valuation, Nielsen’s business was in decline.

       191.    As detailed in Section VII(C), these representations were materially false and

misleading because Nielsen’s impairment assessment assumed, but did not disclose, that Buy

segment cash flows would grow by more than 8% from 2017-2021 and then grow 1.0%-3.0%

thereafter. Those assumptions were unreasonable and contradicted the lowered 2016 Buy

revenue guidance revealed on October 25, 2016, the 0.7% decline in Buy revenues reported by

Nielsen in 2016 and by 2017 Buy revenue guidance initially provided on December 8, 2016,

which projected Buy segment revenues would range between a 0.5% increase and a 0.5%

decrease.

               (4)    1Q17 (April 25, 2017)

       192.    On April 25, 2017, Nielsen released its 1Q17 results. It reported an unexpected

decline in Developed Market revenues of 7.3% on a constant currency basis, a decline in total

Buy segment revenues of 3.7% on a constant currency basis. These results were substantially


                                                61
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 68 of 197



worse than the already conservative guidance of a 1%-1.5% decline in Developed Market

revenues and the plus/minus 0.5% growth in total Buy revenues.

       193.    While vaguely acknowledging that the Watch and Emerging Markets businesses

would be “larger contributors” to “overall results” compared to the “original plan,” (i.e.,

compared to the guidance provided on Analyst Day and affirmed on February 9, 2017), Nielsen

reiterated its overall guidance for the year. Defendant Jackson partially clarified by stating that

Developed Market revenues “could actually be down low single digits in 2017.”

       194.    Nielsen continued to mislead investors by implying any weakness in the

Developed Market had nothing to with changing demand for Nielsen’s products. Defendant

Barns stated that “growth of discount retailers, e-commerce players, and subscription models is

creating competitive pressure for our clients,” and that those clients were conducting “zero-based

budgeting, putting downward pressure on their spending” on Nielsen’s products. Nielsen also

continued to disclaim any weaknesses in demand for its products.

       195.    When discussing Emerging Markets, Nielsen continued to promote the sub-

segment as extremely promising. Defendant Jackson stated during the analyst call that “the

important thing there is as we look at our client base and you listen to our clients in terms of

where they see growth opportunities, the emerging markets represent a significant growth

opportunity for our clients.” He continued by saying Emerging Markets was “going to be a

growth driver for the business” and that while the U.S. has “been a little bit challenged” the

“activity in the emerging markets pick[ed] up, and that’s a good sign for our emerging markets

business as well.” Reiterating comments from Analyst Day, Defendant Barns described the

“compelling story” in the Emerging Markets and said “we have a lot of confidence in the

emerging market story in 2017 and beyond.” The press release accompanying the 1Q17 results




                                                 62
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 69 of 197



said that Nielsen saw “continued strength” in Emerging Markets. During the earnings call,

Defendant Jackson said “[w]e continue to see robust growth in emerging Buy markets” and

“[w]e see good momentum in the emerging markets.”

       196.    Following the release of Nielsen’s First Quarter 2017 results, the Company’s

stock price fell $1.61 (3.87%) per share, on heavy trading volume, to close at $39.98 per share on

April 25, 2017, while the S&P500 increased 0.61%.

       197.    During the 1Q17 earning call, Nielsen continued to promote the strength of its

Marketing Effectiveness business. Commenting on the Marketing Effectiveness business,

Defendant Jackson said: “what we feel good about is really the strong demand that we’re seeing

from both advertisers and publishers for ROI solutions and data sets that really amplify the value

of a publisher’s inventory.”

               (5)    2Q17 (July 27, 2017)

       198.    On July 27, 2017, Nielsen released its 2Q17 results. Defendant Jackson

maintained the same story, describing a “tough U.S. market,” but saying that there is “ongoing

strength in emerging markets.” He described the “robust growth in the emerging markets.”

With respect to Developed Markets, he continued to push the narrative that any decline was due

to clients “seeing challenging market conditions and cycling through significant cost cuts” and

that “as a result, they make near-term decisions about some of our products and services as they

lower overall spend.” Defendant Barns said essentially the same: “They’re dealing with both

price and volume pressure, and as a result, they’re managing their spend very carefully.” These

statements failed to recognize any serious change in the demand for Nielsen’s products.

       199.    Defendant Jackson stated that Nielsen was lowering total revenue guidance to

approximately 4% to reflect first-half results and the Company’s outlook in Developed Markets,

and was lowering guidance for the Developed Markets to be down by 3% to 5%. However,


                                                63
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 70 of 197



Defendant Jackson mitigated the negative implications of this revelation by offering investors

enormous false hope, in the form of guidance that Nielsen’s Developed Markets business was

strengthening and would actually return to flat performance in 2018. He said:

       In the U.S., we expect the second half to continue to improve versus the first
       half, though not enough to land us at our prior guidance. We’re not forecasting
       an improvement in the market environment for the back half of 2017. However, a
       review of our revenue pipeline for 2018, which includes renewals and new
       business, suggests an improvement in our business in 2018. This, along with an
       improving market environment, suggests a return to flat revenue in developed
       Buy for the full year for 2018 versus 2017.

       200.       During the earnings call, an analyst from Morgan Stanley asked “what gives

you the confidence in being able to forecast the business to be flat in 2018?” Defendant Jackson

responded by referring to the “current revenue pipeline, which includes renewals and new

business wins,” which he said “sugges[t] that developed Buy should be flat for 2018.” He added,

“from our client’s perspective, again, we know that our data and analytics are critical to help

them understand their performance and business drivers.”

       201.       Following the July 27, 2017, earnings call, Nielsen’s stock price increased 3.3%

to $41.21. By comparison, the S&P 500 declined 0.10%.

       202.       Analysts attributed the increase to Emerging Market revenue growth, an

expected decline in Developed Market revenues of just (1.2%), the preliminary guidance that

2018 would return to flat growth in Buy Developed Market revenue (meaning the Buy

Developed Market was stabilizing), and positive statements about Nielsen winning new business,

renewing contracts and the Connected Buy System.

       203.       Macquarie Research analyst Tim Nollen issued a report on July 27, 2017, titled

“Much needed relief in Q2” in which he wrote that Defendants’ positive statements were the

reasons for the increase in Nielsen’s stock price. Credit Suisse issued a report on July 27, 2017,

titled “2Q In-Line, Guide Cut, but Relief Emerges on Developed Buy; Execution Crucial.”


                                                64
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 71 of 197



       204.    During the earnings call, Nielsen continued to promote the strength of its

Marketing Effectiveness business. Defendant Barns called out the 19% constant currency

quarterly growth in that business, noting that: “Marketing Effectiveness is an area of strength.”

               (6)     3Q17 (October 25, 2017)

       205.    On October 25, 2017, Nielsen published its results for 3Q17. In the press release

associated with these results, Defendants reported that results in Developed Markets were a

disappointing 5.4% decrease in constant currency, 10.8% in Emerging Markets on a constant

currency basis, for a total Buy segment decline of 2.1% in constant currency. The press release

continued to blame the poor Developed Markets results on “softness in our U.S. market.”

       206.    During the earnings call, Defendants Barns and Jackson blamed the weak results

in Developed Markets on the CPG market in the U.S., and once again failed to disclose any

change in demand for Nielsen’s products, including the fundamental shift from analytics to raw

data. They also continued to boast of Nielsen’s strength. For example, Defendant Barns said

that Nielsen “continued to execute on our strategy to provide uniquely better measurement and

analytics products to drive growth and efficiency.” He also said: “We made significant progress

even while facing rapidly changing environments in both Watch and Buy.” He added, “business

in emerging markets continues to be robust, driven by our balanced portfolio of local and

multinational clients, along with our investments in coverage and granularity.” Defendant

Jackson also asserted that the Company saw “continued strength in the emerging market” and

that “[o]ur business in the emerging markets is exceptionally strong.”

       207.    Defendants did not reveal that Buy Developed Market revenues would decline in

2018, rather than being flat as they had represented just the previous quarter, until an analyst

from Sanford Bernstein asked “last quarter, you said the Buy segment developed revenue would

be flat in 2018. Just wanted to confirm that you still see it that way.” Defendant Jackson


                                                 65
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 72 of 197



cryptically responded: “We do still expect the Developed Buy business to be down less in 2018

than in 2017.” This answer revealed that performance would be “down,” not flat.

       208.    Following the October 25, 2017, earnings call, Nielsen’s stock price declined

$2.57 (6.25%), on heavy trading volume, to close at $38.56. By comparison, the S&P 500

declined just 0.47%.

       209.    Analysts attributed the decline to Developed Markets revenue declining more in

3Q17 than 2Q17, and the reduction in 2018 Developed Markets revenue guidance. As one

analyst report Barclays put it on an October 25, 2017: “While we (& others) thought that the

guide of “flat” Buy Developed in 2018 was always at risk, the fact that NLSN is walking it back

just one quarter later (and not proactively) further hurts its credibility.” The report drove the

point home, reiterating: “This headwind is not surprising, but what is, is the decision making

that prompted NLSN to proactively put out ‘flat’ during 2Q and then reactively walk away

from it one quarter later.” An analyst from Credit Suisse issued a report on October 25, 2017

stating: “the real (negative) surprise came on the earnings call” when “Mgmt. commentary

dampened 2018 Developed Buy expectations once again, after the uplift provided by the 2Q

commentary that Developed Buy could be flat in 2018.”

       210.    During the 3Q17 earning call, Nielsen continued to promote the strength of its

Marketing Effectiveness business. Defendant Jackson said: “we saw our Marketing

Effectiveness assets this quarter deliver 15.6% growth. That was all organic.” And Defendant

Barns said: “Marketing Effectiveness continues to see solid double-digit growth.”

               (7)     2017 Analyst Day (November 9, 2017)

       211.    On November 9, 2017, Nielsen hosted its annual Analyst Day presentation and

both Defendants Barns and Jackson presented. First, Nielsen reiterated the Company’s full-year

2017 guidance. It then provided 2018 guidance: On the Watch side, it estimated $3.3 billion in


                                                 66
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 73 of 197



revenue, and Defendant Jackson said that Marketing Effectiveness would be up 15% to 20%,

driven by “tremendous momentum.” Looking out to 2020, he said that Marketing Effectiveness

would see double digit growth, noting that there was “tremendous demand for marketing ROI

products.” On the Buy side, Nielsen guided that revenue in 2018 would about $3.2 billion in

revenue from the Buy segment, with a 1% decline to 1% increase in constant currency revenue.

Specifically, it said Emerging Markets would grow 8-10% while Developed Markets would

decline 2-4%.

       212.     With respect to the Buy segment, Defendant Barns said that Nielsen was seeing

“solid growth” from clients in the “key emerging markets around the world.” Speaking about the

Developed Markets, he repeated the false narrative that “it’s much more a story about . . . cost”

because clients were engaged in zero-based budgeting and “working to reduce their spend.” He

also continued to tout the Connected Buy System as a way to “adapt to that and adjust to,” the

efforts of clients to reduce their spending. At the conclusion of his opening remarks, Defendant

Barns represented that “we have a high level of confidence that we’ll continue to deliver on our

long-term financial framework.”

                (8)    4Q17 & 2017 10-K (February 8, 2018)

       213.     On February 8, 2018, Nielsen reported its Fourth Quarter Results for 2017.

Defendant Jackson explained that the earnings in the Developed Market segment were down 6.7%

on a constant currency basis (more than the 3%-5% 2017 guidance and the 2%-4% 2018

guidance), and blamed this on “continued softness in the U.S.” Although, he had indicated in the

previous quarter that the environment was “getting better,” and that contracts were renewing at

100%, he was now indicating that they were “not contemplating a snapback in spending” in

Developed Markets in 2018. Altogether, Nielsen ended the year down 5.2% in the Developed

Markets segment on a constant currency basis. This compared poorly to the guidance that had


                                                67
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 74 of 197



been provided earlier, showing a much more modest decrease of only 1% to 1.5% on a constant

currency basis.

       214.       Turning to the Emerging Markets segment, Defendant Jackson explained that

revenue was up 5% on a constant currency basis. This was below “full year performance” and

Defendant Jackson said this was due to “disruption from natural disasters and some revenue

execution issues in China that caused our growth rate to dip.”

       215.       Defendant Jackson also assured investors that, excluding these factors, there was

“broad-based growth in the emerging markets.” Defendants falsely represented that Nielsen was

well positioned to report continued revenue growth in 2018 and maintained 2018 guidance -

originally provided at the November 9, 2017 Investor Day – which included strong revenue

growth in Emerging Markets (8%-10%) and Marketing Effectiveness (15%-20%).

       216.       Defendant Jackson explained the underperformance in Emerging Markets in

terms of natural disasters and the fact that Nielsen had some “revenue execution issues” in China,

but told investors that “We’ve addressed these, and we expect the improvement in 1Q in 2018,

but the underlying China market is very healthy.”

          217.      During the earnings call an analyst from William Blair & Co., asked “Can you

  elaborate on what execution issues were? I guess, I wasn’t clear what happened, and then you

  said you addressed them. So, how did you address whatever issues were there?” Defendant

  Barns said that Nielsen has a “very innovative team in China, but some of the recent bets that

  they made, they didn’t pay off,” which caused Nielsen a “stumble.” He then concluded:

       What I can assure you is we’ve addressed those. And the team’s refocused on the
       core business. And we’ll be back on track during 2018. This is still the most
       important growth market in the world, have no doubt about that. Our balanced
       client portfolio with the local clients and the global clients remains just as much
       of the strength today as it was before. And there’s still plenty of opportunity to
       grow our penetration in the market, as I mentioned before.



                                                  68
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 75 of 197



          218.     In the press release, Defendants represented that Nielsen would drive growth

  and efficiency in 2018, that the Company remained well positioned in the Buy Emerging

  Markets business and maintained 2018 guidance, notwithstanding the alleged continued

  “pressure” in the U.S. and the reported issues in China.

          219.     On the news of these results, Nielsen’s stock price fell 9.7% to close at $33.90,

  compared to a prior day close of $37.56. By comparison the S&P 500 declined 3.75%.

       220.      On February 8, 2018, J.P.Morgan wrote that “the NLSN story continues to be

driven by negative trends within the Company’s Buy/Developed Markets (Buy/DM) segment

caused by ongoing struggles at U.S. consumer packaged goods companies, and the NLSN stock

was down ~10% today.” Pivotal Research Group wrote on February 8, 2018, that “Nielsen

reported 4Q17 earnings that were generally in line with our expectations, although they featured

surprisingly weak Buy segment revenues in developed markets. Still, we think that a rebound is

likely to occur eventually and note the relative strength of the more important Watch segment.”

Deutsche Bank wrote on February 9, 2018, that “We note that Emerging Markets growth came in

light to expex due to disruption from natural disasters and execution issues in an otherwise

healthy China market.” And Jefferies wrote on February 8, 2018, that: “Strong results in Watch

were offset by greater than expected weakness in Buy. DM Buy headwinds do not [show] any

signs of letting up, while slower than anticipated growth in EM Buy puts it on our radar,” and

that “EM growth of 6.8% is actually better than the headline 4.8% after normalizing for revenue

execution problems in China (i.e., bad bets) and natural disasters in countries such as India.”

       221.      Nielsen’s 2016 Form 10-K was signed by Defendants Barns and Jackson.

Defendants misled investors by representing in the 10-K that total assets in the Buy business

were $6.862 billion (including $2.844 billion of goodwill, that there was no impairment of the




                                                 69
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 76 of 197



value of the Buy business goodwill and that the Buy business goodwill actually exceeded the

$2.844 billion carrying value by at least 20%. The Buy segment was badly impaired and worth

far less than Defendants stated, because, contrary to the assumptions used to support the

valuation, Nielsen’s business was in decline.

       222.    As detailed in Section VII(C), these representations were materially false and

misleading because Nielsen’s impairment assessment assumed, but did not disclose, that Buy

cash flows would grow by more than 19% from 2018-2022 and then grow 2.5%-3.0% thereafter.

Those assumptions were baseless and contradicted by the lowered 2017 Buy revenue guidance

revealed on April 25, 2017, and July 27, 2017, the 3.3% decline in Buy revenues reported by

Nielsen in 2017 and the 2018 Buy revenue guidance initially provided on November 9, 2017,

which projected Buy revenues would range between a 1.0% increase and a 1.0% decrease.

Indeed, despite further deterioration in the Buy business in 2017, the assumed growth rates were

higher than the assumed growth rates utilized in the 2016 impairment assessment.

       F.      Fiscal Year 2018: The Extent of the Decline is Finally Revealed

               (1)     1Q18 (April 26, 2018): Defendants Make False Assurances Regarding
                       GDRP and China Amidst Continuing Business Weakness

                       (i)    Background on the GDPR & Defendant’s False Assurances
                              Concerning the GDPR’s Effect on Nielsen’s Business

       223.    The GDPR was a sweeping data privacy law passed by the European Parliament

and Council in April 2016. It provides a regulatory system governing the use of personal data.

Several of its key provisions require the consent of those whose data is being used, the

anonymization of certain collected data to protect privacy prior to the processing of that data,

provisions regarding data breach notifications, and rules regarding establishing policies for

ensuring the safe handling of data across borders.




                                                70
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 77 of 197



       224.    The GDPR is not limited in application to European companies, and purports to

regulate the behavior of those processing data covered by the act regardless of location. For

example, anyone who markets goods and services to EU residents or who processes the data of

EU residents must comply with the GDPR. Fines for failing to abide by the GDPR are massive.

They can range from 2-4% of a Company’s global annual revenue or between €10m or €20m,

whichever is greater; for a Company the size of Nielsen this could have meant fines of $131

million to $263 million based on 2017 Revenue.

       225.    The GDPR was set to go into effect on May 25, 2018. Leading up to its

implementation, it was a heavily publicized piece of legislation and the focus of intense scrutiny.

For example, on May 24, 2018, the New York Times reported that Facebook had employed over

1,000 people to work on the GDPR implementation.

       226.    The GDPR would not only require Nielsen to implement steps to ensure

compliance, but would affect the use of the products Nielsen sells—data and analytics—in

obvious and profound ways. After all, Nielsen had long disclosed that it depended on data

collected from third-parties such as Facebook and Twitter for many of its products and services,

mentioning this in its Annual Reports throughout the Class Period. As Defendant Barns

mentioned during the previously held November 9, 2017, Investor Day, Nielsen’s partnerships

with data providers such as Facebook and Tencent were “Critically important to what [Nielsen

was] doing in digital,” and it was these partnerships that enabled it to “cover the digital activity

of 3 billion, that’s billion with a B, 3 billion consumers around the world.”

       227.    It was therefore unsurprising that Analysts began to question Nielsen about the

potential consequences of the legislation on its business and clients. On February 8, 2018,

during Nielsen’s 4Q17 earnings call, an analyst from the Pivotal Research Group asked: “I was




                                                 71
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 78 of 197



wondering if you could talk about how GDPR might be impacting or might impact the business

in Europe in the coming year? I can imagine might be helpful for panels?” Defendant Barns

responded: “GDPR, we’ve been focused on this for some time. We have a big team that’s

working on it. We’ve been out in front of it. We’re ready. And we don’t see any significant

impact for our Buy business. For Watch, there’ll be some things that we’ll have to do to ensure

our compliance with the regulations, but it’s manageable. We don’t expect to see any major

impact on our business. We’ll still have access to all the data that we’re going to need for our

products. So, yeah, we’re in good shape.”

        228.    Defendants also made materially false and misleading statements about the GDPR

and its impact on Nielsen’s business in the 2017 Form 10-K filed on February 8, 2018.

Defendants misled investors by the market that the attention privacy and data protection issues

attracted offered Nielsen a competitive advantage. The 2017 10-K stated that Nielsen’s

operation were subject to and affected by data protection laws, but also boasted that “The

attention privacy and data protection issues attract can offer us a competitive advantage.” It

also disclosed that changes in data protections laws could limit Nielsen’s access to data, but did

not describe this as something that was presently occurring. The 2017 10-K also stated that:

“compliance with the GDPR is resulting in operational costs to implement new procedures

corresponding to new legal rights granted under the law, but has had little direct impact on

Nielsen products” This risk language was false and misleading because the problems Nielsen

was phasing regarding GDPR were already manifesting by the time these statements of risk were

made, and because these statements discussed the subject of data privacy without mentioning

that Nielsen faced a tremendous data privacy risk in the form of its data partners shutting off

access to their data.




                                                72
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 79 of 197



                      (ii)    1Q18: Nielsen’s Business Continue to Deteriorate, While Nielsen
                              Continues to Mislead the Market Regarding Its Deteriorating
                              Condition and GDPR

       229.    On April 26, 2018, Nielsen released its 1Q18 financial results. In the press

release and during the earnings call, Defendants revealed that Buy Developed Market revenues

declined 5.2% (worse than 2018 guidance of a 2%-4% decline), that Buy Emerging Market

revenues increased 6.1% (worse than 2018 guidance of an 8%-10% increase) and that free cash

flow declined $245 million. However, Defendants continued to mislead investors by touting

alleged “continuous innovation” that was going to “drive a faster growing, higher margin

business and create incremental value for our shareholders.” They also continued to describe

their “confidence,” notwithstanding alleged market pressures in the U.S. market.

       230.    On this news the stock dropped $2.44 (7.10%) per share, on heavy trading volume,

to close at $31.91 per share. During the earnings call, with respect to the Buy segment,

Defendant Jackson continued to blame the weak results from the Company’s Developed Markets

business on “a challenging set of market conditions” and in particular on “continued weakness in

the U.S.” With respect to the Emerging Markets, he said “Growth was broad-based across

several markets, including Latin America, Eastern Europe, Africa and China.” He also

downplayed the prior quarter’s issues in China, further stating that they had been resolved: “Last

quarter, we highlighted some challenges in China. However, as expected, we saw improvement

here in the first quarter and we expect more to come during the year.”

       231.    With respect to the Watch segment, Defendant Jackson stated that: “Marketing

Effectiveness was up 22.7% constant currency on continued strength in ROI solutions.” He also

concluded: “Our Watch business is off to a great start to the year.” Barns said that Marketing

Effectiveness was “On track to be north of $400 million in revenue in 2018.” And Defendant




                                                73
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 80 of 197



Jackson added that “Advertisers are intensely focused on measuring return on their investment

and media spend and this is an important source of growth for our company.”

       232.     Defendant Jackson also said: “We remain on track for 60 basis points of margin

compression in 2018 on a constant currency basis with improving trends in the second half as our

Buy growth initiatives ramp”

       233.     During the earnings call, Defendant Barns said that: “In emerging markets, our

global footprint serves as a significant competitive advantage, where in many of our markets, we

are the sole measurement provider. Our ongoing investments in coverage and penetration,

combined with positive demographic trends in these markets, position us well for the long term.

We continue to see faster growth with local clients in these markets, highlighting the importance

of our balanced client portfolio” With respect to the Developed Markets, he said: “While the

operating environment remains challenging in developed Buy, especially in the U.S., we’re

making real progress towards returning to growth and improving profitability despite the

environment.”

       234.     The Company also increased its earnings per share guidance to reflect a positive

impact from U.S. tax reform and “maintain[ed] the remaining elements of guidance.”

       235.     However, despite these negative results, Nielsen did not disclose the full extent of

the problems that were driving its decline, including the drop in interest in its analytic insights

products. Furthermore, Nielsen continued to reassure the market that GDPR was not, and would

not be, a problem for the business.

       236.     During the earnings call, Defendant Barns brought up the topic of GDPR, telling

investors that the Company as fully prepared because of its long history of attention to consumer

privacy. He said that while some firms access to Facebook’s data had been “curtailed,”




                                                 74
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 81 of 197



Nielsen’s relationship with Facebook remained “strong,” and that it still had “access to the data

that the industry needs for independent third-party measurement.” He also boasted of the

Company’s “conservative approach” around the issues of consumer data privacy. He concluded

by saying: “We’re ready for this. . . . [o]verall, we see the greater focus on privacy, including

GDPR, as a net positive for our position in the marketplace.”

       237.    Through this statement Defendant Barns made clear that he personally understood

and had thought about the issue of data partners like Facebook restricting Nielsen’s access to

data, but nevertheless dispelled any notion that Nielsen could be subject to such concerns, by

reasserting that the Company (a) had not been cut off from access like many others had; (b) had a

good relationship with Facebook; and (c) designed their products in a privacy focused way.

       238.    During that call, an analyst from Jefferies asked about Nielsen’s relationship with

Facebook, as it related to access to data. Defendant Barns responded by touting Nielsen’s “long-

running and very strong relationship” with Facebook. He also falsely said: “we still had access

to the data we need for our measurement products.” He then noted that for some products

Nielsen “had to make some process changes,” but that despite this it was “still able to deliver all

those products to our clients in the marketplace and we don’t see any change in that going

forward.” He concluded: “we really think all of this plays as a net positive for our business and

our position in the marketplace as it unfolds.”

       239.    And in his closing remarks on that earnings call, Defendant Barns again assured

the market that GDPR was not a threat. He said: “And, finally, consumer data privacy, it’s

always been a high priority for us, both in the way we design our products and the way we run

our operations. We’re well prepared for GDPR and we’re well positioned in the market.”




                                                  75
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 82 of 197



       240.    The next month, at the Needham 2018 Emerging Technology Conference, on

May 15, 2018, an analyst from Needham & Co. asked Defendant Abcarian, “How long are you

going to able to bring in all those big datasets before Congress says no, no you’re violating

somebody’s privacy?”—the question continued—”And what impact would that have on

Nielsen’s measurement ability, if they can’t get these third-party data sets integrated into their

own measurement?” Defendant Abcarian responded:

       Well, everything we do, we engineer our products using privacy by design
       principles and our Chief Privacy Officer spends a lot of time understanding
       regulation and changes in consumer. And in fact whether it was the Facebook or
       other things, the way in which Nielsen works with these big data providers, we’re
       not looking for respondent level data. We’re looking for an ability to create
       aggregated insights, because Nielsen has strong, opted-in consumer compliant
       panels that we can use the intelligence from in which to basically create the
       persons-based estimates that are required to drive and fuel the industries. . . . So,
       I don’t -- who knows where the industry will go? What I do know is that Nielsen
       stands in a really strong point, because we have invested for six-plus decades in
       building high-quality consumer opted in panels. So, if the world goes on a
       complete lockdown tomorrow, Nielsen can still produce measurement in which
       advertisers and sellers can continue to still monetize their audiences and sell
       their inventory.

       241.    On the issue of China, on May 16, 2018, at the Barclays Americas Select

Franchise Conference, Defendant Jackson noted that: “[We] talked about in the fourth quarter

specifically some of our own challenges in China. Those things are behind us. We’ve made

some changes there in terms of leadership and structure, and the teams are operating pretty well.”

During that same conference he also said that “in the emerging markets, growth is still available

and we continue to see not only our large global multinational clients invest in a meaningful way

but we also see a number of local brands continue to invest in data and analytics, and our

business in the emerging markets has grown quite well in this environment.” He then boasted of

the “tremendous growth opportunities” in China and said that the Company was still expecting

“higher growth” in Emerging Markets. And when describing the Company’s plans he said, “we



                                                 76
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 83 of 197



have a high degree of confidence in those things. All the programs are in flight. We’re executing

against them. We’re a little bit ahead of schedule.”

        242.    Also during the Barclays Americas Select Franchise Conference, amidst the

extremely positive commentary regarding Nielsen’s growth prospects, Defendant Jackson

purported to describe the pressures Nielsen was facing. He said that clients have approached it

to try to cut spending, in a way that “doesn’t impact their business and helps them continue to

grow,” but that these clients do not choose to cut measurement services, which are “critical to the

way they run their business.” He further explained that there are also “[a] number of . . .

analytics” that are critical, but other “things that are a little bit more discretionary in nature,

things that . . . look like deep-dive consumer studies or things that are looking at sort of the

future of consumers and some of their consumption habits.” He explained that “a lot of that

discretionary spending has gone away.” He added that the Connected System was “focused” on

delivering the analytics that clients were still “investing in.” He also explained that Nielsen had

seen that “over time” the “things that were much more discretionary, consumer insights kinds of

things, those are the kinds of things that have gone away.” He then said that Nielsen had

moved about “10 points of the mix from discretionary consumer insights” to what he called

“everyday analytics kinds of efforts.” He then said that “most of our consumer insights

business in North America we’ve jettisoned out of the portfolio” as it had “shifted more to core

measurement and everyday analytics.”

        243.    This message was contrary to that which Nielsen had been sending for over a

year—that any declines were the result of a soft underlying CPG market, not that there had been

a dramatic change in the willingness of Nielsen’s clients to pay for its analytics products.

However, these disclosures also continued to hide the full truth from the market: that Nielsen’s




                                                   77
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 84 of 197



business was in free fall because of declining demand for analytics across the board. Instead,

these statements conveyed an issue limited to certain types of analytics and did not reveal the

impact that Nielsen’s faltering analytics business had on its performance.

       244.    Roughly two weeks later, on May 31, 2018, at the Bernstein Strategic Decisions

Conference, the issue of data security came up again when an analyst from Bernstein & Co.

asked the very open question: “What might concern you sort of overall geopolitical and privacy

concerns . . . and your relationship with Facebook in that regard . . . Anything going on there

that we should be thinking about?” Defendant Barns said that: “For measurement, we still have

the access to all the data that we need for our measurement products including our relationship

with Facebook.” And added, “And so, yeah, that’s been a more of a non-event from our side as

compared to how it played out for some others.”

       245.    During the same conference an analyst for Bernstein & Co., asked Defendant

Barns if he could “give any explanation” of the “hiccup” the Company had faced in 4Q17, noting

that “I think you said something specifically in China that you think was a one-timer” and

presented the open-ended question: “Is that the story? What did happen?” Defendant Barns

responded, reasserting that the situation in China was under control, “In China, we also

referenced that our – we made some leadership changes in the China market team. Our team

had gotten a little bit off track in terms of where their focus was in the business. We’ve got our

team now refocused on the core of our business and in getting the investments back to where

they should be and restoring the growth rate there that we’ve enjoyed now for about a decade.”

       246.    And during that same conference, Defendant Barns continued to boast of the

allegedly bright prospects for the Company, such as by saying it was “really uniquely well

positioned” and that “there frankly has never been a better time to be in the business that we’re in




                                                 78
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 85 of 197



than right now.” However, he also provided additional context regarding the issues that it was

encountering, by noting that one way to divide up the “analytic insights” Nielsen provided was

between “analytics that help a client understand what should I do next year,” which he called the

“more strategic, consultative type-projects,” as opposed to the “analytics that are more about

what should I do next week or next month,” which he called “everyday analytics.” He then

explained that “the first kind, the more strategic type projects, those are under especially heavy

pressure. Clients are just finding ways to forego that type.” Furthermore, he then stated that the

Connected System was an attempt to bolster Nielsen’s ability to profit from the everyday

analytics that were still marketable: “we integrate those everyday analytics with the core

measurement service, the everyday analytics that used to be bought on a project-by-project basis

start to become bought on a subscription basis. And also, they become much stickier [for the]

client. It’s harder for them to switch between Nielsen and one of the . . . dozens of analytics

providers out there, so we’ll win some market share in the everyday analytics arena.” These

disclosures continued to hide the full truth about Nielsen’s declining analytics business.

       247.    A few days later, on June 5, 2018, Nielsen again discussed the issue of GDPR at

the Baird Global Consumer, Technology & Services Conference, when an analyst noted that

Facebook had been in the news recently and is an partner to Nielsen, and then asked if any

changes to their policies had “any impact on Nielsen.” Defendant Abcarian responded by falsely

explaining that due to Nielsen’s strong data privacy practices, the data it received from Facebook

was not limited by GDPR, and that the Company’s “product measurements continue to be able to

leverage that partnership and execute on the measurement aspect of that because at no means are

we producing any kind of respondent-level data against that partnership.”




                                                 79
          Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 86 of 197



          248.   A little over a week after that, Nielsen spoke on the subject yet again, at the

Bernstein Future of Media Conference on June 14, 2018. At this point the Second Quarter of

2018 was nearly over—only 16 days were left in the quarter. An analyst from Bernstein & Co.

noted that Nielsen uses “data from a lot of places” and then asked if “privacy issues” had

“caused any new sort of risk or things you’ve had to deal with in terms of data sources you use

and incorporate into your various services?” Defendant Abcarian responded by boasting of

Nielsen’s strong “Privacy by Design” approach, and the time that Nielsen’s Chief Privacy

Officer spends focused on privacy issues, she then concluded:

          [B]ecause of these principles, because of the kind of the underpinnings of the way
          in which Nielsen operates, the privacy changes for our core measurement
          products were really, for us, when GDPR came really a non event, because of the
          fact that everything we’re producing is anonymized and aggregated. By no means
          do we ever at any time release or share PII data, et cetera. And so we continue to
          produce whether it’s Digital Ad Ratings or television ratings or cross-platform
          ratings with the same metrics, same datasets that we were using prior to the
          institution of the changes.

          249.   The analyst asked the follow-up question of whether there are any implications of

the privacy issues regarding Facebook, as one of Nielsen’s “publicly known big partners.” And

Defendant Abcarian, responded by saying: the way Nielsen works with “any other data provider

is that . . . All of that data is anonymized and aggregated.” She concluded, “that is why the work

that we’ve done, whether it’s Facebook or with other providers, we continue to be able to

provide the anonymized aggregated measurement that we’ve provided to the marketplace for

years.”

          250.   Through these statements, Defendants denied any knowledge of problems for its

business caused by GDPR. In some of these statements, Defendants spoke about GDPR, without

revealing any known problems. This was true even in the face of extremely open-ended

questions on the subject, that Defendants purported to answer. In other instances, Defendants



                                                  80
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 87 of 197



affirmatively said GDPR was a “a net positive” for the Company, assured investors Nielsen was

“in a very good position” and “in good shape” on the issue, said that those within the Company

had been “focused” on it “for some time” and that it would be a “non-event,” which it did not

expect would have “any major impact on [the] business,” since Nielsen would “still have access

to all the data that we’re going to need for our products.”

        251.    Analysts believed these assurances: On February 8, 2018, SunTrust Robinson

wrote that, “GDPR should not have meaningful positive or negative impact.” Similarly, on April

26, 2018, Macquarie wrote: “while GDPR may be a risk to some, Nielsen declares it is already

compliant and could be a net beneficiary of the regulatory change coming May 18.”

                (2)      CWs Corroborate that Problems with GDPR Were Known to Nielsen
                         Throughout the First Half of 2018

        252.    Former employees explain that the GDPR problems were known internally at

Nielsen – despite Defendants’ positive statements.

        253.    CW 14, Nielsen’s Chief Privacy Officer, was generally defensive of Nielsen’s

practices, 18 and stated that he was familiar with this litigation and characterized it as relating to

two different investor calls; one where Nielsen said that its business would not be negatively

affected by the implementation of GDPR and; the second earnings call a few months later where

Nielsen missed earnings and directly attributed the miss to the impact of GDPR.

        254.    CW 14 said that when the first statements were made, GDPR had not required

Nielsen to discontinue products, conduct any major re-engineering of its products, or exit any

specific markets. However, he explained that “general market conditions” related to GDPR

began to impact Nielsen following the first statements. He recounted how Nielsen was impacted

18
  Lead Plaintiffs do not agree with any positive characterizations of Defendants conduct and view this
witness in the light of a hostile witness—i.e., despite his opinions, he provided the factual statements set
out in this paragraph. Additionally in the course of the interview with CW 14, it was made clear that
Lead Counsel was not seeking any privileged information.


                                                     81
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 88 of 197



by clients “holding off on deployment to see how Europe shakes out,” general “nervousness”

about committing to new work because of GDPR and pressure from partners or vendors around

the “transparency consent framework” insofar as “who’s going to work with who.” He

suggested that there were a lot of externalities (related to GDPR) that had a negative impact on

Nielsen.

       255.    CW 14 said the climate in the industry was dramatically different in April 2018

than in March 2018. He recounted how in the last 6 weeks before GDPR went into effect, there

was a “noticeable and markedly different” trend, in that customers were pulling back. He further

advised that the general climate around GDPR changed for clients, partners and vendors in those

last 6 weeks prior to the enactment of GDPR.

       256.    CW 15 said that he participated in multiple conference calls with Nielsen’s former

Chief Privacy Officer and that, on these calls, they discussed education and communications

related to the implementation of GDPR and its effect on Nielsen’s data.

       257.    CW 15 said that he knew about customers pulling back on their spending with

Nielsen’s Market Effectiveness group because they wanted to see the impact of GDPR before

investing in Nielsen’s analytics. He advised that Market Effectiveness had partner relationships

with the same clients that his team had - specifically the CPG customers. He explained that a lot

of the contracts with Marketing Effectiveness partners, and in particular the contracts with the

“measuring clients” are “relatively long term…certainly more than a year.”

       258.    CW 16 said that he and many of his Marketing Effectiveness colleagues were all

laid off at the same time, in June 2018. He further advised that this was not surprising to them

since there had been some indication by the First Quarter of 2018 that Nielsen’s US Marketing

Effectiveness business was suffering. He explained how he and his colleagues were told no later




                                                82
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 89 of 197



than March 2018 that Nielsen’s US Marketing Effectiveness segment had not been profitable so

they were likely not going to receive any bonuses. He recounted how they were initially told that

the US Marketing Effectiveness team was not getting bonuses because their business segment

was not profitable, but then they did receive modest bonuses, which was money from other parts

of Nielsen’s business. According to CW 16, this was an indicator to him in Q1’18 that Nielsen’s

Marketing Effectiveness business was suffering and there was a possibility that layoffs could be

imminent.

       259.    According to CW 16, some of Nielsen’s “bigger” Marketing Effectiveness

customers had been “tightening their belts” for some time. He explained that this involved them

“ordering less” from Nielsen, which ultimately led to “less revenue” from those existing clients.

When asked for names of specific customers with whom he recalled this occurring with, he

recalled how global client Procter & Gamble was “continuously reducing projects” and the

amount of money it was spending with Nielsen. He recounted bagel and business sessions in the

Cincinnati office with the Vice Presidents of Marketing Effectiveness. According to CW 16,

sometimes in these meetings, they would discuss how clients were tightening their belts and that

there was a need to do “everything we can” to keep those clients.

               (3)    2Q18 (July 26, 2018): Nielsen Finally Reveals the Massive Multi-
                      Segment Decline in its Business

       260.    On July 26, 2018, Nielsen released its 2Q18 results. Defendant Jackson began his

remarks by saying that the quarter was “one of the most challenging quarters for our business in

over a decade.” Macquarie Research put it bluntly in its analyst reports published that day,

calling it a “Disastrous Q2,” and stating that it “couldn’t be much worse.” And in its report on

July 27, 2018, J.P.Morgan said, “The Other Shoe Has Fallen: Poor Results, Worse Outlook, and

an Extremely Frustrated Investor Base.” Defendant Jackson summarized the results as follows:



                                                83
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 90 of 197



       In our Buy segment, revenue remains weak as a result of the increasingly
       challenging fast-moving consumer goods environment. In our Watch segment,
       our core measurement business remains strong. However, the changing data
       privacy landscape has caused a near-term deceleration in our Marketing
       Effectiveness momentum.

       261.   Concurrently with the disclosure of these terrible results, Defendant Barns

revealed that he would be resigning from the Company at the end of the year. Analyst

commentary makes clear that this was a huge surprise—and that it was tied to Nielsen’s terrible

performance. Macquarie Research wrote on July 26, 2018, that “the forced retirement of CEO

Mitch Barns at year-end are both wholly unexpected and render the issues that much more

uncertain.” SunTrust Robinson wrote on July 27, 2018, that “[g]iven the comments above”

describing the surprising news in both Buy and Watched, “it is not surprising that the company is

pursuing a CEO change.” Barclays wrote on July 26, 2018, that, while the CEO stated that his

retirement was not related to the quarterly results, “we have to wonder otherwise.” Barclays

astutely recognized that the 8-K filed about Defendant Barns’ resignation describes the severance

pay he would receive, an indication that this was not a planned retirement. That 8-K describes

his resignation as a “termination without cause” under the Company’s severance policy.

       262.   The key results for 2Q18 were as follows:

 Key Results Across Nielsen’s Business
                              2Q18 Revenue                        Percent Change vs 2Q17 in
                                                                  Constant Currency
 Buy segment                     $789 million                     4.1% Decrease
   Emerging Markets              $293 million                     1.0% Decrease
   Developed Markets             $488 million                     4.3% Decrease

 Watch segment                   $859 million                     4.5% Increase
   Marketing Effectiveness       $89 million                      7.2% Increase

       263.   In addition to this decline in performance, Nielsen also revealed that it was

lowering its full year 2018 guidance. The new guidance called for growth of about 2.5% in the




                                                84
           Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 91 of 197



Watch segment (with flat to low single digits growth in Marketing Effectiveness) and in the Buy

segment, Nielsen was now guiding a decline of about 5.5% (with Developed Markets down

“mid-single digits” and Emerging Markets revenue to be flat). The following chart shows the

change in Nielsen’s 2018 guidance, from the time it was first released:

Nielsen’s Changing Full Year 2018 Revenue Guidance
                        Investor Day   4Q17       1Q18                          2Q18      Revised
                        (11/9/2017)    (2/8/2018) (4/26/2018)                   Results   Guidance 19
Buy segment             -1% to +1%     No change No change                      -5.4%     -4.5%
   Emerging Markets     +8% to +10%    No change No change                      +0.3%     0%
   Developed Markets -2% to -4%        No change No change                      -6.9%     -MSD**

Watch segment                  +5% to +6%          No change No change          +4%       +2.5%
  Mrkg. Effectiveness          +15% to +20%        No change No change          +6%       0% to +LSD**

** Revised Fiscal Year 2018 Guidance, as released on July 26, 2018. All numbers approximate.
*** “LSD” refers to “low single digits” & “MSD” refers to “Mid-Single Digits”)
          264.     Defendants also substantially reduced the other components of 2018 guidance.

They said adjusted EBITDA would decline 230 basis points in 2018, substantially more than the

60 basis point decline Defendants repeatedly told investors during the class period. They said

that GAAP EPS would be $0.95 to $1.00, much lower than the $1.50-$1.56 they told investors

on April 26, 2018. And they informed investors that free cash flow would be $550-$575 million,

much less than the $800 million they repeatedly told investors during the Class Period.

          265.     Unsurprisingly, as a result of this negative news, Nielsen’s stock fell, on

extremely heavy trading volume, from a close on July 25, 2018 of $29.57 per share to a close on

July 26, 2018 of $22.11 per share, which was just over a 25% decline. This compared to a 0.3%

decline in the S&P 500.

          266.     Analyst reactions to the written reports following the earnings call were extremely

negative and clearly the analysts thought that Nielsen had misled them. On July 26, 2018,


19
     Refers to the revised full-year guidance given while publishing the 2Q18 results.


                                                      85
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 92 of 197



Barclays wrote: “Even as the rare [underweight rated stock] on the street, the magnitude of

negative change in NLSN’s 2Q18 results, 2018 guidance, commentary and even strategic

direction was surprising – and the -25% hit to the shares . . . feels warranted.” They added, “If

confidence in the financials was low before, it has now been seriously damaged.” The Pivotal

Research Group wrote on July 26, 2018, that “Nielsen reported weak 2Q18 results, a diminished

outlook for the year, a strategic review of its Buy segment businesses and the departure of its

CEO at the end of the year, each of which were significant negative surprises.” SunTrust

Robinson wrote in their July 27, 2018, report: “We’ve been dead wrong on NLSN. Developed

Buy pressures have worsened and now bleed into Emerging Buy while the Watch segment has

been disrupted near-term by GDPR (all counter to management 3 months ago).” Clearly

frustrated, an analyst from Jefferies asked during the earnings call: “How much confidence

should we have in your guidance at this point given the repeated misses? Or maybe given if

there’s as much volatility and uncertainty as you say, why even give guidance?”

                      (i)     Final Revelation of Buy Segment Issues

       267.    Revenue from the Buy segment was down 5.4%, far below the guided annual

change of between 1% growth and 1% decline. Developed Markets was down 6.9%, far below

the guided annual decline of 2-4%. Emerging Markets was up 0.3%, which was shockingly

distant from the 8-10% Nielsen had guided.

       268.    In the Buy segment, Nielsen revealed for the first time that the weaknesses it was

experiencing were not going to be isolated to Developed Markets. Defendant Jackson said that

on the Buy side, the “key takeaway is that the pressure in the fast-moving consumer goods

industry among global multinationals does not show signs of abating in the near term. We’re

now seeing this in both developed and emerging markets which impacted our 2Q results and

2018 outlook.”


                                                86
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 93 of 197



       269.    While this was framed in terms of pressure not “abating,” in reality it was the first

public revelation of information Nielsen had hidden from the market quarter after quarter.

Namely, the problems it was facing were not about the market its customers were operating in,

and would not be isolated to any one market. Rather, the problem for Nielsen was a pullback by

its most important customers—global multinationals and their willingness to buy discretionary

analytics. With the disclosure that the problem was not isolated to one market, Nielsen

effectively revealed the truth: that its business was in decline as its most important customers

were pulling back from buying insights products. Thus, Defendant Jackson continued his

remarks to explain:

       While we continue to see growth from local clients in these markets,
       multinational spend, which represents approximately 60% of our revenue, was
       weakened significantly. This is especially true in markets in Southeast Asia and
       Greater China, two important growth regions.

       270.    The recognition that spending in China was declining was also highly significant,

given that China had recently stumbled, and Defendants had assured the market that it was a

temporary problem. In fact, Defendant Jackson revealed that the setbacks in fact had not been

overcome, stating:

       [I]n the Emerging Markets, before, we’ve talked about China, we’ve talked about
       our business in China being pressured this quarter. You have the dynamic of the
       additional pressure from FMCGs. Quite frankly, we still have more work to do
       operationally there. And as I said before, we have to get China right in order for
       our Emerging Markets to grow. And we’re focused on those challenges. We’ve
       made some changes in those marketplaces that are going to help us longer term,
       but we still have a little bit more work to do there operationally.

       271.    The questions from analysts during the earnings call further emphasized that those

following Nielsen understood that Defendants had misled them.

       272.    An analyst from Morgan Stanley asked:

       I wanted to ask about emerging. In past quarters, it seemed like you were
       convinced that there really wasn’t too much of an issue there. There were some


                                                87
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 94 of 197



       sort of isolated things in China and with natural disasters in the fourth quarter and
       then things were getting a little bit back to normal. And so, basically, I guess what
       really happened? Is it the market trends? Is it specific large clients that are
       multinationals that were pulling back? It sounds like – you’re sounding like now
       that it is pretty broad-based, but like, I guess why wasn’t this sort of a little bit
       more known before?

Defendant Jackson responded:

       As I mentioned before, broadly speaking, there’s simply more volatility and
       uncertainty in the environment. The environment has gotten worse than what we
       expected. We saw a fairly significant pullback in multinational clients spend,
       really, across the emerging markets as we went through the quarter. And as I said
       before, we’re not expecting this pressure to abate. The softness is primarily in
       China and Southeast Asia. And as I said before, this actually overshadowed some
       strong performances elsewhere, markets in Latin America, Eastern Europe and
       Africa. What we’re seeing, broadly speaking, is that local giants are continuing to
       show growth. However, the multinationals are under pressure. And this pressure
       is working its way through the emerging markets and, as such, we’ve lowered our
       guidance appropriately.

       273.    The explanation that further declining Buy performance was the result of market

conditions was further undermined by the assertion by Defendant Jackson on May 16, 2018, at

the Barclays Americas Select Franchise Conference, that Nielsen was not “counting on a

snapback in spending, we’re not counting on clients to start the [way] back in a more

discretionary spending.”

       274.    Similarly, an analyst from J.P.Morgan asked: “It seems like you’re pointing to the

end market to have kind of increased pressure this quarter. Obviously, the pressure from fast-

moving consumer packaged goods and U.S. food, in particular, has been around for a while.

When we look at the Nielsen data, in particular, about their volumes, it doesn’t seem like it got

much worse in the second quarter. So could you just give a little more explanation of why you

saw more intensity from your CPG clients second quarter?” Defendant Jackson gave a non-

response, blaming the issue on “more volatility in Buy.”




                                                88
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 95 of 197



       275.     A very similar exchange played out when a Goldman Sachs analyst asked, “Can

you elaborate on in the Developed CPG end markets, specifically where the new headwinds are

rising, I guess emphasis on new versus what you didn’t know about a quarter ago?” And

Defendant Jackson again cited “more volatility and uncertainty in Buy.”

       276.     Analyst reaction in the written reports following the earnings call was extremely

negative.

       277.     On July 26, 2018, Macquarie Research called the quarter “disastrous” and

explained that Nielsen had disclosed that “CPG clients continue to withhold or reduce spending,

including now in emerging markets.” It recognized that “[t]his is a change from prior comments

that it was no better but no worse, and even Nielsen is now saying it can’t see an end in sight.”

       278.     On July 26, 2018, Barclays wrote that the disclosure that “large multi-national

companies” are “pulling back spending in key growth markets” bears a “striking resemblance to

what we saw from NLSN on 3Q16 earnings, where a surprise cut in guidance on client weakness

was followed by a prolonged period of developed market underperformance.”

       279.     On July 26, 2018, Jefferies wrote that “Earnings results missed our estimates and

consensus expectations by a wide margin. The Buy segment’s challenges have accelerated

within developed markets and have now spread to emerging markets.”

       280.     On July 27, 2018, J.P.Morgan’s lengthy analysis of the Buy segment revelations

quoted below:

       These results and outlook came as a shock; just a few months ago . . . the
       company portrayed confidence that NLSN’s revenue drag resulting from U.S.
       consumer packaged goods company headwinds was gradually moderating and
       that a turnaround was underway with new products coming to market. Yet the
       company now expects total company organic constant currency (o/cc) revenues to
       decline in 2018, a dynamic wholly uncharacteristic of Info Services firms, and
       gave little reason to expect substantial improvement in 2019.”

       281.     J.P.Morgan’s report also explained:


                                                89
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 96 of 197



       For the past two years, the company has faced headwinds in Developed Markets
       as U.S. consumer packaged goods companies pared back their spend to focus on
       margins. Over this time, Nielsen’s Emerging Markets segment remained a beacon
       of hope, continuing to grow high single digits organically while management
       tempered investor fears of contagion into these regions. In 2Q18, the other shoe
       finally dropped, and Emerging Markets drove total company organic constant
       currency (o/cc) revenue declines of (0.5)% y/y, including (5)% o/cc declines in
       Buy. Buy/Developed Markets results worsened to (7)% o/cc, though this was
       somewhat expected as mgmt had pointed to 2H18 for improvement.
       Buy/Emerging’s flat o/cc revenues were the bigger disappointment and were
       driven by pullback in spend by multinational CPG companies, especially in
       Southeast Asia and China. We observe a generally stable (or even increasing)
       commitment by multinational CPG and food companies to emerging markets,
       suggesting that at least some of Nielsen’s issues are company-specific. The
       company assumes this multinational pressure will continue, an assumption we
       find appropriate. After all, the issues in emerging markets feel like a lagged
       replication of developed markets, implying that the company may now be facing
       multiple years of headwinds.

                       (ii)   Revelation of GDPR Issues Affecting Nielsen’s Marketing
                              Effectiveness Business

       282.     As explained in Section V(B), the Marketing Effectiveness business is unique

because it operates as an insight-focused product that straddles the line between the Watch and

Buy segments.

       283.     With respect to the Marketing Effectiveness business, Defendant Jackson said that

the results were “significantly below our expectations as revenues were impacted by GDPR and

changes to the consumer data privacy landscape.”

       284.     In fact, as Defendants admitted on July 26, 2018, Nielsen was unable to close

contracts and recognize revenues because hundreds of clients and data partners in the Watch

Marketing Effectiveness segment were grappling with the GDPR and changes in the consumer

data privacy landscape. Nielsen attributed this to both issues with “data partners” and a pullback

in demand for its services due to GDPR.

       285.     Thus, while the Marketing Effectiveness business still showed some growth, its

overall trajectory was reversed, (i.e., it showed deceleration of growth) as shown by the


                                                90
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 97 of 197



following chart showing the business’ revenue growth on a constant currency basis each quarter,

as reported in each quarterly report:

  Marketing Effectiveness Revenue
  2016                                   2017                                     2018
  Q1       Q2         Q3        Q4       Q1           Q2      Q3      Q4          Q1         Q2
  28.8% 15.1% 31.8% 9.2%                 14.0%        18.6%   15.6%   32.9%       22.7%      6.0%
  All figures in millions of dollars

       286.    As this chart shows, Marketing Effectiveness publicly appeared as an area of high

growth for Nielsen, and the disclosures in the Second Quarter of 2018 confirmed that this growth

was reversing. This not only undermined the direct positive revenue effects that investors hoped

to obtain through Marketing Effectiveness, but was also highly revelatory of the greater problem

Nielsen was facing due to its unique role as a middle ground between Nielsen’s Watch and Buy

segments. It exposed that the problems Nielsen was facing were hitting its insight-focused

Watch segment business as well as its Buy side. While answering an analyst’s question during

the earnings call, Defendant Jackson explained that “from a measurement standpoint, media

spend is continuing, we’re continuing to measure that, and it’s not being impacted in the near

term. But the analytics around some of that activity is being impacted in the near term and that’s

what we’ve tried to reflect in our forecast.” Macquarie Research noted that the drop in

performance was “due to pullbacks on GDPR,” and that Nielsen pinned the issue on “analytics”,

not “measurement” or “ad buying.”

       287.    Whether viewed as an extension of the more general decline in interest for

Nielsen’s higher cost Insights (already seen on the Buy side that quarter), accelerated by the

GDPR, or as a stand-alone issue caused by the GDPR, Defendants knew, or were extremely

reckless in not knowing, that these issues were forthcoming, even as Nielsen reiterated guidance

and assured the market that GDPR was a “net positive.” As Defendant Barns eventually



                                                 91
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 98 of 197



admitted during the earnings call, this was not a surprise—but a “logical” result of GDPR going

into effect. In a polite understatement, the Pivotal Research Group wrote on July 26, 2018, that

“investors are understandably concerned about the degree to which management anticipated the

accelerated weakness in Buy and the impact of GDPR on Watch segment revenues from

Marketing Effectiveness products.”

       288.    According to Defendant Jackson, the issue was not that they lacked the necessary

data to complete their work, but rather a pullback by clients—”while the dust is still settling”—

before ordering analytical Insights. He said: “We were ready. What we’re seeing in the

marketplace is that it’s taking clients longer to absorb the changes. What we said last quarter is

that we didn’t expect Measurement to be impacted, and it wasn’t. So our Digital Ad Ratings

product, we had all the data that we needed, and campaigns were up 82%.”

       289.    During the earnings call, question after question from analysts confirmed that they

were not buying the prospect that Nielsen did not have visibility into the GDPR-related issues.

Indeed, it made no sense to analysts that these issues were not already known when Defendants

made the positive statements about GDPR.

       290.    An analyst from Barclays Capital Inc. said, “I think last quarter and even intra-

quarter conferences, you had said GDPR was a net positive and you cut the Watch guidance in

half . . . what changes in two months that causes such a big disruption[?]” With respect to the

Marketing Effectiveness business, Defendant Jackson’s response feigned ignorance—saying that

GDPR affected Marketing Effectiveness “more than we anticipated,” but not provide any

explanation of how it would have been possible for Nielsen to so confidently say GDPR would

be a non-issue, and yet to then announce such negative effects. He reiterated: “we

underestimated the impact on targeting and our data suppliers working towards compliance,” and




                                                 92
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 99 of 197



added “it’s a pretty complex environment,” as if this complexity served as a justification for

falsely assuring the market that Nielsen would not be negatively affected by GDPR. He also

further revealed the breadth of Nielsen’s reliance on data partners. His statement was as follows:

       If I look at the changes that we made in Watch, the fallout of GDPR and the
       changing data privacy landscape impacted our Marketing Effectiveness more than
       we anticipated. This is a short-term impact. And then if I speak more broadly as it
       relates to the actions that we’ve taken around guidance cuts, make no mistake
       about it, we’re disappointed in our performance across the board. We don’t make
       excuses. Our focus is on execution in the difficult environment that has more
       volatility and uncertainty. We’ll continue to be transparent about what we see
       when we see it and the impact on our financial performance. The challenges that
       we’re experiencing in the business are largely market-driven. We have been
       facing some headwinds here, but we continue to work to improve our processes
       across the company. And where there are issues, we are swift to address them.
       The other thing that we wanted to do is we wanted to make sure that we
       appropriately de-risk the back half of the year. Let me move into your point on
       GDPR, and I just want to be really clear. We were ready. What we’re seeing in
       the marketplace is that it’s taking clients longer to absorb the changes. What we
       said last quarter is that we didn’t expect Measurement to be impacted, and it
       wasn’t. So our Digital Ad Ratings product, we had all the data that we needed,
       and campaigns were up 82%. What did happen, though, is we underestimated the
       impact on targeting and our data suppliers working towards compliance. It’s a
       pretty complex environment. We have several hundred clients and over 200 data
       partners in this space. And GDPR and changes in the landscape is a near-term
       challenge that we’re working through. And then your last point around free cash
       flow, clearly with a reduced revenue guidance for this year, we took the EBITDA
       guidance down. We had higher restructuring associated with our cost-out
       initiatives, and so it just follows that we had to reduce the guidance. So the
       changes in the business rippled through the income statement and that flowed all
       the way through to the free cash flow portion of it. So that’s what we’re focused
       on is execution, de-risk in the back half of the year. We’re disappointed in the
       performance, but we’re focused on delivering on the guidance.

       291.    An analyst from Macquarie Capital (USA), Inc., said “I still don’t quite

understand why this became a problem in the quarter.” Defendant Jackson responded: “So as I

talked about, the entire ecosystem saw some disruption as some of the big platforms made some

changes to their offerings. The second thing that happened was, if you look at third-party

targeting, there are lots of operational and policy changes that are impacting targeting, and it’s

taking longer for those things to sort of ripple their way through our data – our clients and our


                                                 93
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 100 of 197



data partners. So we expect this to take some time to stabilize, and we’ve moderated our second

half outlook accordingly.” This too did nothing to explain the situation, as everyone knew that

GDPR was a big deal and would be disruptive—it was in the face of this information that

Nielsen assured investors of its guidance and of the fact that its business was prepared for and

would not be hurt by the new law. Defendant Barns also responded to this question, saying:

       One way to think about all the services we have in our Marketing Effectiveness
       area that relate to targeting, you can divide them into two categories: one is
       services that help advertisers target segments of consumers, and the other is
       services that help advertisers target individual consumers or personalized
       marketing. And it’s that second category, personalized, that has had a bigger
       effect in the short term from the GDPR and the changes in the consumer data
       privacy landscape. And it’s pretty reasonable when we think it through that while
       the dust is still settling, a lot of our clients are saying, “I’m not sure it makes sense
       to spend money on these kinds of analytics right now because I use these to guide
       some future behaviors, and maybe I’ll let things stabilize before I spend the
       money.” So they’re not backing off on the advertising activity itself, but what
       they are backing off on is some of the analytics to inform that advertising activity.
       And it’s pretty logical when we think about it that way.

       292.    Through this statement, Defendant Barns effectively acknowledged that it was—

at the least—unreasonable and reckless for the Defendants to represent that GDPR would be a

non-issue. The problem was not an unforeseen event, but a “logical” result of the new law,

which they had assured investors was not going to be a problem.

       293.    An analyst from BMO Capital Markets asked Defendant Jackson about the

“shortfall due to GDPR,” and specifically asked him to “tell us a little bit more about kind of

what came up short in your model? I would think it’s volumes. But is it volumes? Is it price?”

He responded: “in terms of your question, where we are we seeing the pressure, it’s clearly

volume. It’s around being able to get contracts closed and being able to execute on those, just

given the changes that are impacting our clients and our data partners.” This response

emphasized the scope of the problem—as one related to the volume of contracts their clients




                                                  94
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 101 of 197



were requesting—but did nothing to explain why Nielsen had told the market this would not be a

problem.

        294.    Analyst reaction in the written reports following the earnings call was also

extremely negative.

        295.    J.P.Morgan stated in its July 27, 2018 report that the GDPR-related “impacts are

most felt in Marketing Effectiveness, the subsegment in which NLSN data helps facilitate third

party advertising targeting, and the sub-segment decelerated from +17% o/cc growth in 1Q18 to

just +1% o/cc in 2Q18. Similar to Buy, this dynamic took us by surprise; when previously

asked about the impact of GDPR, management had downplayed the regulation’s relevance to

Nielsen but now clarified that issues arise when combining Nielsen data with third party data.”

        296.    In a July 27, 2018 report, SunTrust Robinson said, “The company missed 2Q and

dropped forward guidance on GDPR as disrupted access to certain 3rd party data has hindered

uptake of targeting products (multi-touch attribution, online/off-line conversion, Marketing

Cloud). This comes after management noted last quarter that GDPR shouldn’t be an issue.

The impact comes primarily through Marketing Effectiveness (some modest knock-on effect on

Audience Measurement).”

        297.    Deutsche Bank wrote on July 31, 2018, that “Marketing Effectiveness

offerings . . . stumbled with the fallout of GDPR and the changing data privacy landscape.” The

report continued: “While management views this as a short-term issue, we are compelled to

point out that just ~3 months ago, on the 1Q18 earnings call, CEO Mitch Barns said the

greater focus on privacy, including GDPR, was a net positive for Nielsen’s business and

position in the marketplace, and that the company was ‘well prepared.’ Perhaps that will be

the case in the future, but it is not ringing true in the present.”




                                                   95
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 102 of 197



       298.    An analyst report from Jefferies on July 27, 2018, remained hopeful of an

eventual bounce back, but also stated, “we found mgmt.’s explanation of the impact of GDPR

on the Marketing Effectiveness sub-segment of Watch somewhat confusing and lacking.”

               (4)    Subsequent Disclosures Further Confirm the Fraud

                      (i)     Abrupt Resignation of Defendant Jackson

       299.    As previously mentioned, on the day that the Second Quarter 2018 financial

results were released, Nielsen abruptly “termin[ated] without cause.”

       300.    On August 15, 2018, an analyst report from Pivotal Research wrote that

“investors would not only welcome, but would probably demand significant managerial change

well beyond the departure of the Company’s CEO, as was announced at the time of the

company’s earnings report if Nielsen is to remain as a public company focused solely on its

Watch businesses.” That same day Defendant Jackson resigned from Nielsen, effective in

September. Nielsen publicly reported Jackson’s resignation five days later on August 20, 2018.

This news was announced on August 20, 2018. The timing and abrupt nature of this revelation

indicated a recognition of his involvement in the scheme alleged herein.

       301.    On September 5, 2018, Nielsen reported that it had hired David J. Anderson as the

Company’s new CFO.

                      (ii)    Subsequent Disclosures Fully Reveal Extent of GDPR Issues
                              That Were Known to Nielsen

       302.    On September 12, 2018, at the Goldman Sachs Communacopia Conference, an

analyst from Goldman Sachs & Co. asked how the GDPR had “changed the demand for

Nielsen’s Watch data?” Megan Clarken, whose title was President-Product Leadership, gave a

lengthy response, revealing that, contrary to Defendants’ previous representations, the issues

around GDPR were plainly visible within the Company and affected Nielsen’s access to data, not



                                                96
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 103 of 197



just the behavior of its customers. On this point, Ms. Clarken provided the following

explanation:

       It was leading up to sort of the flicking of the switch of GDPR compliance
       day. . . . It did tend to appear to be a moving target in the eyes of those that had to
       create compliance within the platforms or the way in which they were doing
       business. And we saw that as sort of a moving target right up until the last minute.
       And then what happened was that on the day that the GDPR regulations were put
       into place, it was literally like a light switch. And what happened was for those
       platforms that were affected by it, particularly the large digital platforms, they
       protected themselves, rightly so, by literally also switching things off because
       they wanted to make sure that everything . . . was in place and that they were not
       at risk. And because there were sort of moving parts right up until that point,
       they literally sort of stopped. And so they turned off the ability for us to get any
       data from any part of their advertising platforms that would potentially be
       compromised in terms of GDPR. On that day, we had 120 campaigns being
       measured, 120 campaigns, and it was literally switched off. And so the knock-on
       effect to that is that we had specs leading up to that time in terms of what it would
       take for us to get compliance, but again, they were moving and changing around
       that time. And so, now, we’re doing a bunch of work to make sure that we have
       compliance in place so that we can reactivate our measurement capabilities on
       those platforms. And we have a timeframe in place for when that work will be
       done, but that pretty much stops the business during that time while you’re
       putting those things in place. And then you’ve got work to do to get your
       pipeline reinforced to get back to where you were before. So it’s a blip; and
       because of that blip, we de-risked the second part of the year.

       303.    On October 25, 2018, Nielsen issued its 3Q18 financial results and disclosed

continued issues related to GDPR. By this time, Marketing Effectiveness was down 10% on a

constant currency year-over-year basis, and Nielsen had a new CFO, David J. Anderson. Mr.

Anderson explained that the weakness was “driven largely by changes to the consumer privacy

landscape, which included Marketing Cloud, [a] portion of our custom analytics business related

to targeting.” Also, in the 3Q18 earnings call, Ms. Clarksen stated that: “With the bulk of the

work to meet the new policies now behind us, we’re shifting our focus back to our sales pipeline

and new product offerings. In addition, many advertisers stopped targeting ads and sharing data

until they felt that they were privacy compliant. This is an external factor that’s impacted us.

Longer term, we see strong client demand for a multi-touch attribution, outcomes-based


                                                 97
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 104 of 197



measurement and targeting. And recent multiyear renewals of large enterprise clients for multi-

touch attribution deals underscore our optimism here.” This once again made clear that

Nielsen’s lack of data access had disrupted its business and the Company it was still working to

get on track a full quarter later.

                        (iii)   Subsequent Disclosures Support That Nielsen Deceived Market
                                About China Execution Issues

        304.    On October 25, 2018, Nielsen issued its 3Q18 financial results and disclosed

continued issues related to China. Patrick Dodd, whose title was President-Global Markets

Group, began by describing the issues in the emerging markets related to “large multinational

spending pressure” as the Company had disclosed in the prior quarter. He explained that China

was “a critical piece of our emerging market story,” and said: “We now have a new management

team firmly in place and they’re focused on a few things. First, expanding our e-commerce

measurement and analytics solutions with relationships with JD.com, Tencent, and we’ve most

recently signed a new deal with Suning, the third largest FMCG online retailer in China.” The

implication of this was that Nielsen had just replaced the management team in China, whereas on

May 16, 2018, and May 31, 2018, Nielsen stated that any changes to the team had already been

made as of that date. He then continued by saying: “we are rebuilding and strengthening our

commercial teams across China and the China growth plan remains an important priority for us.

And I look forward to updating you on this and our progress moving forward.” This further

revealed, contrary to Nielsen’s assurances on May 16, 2016, that any issues with the team in

China had already been resolved.




                                                98
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 105 of 197



                           (iv)   Nielsen Takes Massive Buy Segment Goodwill Write-Down

        305.    The severity of the problems in the Buy segment was also illustrated by the

Company’s disclosure in the 4Q18 of a $1.4 billion goodwill impairment charge related to the

Buy segment.

        306.    On February 28, 2019, Nielsen’s press release associated with its 4Q18 financial

results, disclosed that “the company recorded impairment charges of $1,413 million, or $3.98 per

share, primarily related to the writedown of goodwill in our Buy segment as a result of our

annual impairment assessment.” For context, this impairment was about 17 times more than the

Company’s net income in 2017—it had negative net income in 2018. It was also about 54% of

the entire goodwill attributed to the Buy segment—and the impairment brought down goodwill

from $2.84 billion to $1.34 billion and reduced total Buy segment assets by 21% from $6.9

billion to $5.4 billion.

        307.    During the Company’s February 28, 2019 conference call, new CEO David

Kenny stated that the Buy goodwill impairment charge was a result of work he and CFO

Anderson did to take a “fresh look” at the long term forecast across the business and the market

environment. He stated that work resulted in lower forecasts for the Buy business which led to

the impairment charge. However, this impairment should have been taken at an earlier time (at

least as of Fiscal Year 2016 10-K), and the failure to do so misstated the value and future

prospects of Nielsen’s business.




                                                 99
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 106 of 197



VII.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS DURING THE CLASS PERIOD

        308.    During the Class Period, Defendants made numerous materially false and

misleading statements and omissions, as detailed below. 20

        309.    Nielsen made each of the statements described below because they were filed by

Nielsen with the SEC, posted to Nielsen’s investor relations website, and/or made by individuals

in their capacity as agents or representatives of Nielsen. Each of the Individual Defendants also

had ultimate control over the statements described below, because they made these statements

and/or were control persons of Nielsen while it made those statements.

        310.    Defendants’ fraud spanned nearly two and half years. During that time,

Defendants made numerous statements to the market including statements in forms filed with the

SEC, earnings calls and industry conferences. Lead Counsel has provided Defendants’ false and

misleading statements below and included information released contemporaneous with these

false statements to provide context for the Court.

        A.      Chronology of the Other False and Misleading Statements

                (1)     Statements Made From February 11, 2016 through October 25, 2016

        311.    During this part of the Class Period, Defendants made positive statements

concerning the positive growth and stability that Nielsen was experiencing among its clients

purchasing analytics products. Nielsen touted strength in these areas, provided the guidance to

match these assurances of growth and reassured the market that its Buy business was successful

and would continue to be so in the future.




20
 The statements that are bolded and italicized in this Section are statements alleged to be false and
misleading.


                                                   100
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 107 of 197



                           (i)     February 11, 2016 (4Q 2015)

       312.    On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

financial results, Defendant Barns told investors that Nielsen was “reiterating our guidance for

2016.” This reiteration referred to the guidance stated on December 11, 2015 (before the Class

Period), when Nielsen hosted its annual Analyst Day conference, in which Defendant Jackson

spoke to investors and issued the Company’s 2016 revenue guidance of revenue growth for

Fiscal Year 2016 at 4% to 6% on a constant currency basis, adjusted net income per share of

$2.83 to $2.93, and free cash flows of $950 million. Additionally, on December 11, 2015, as

part of the Analyst Day presentation, a slide deck was presented containing a slide titled “2016

Revenue Guidance Range.” That slide showed total guided revenue of approximately $6.1

billion, with about $2.8 billion from Watch and about $3.3 billion from Buy. More specifically,

it showed that the Developed Markets would experience 1.5% to 3.5% in constant currency

revenue growth and the Emerging Markets would experience 8% to 10% in constant currency

revenue growth. Next to these numbers a bracket was drawn that said: “stable discretionary

spend.”

       313.    On February 11, 2016, Nielsen announced its Fourth Quarter 2015 results. The

slide deck presentation reiterated the same guidance that had been presented since the Investor

Day.

       314.    On February 11, 2016, in the earnings call announcing its Fourth Quarter

Financial results, Defendant Jackson said:

       Great. So we did give guidance for 50 to 70 basis points of margin expansion,
       and that is on a total Company basis. And we do expect buy to be a slightly
       bigger contributor in 2016. The reason for that is really two key drivers.
       Number one, we’re continuing to scale in the emerging markets and we have a
       focus on profitability. And as those investments that we’ve made in the
       emerging markets continue to scale, then buy margins are moving in the right



                                               101
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 108 of 197



        direction and you’ve seen buy margins expand over the last six quarters. And
        we expect that to continue into 2016.

        315.   On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results Defendant Barns said:

        Turning to buy, as we closed 2015, our buy business continued to strengthen
        and expand. Revenues grew nearly 6% in the quarter, led by emerging markets,
        as well as a solid growth in key developed markets, including the US and Europe.
        We continued to win new clients in the relatively faster growing mid tier and
        small client segments. Just last week, Dole Foods named Nielsen as their referred
        provider of consumer information and analytics.

        316.   On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results, in response to an analyst’s question about watch margins for 2015, Defendant Jackson

said:

        Great. So we did give guidance for 50 to 70 basis points of margin expansion, and
        that is on a total Company basis. And we do expect to buy to be a slightly bigger
        contributor in 2016. The reason for that is really two key drivers.

        Number one, we’re continuing to scale in the emerging markets, and we have a
        focus on profitability. And as those investments that we’ve made in the emerging
        markets continue to scale, then buy margins are moving in the right direction.
        And you’ve seen buy margins expand over the last six quarters, and we expect
        that to continue into 2016.

        And then, the second dynamic is that we’re just running the place with intensity
        around costs and productivity. We’ve done that for a number of years, and we’re
        going to continue that in 2016. So we feel good about the 50 to 70 basis points of
        margin expansion in the Company, and we expect buy to be a bigger contributor.

        317.   On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results Defendant Barns told investors that Nielsen had “solid growth in key developed markets

including the US and Europe.”

        318.   On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results Defendant Barns said:

        We also continued to strengthen our positions with retailers around the world.
        Retailers are long-time data partners for Nielsen but they also have a growing


                                               102
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 109 of 197



       need for our analytics to help with their advertising, marketing, and
       merchandising decisions both online and offline. Our business with retailers saw
       strong growth in 2015, boosted in part by 40 new e-commerce clients worldwide.

       319.    On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results Defendant Barns said:

       Developed markets also exited the year with good momentum. Revenues
       increased 4.8% in Q4. And notably this was helped by Europe, where we’re
       starting to see growth at the region level, low single-digits, but growth and we’re
       happy to have it.

       320.    On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results Defendant Jackson told investors that:

       [W]e see the discretionary spend environment as being pretty stable. We see our
       clients investing in analytics and innovation to help them drive top line growth.
       And you’ve seen from a number of CPG clients, as they’ve come out of a
       restructuring cycle, that they’re pivoting to growth by investing in innovation.

       321.    On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results, Tim McHugh from William Blair asked about the “US and Europe, parts of the buy

segment. Defendant Jackson said:

       Yes, this is Jamere. So a couple of things, one, we see the discretionary spend
       environment as being pretty stable. We see our clients investing in analytics and
       innovation to help them drive top line growth. And you’ve seen from a number of
       CPG clients, as they’ve come out of a restructuring cycle, that they’re pivoting to
       growth by investing in innovation.

       So the US for us was up low single-digits in the fourth quarter, but up mid single-
       digits for 2015. And in Western Europe, we saw our business being up mid
       single-digits, behind strong results from new client wins and innovation. So we
       feel very good about where we are in the cycle, and our clients are starting to
       see some growth.

       322.    On February 11, 2016, in the earnings call announcing its Fourth Quarter 2015

results Defendant Barns told investors that:

       To sum up, we feel great about our progress and confident about the year
       ahead. While we certainly don’t wish for difficult economic conditions, we’re
       ready for them. In fact, we know from experience that when economic conditions


                                                 103
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 110 of 197



       grow more challenging, our business model’s advantages and strengths show
       through more clearly.

       323.    On February 11, 2016, Nielsen issued a press release discussing its earnings. In

that press release, Defendant Barnes stated:

       We look forward in 2016 with confidence. In times of economic turmoil and
       market volatility, the strengths of Nielsen’s resilient business model are most
       evident. Our consistent mid-single digit constant currency revenue growth,
       margin expansion and free cash flow generation continue to be fueled by our
       core measurement and analytics businesses which remain stronger than ever.

       324.    The statements that describe the strength or stability of Nielsen’s business or the

demand for Nielsen’s products from its customers, were false and misleading because they

misstated the true condition of the Company, which was not strong or stable and was in declining

demand from Nielsen’s customers. These statements were also false and misleading because

they failed to disclose the known trends and risks that were harming and jeopardizing Nielsen’s

business, including the decline in interest for the analytic products Nielsen offered, and more

generally the decrease in demand from Nielsen’s customers.

       325.    The statements that convey or affirm guidance, growth, or positive future

financial results were false and misleading because they omitted then known information that

undermined the reasonableness of the guidance or growth projections, including that Nielsen’s

analytics business was in decline (instead of growing) and its customers’ interest in Nielsen’s

products was not “stable”. The guidance did not take into account or disclose known risks and

uncertainties, including the fact that Nielsen’s performance would continue to decline because of

a decline in demand for Nielsen’s analytical products, and that Nielsen’s performance would

decline in the Emerging Markets due to the same forces that were causing its Developed Market

businesses to decline. Nielsen’s long-term contracts and visibility into those contracts meant that

Defendants’ statements knew the expected performance was unachievable. These statements



                                               104
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 111 of 197



were either not accompanied by meaningful cautionary language, or were conveying information

that Defendants knew was false and misleading at the time they were made.

                           (ii)     April 20, 2016 (1Q16)

       326.   On April 20, 2016, Nielsen released its First Quarter 2016 results and the

accompanying slide deck stated that Nielsen was reiterating the same guidance that had been

presented since the Investor Day.

       327.   On April 20, 2016 during the earnings call for Nielsen’s first quarter 2016 results

Defendant Jackson said that:

        Our teams are continuing to execute in line with the guidance framework we
       gave for 2016. In the developed markets, our core measurement business was
       solid in our two largest markets, the U.S. and Western Europe. We also saw
       broad-based growth in the emerging markets with double-digit growth in Latin
       America, China, and Southeast Asia along with mid to high single-digits in
       Eastern Europe and Africa. Overall, discretionary spend remained stable with
       relative strength in areas like innovation.

       328.   On April 20, 2016, during the earnings call for Nielsen’s first quarter 2016 results,

Defendant Jackson said:

       Moving to 2016 guidance, we are maintaining our annual guidance. We remain
       confident in our plan to deliver on all of the operational elements that we laid
       out on our fourth quarter call, highlighted by revenue growth of 4% to 6% on a
       constant currency basis, adjusted net income per share of $2.83 to $2.93 per
       share, and free cash flow of roughly $950 million.

       329.   On April 20, 2016, during the earnings call for Nielsen’s first quarter 2016 results,

Defendant Barns said:

       2016 is off to a good start for Nielsen, underpinned by our consistent resilient
       business model. Our strong financial results in the first quarter were fueled by
       our Watch segment’s progress, with Total Audience Measurement; and our Buy
       segment’s continued strength in emerging markets and growing momentum
       with retailers. In both Watch and Buy, our teams are executing well, and
       there’s a lot to look forward to for the rest of the year and beyond.




                                               105
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 112 of 197



       330.    On April 20, 2016, Nielsen released its first quarter 2016 results and the press

release stated that “Nielsen’s strong first quarter results were underpinned by our steady and

resilient business model” and that its “unparalleled global footprint remains a core competitive

advantage for both local and multinational clients.”

       331.    The statements concerning guidance were false and misleading for the reasons

stated in paragraph 325. The statements about the strength or stability of Nielsen’s business or

the demand for Nielsen’s products were false and misleading for the reasons stated in paragraph

324.

                           (iii)   May 18, 2016

       332.    On May 18, 2016, at the Barclays Americas Select Conference, in discussing the

Company’s business generally, Defendant Jackson said:

       Our business is remarkably resilient and consistent through the cycles. We’re a
       steady, consistent mid-single-digit revenue grower. We expand margins 50 to 70
       basis points. Great free cash flow, very capital efficient model and then we take
       that free cash flow and actually return a big chunk of that back to investors after
       first investing in growing our business.

       333.    The statements about the strength or stability of Nielsen’s business or the demand

for Nielsen’s products were false and misleading for the reasons stated in paragraph 324.

                           (iv)    June 1, 2016

       334.    On June 1, 2016, the financial analyst firm Sanford C. Bernstein & Co. hosted a

conference with analysts and Defendant Barns. At that conference with analysts, in discussing

the Connected Buy System, Defendant Barns said:

       The way we’re thinking about our business at a high level for the present time and
       for the next several years really isn’t that different from the way we thought about
       our business for the past several years, and that is to say our focus is on
       measurement, measurement performance for our clients, mostly in the media and
       fast-moving consumer goods industries, and then providing the analytics to help
       them drive improvement in that performance. So we do that in a sense of
       measuring both what consumers watch, primarily for the media industry and also


                                               106
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 113 of 197



       what consumers buy for fast-moving consumer goods companies, and that’s been
       true at Nielsen now for a long, long time, for decades and it will be true for
       Nielsen for as long as we can see into the future. So, the what that we’re focused
       on isn’t changing a whole lot.

       What is changing at our Company right now, however, and what we’re very
       excited about that will unfold over the next several years is how, how we’re
       going about this measurement and this process of driving improvement for our
       clients through the analytics capabilities that we provide. What’s changing in
       that arena is we’re leveraging technology in a much bigger way than we ever
       have before. The way to think about our Company in years past, I would say is,
       it’s been much more a People as a Service business model. We have data, we
       have technology, but primarily the value gets conveyed to our clients through a
       People as a Service business model, where we’re moving to now and for the
       next several years is much more toward a Data as a Service and Software as a
       Service business model. Leveraging technology in a much bigger way, taking a
       much more platform-oriented, system-oriented approach, putting more of our
       services and capabilities in the cloud, and through that we did a lot more
       leverage. And for our clients, we deliver a lot more speed and, in essence, a lot
       more power in the information that we provide to them. That’s the biggest area
       that will change.

       335.   On June 1, 2016, at a conference with analysts, in discussing the Connected Buy

System, Defendant Barns said:

       So what we’re doing, what we’re in the process of doing now is re-engineering,
       re-designing that portfolio so that it operates much more as a integrated or a
       connected system so that the core measurement service and the analytics
       capabilities that’s around it are interoperable with one another; and then once
       that system is fully up and running, that system connects directly in to our
       clients’ systems that run their marketing and sales processes at their companies.
       That’s the path that we’re on right now, the vision that we have. We’ve shared it
       with a number of our clients in the fast-moving consumer goods industry and
       got great feedback from it.

       We’ve had a handful of charter clients sign up to be the early subscribers of
       that new system orientation, that new collection of capabilities, and that will be
       what we’ll be focused on the Buy side of the business over the next several
       years.

       As that unfolds and it will be 2017, 2018 until it really starts to show up in a
       meaningful way, we expect two main things to happen, one is a lot better
       differentiation of what Nielsen does versus all the competitive alternatives out
       there, in particular for the analytics capabilities that we have, because for
       anyone analytics capability that we have, there is a dozen or more competitors
       for it. But by integrating these capabilities into a system, we, in essence, put


                                              107
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 114 of 197



       ourselves into a class by ourselves, nobody else has the breadth of portfolio and
       the global footprint of Nielsen and so you bring all these other capabilities into
       that into a connected system and its more differentiation, which we think is
       positive.

       336.    On June 1, 2016, at a conference with analysts, in discussing the Buy segment

generally, Defendant Barnes said:

       I feel great about how we’ve done and also about the growth opportunity that
       still remains. Let me say this, when the Buy part of our business in the
       developed markets, our business is somewhat correlated with growth in GDP in
       these markets. In the emerging markets, much less so and the reason why that’s
       true is because the state of development of our kinds of services in the emerging
       world is we’re still pretty much at the early part of that development
       opportunities. So even if the overall economy is slowing down in terms of its
       growth rate, we saw a lot of white space to fill in. We still have a lot of
       opportunity that is under-developed in those markets and that’s the reason why
       our business is able to grow double-digits in China last year and 11% in the
       first quarter of this year, despite the volatility in the market.

       337.    These guidance statements are false and misleading for the reasons stated in

paragraph 325. The statements about the strength or stability of Nielsen’s business or the

demand for Nielsen’s products were false and misleading for the reasons stated in paragraph 324.

       338.    The statements about Connected Buy were false and misleading because

Defendants touted Connected Buy as an exciting new product for customers while masking that

Connected Buy was actually developed to try and stem the declining demand for the analytics

products which had markedly diminished.

                           (v)      July 26, 2016 (2Q16)

       339.    On July 26, 2016, Nielsen issued its Second Quarter 2016 financial results and the

accompanying slide deck stated that Nielsen was reiterating the same guidance that had been

presented since the Investor Day.

       340.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, Defendant Jackson, in discussing the Company’s annual guidance, said:



                                               108
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 115 of 197



       Moving to 2016 guidance, we are maintaining our annual guidance. We remain
       confident in our plan to deliver on all of the operational elements that we laid
       out at the beginning of the year, highlighted by revenue growth of 4% to 6% on
       a constant currency basis, adjusted net income per share of $2.83 to $2.93 a
       share, and free cash flow of roughly $950 million.

       341.    On July 26, 2016, in the press release for Nielsen’s Second Quarter 2016 financial

results, Defendant Barns said:

       Once again, in the quarter we saw solid revenue growth, strong margin
       expansion and earnings growth driven by our scalable, consistent business
       model, investments, and a continuous focus on productivity….

       342.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, Defendant Barns said:

       When we look at the developed markets, the environment continues to be
       challenging. In the absence of strong top line growth, our clients are looking to
       find efficiencies in their business, which in some instances includes their
       marketing, sales, or innovation processes. One action we took in the quarter
       was to realign our buy business globally, into the clusters of countries with
       similar market characteristics. We also accelerated our investments in our buy
       businesses connected system, which will enhance the value and speed we bring
       to our clients.

       343.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, Defendant Barns, in discussing developed markets, said:

       When we look at the developed markets, the environment continues to be
       challenging. In the absence of strong top line growth, our clients are looking to
       find efficiencies in their business, which in some instances includes their
       marketing, sales, or innovation processes. One action we took in the quarter
       was to realign our buy business globally, into the clusters of countries with
       similar market characteristics. We also accelerated our investments in our buy
       businesses connected system, which will enhance the value and speed we bring
       to our clients.

       344.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, Defendant Barns, in discussing the Company’s “connected system” said:

       Clients have been enthusiastic in their feedback, and they want it now, and
       that’s a key reason why we’ve accelerated the pace of our investment in this
       platform-based connected system. We’ll begin with an initial group of clients


                                               109
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 116 of 197



       who will be on board by the end of the year, with more transitioning through
       2017. A faster, more efficient system creates more value for our clients, and
       bolsters our position as the leading global provider of measurement and
       analytics to the FMCG industry.

                                          *      *       *

       We’re looking forward to the rest of the year, with continued confidence and
       excitement about the progress to come.

       345.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, Defendant Barns said: “Lastly, we’re reiterating our guidance for 2016.”

       346.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, Defendant Jackson said: “Our productivity pipeline remained strong and we’re

confident in our guidance of 50 basis points to 70 basis points of constant currency margin

expansions for the total company in 2016.”

       347.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter results,

Defendant Jackson said:

       Finally, we generated free cash flow of $98 million compared to $156 million in
       the second quarter of last year. This was primarily driven by working capital
       timing and CapEx investments and our growth initiatives in Watch and Buy
       and we remain on track to deliver our 2016 guidance of approximately $950
       million. Again, a solid quarter of consistent and steady results.

       348.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter results,

Defendant Jackson said:

       For Nielsen, the U.S. and Europe represents over 85% of our developed
       markets. Europe actually saw a modest growth in core measurement, while the
       discretionary side was a little soft as was in the U.S. And, I’ll just remind you
       that discretionary spending can be a little lumpy. We’re coming off two stable
       quarters, so it’s not uncommon to see these dynamics from time to time. And in
       the second half, I expect developed Buy to be within the range we gave at
       Analyst Day of 1.5% to 3.5%.

       349.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, an analyst asked Defendant Jackson for “a little more color . . . on the Buy


                                                110
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 117 of 197



business” in the Developed Markets, and expressly asked: “I know you called out more pressure

on discretionary spending trends in the quarter, but is there anything else worth calling out?”

Defendant Jackson said:

       So clearly we’re in a two-speed world where our clients have seen slower
       growth in the developed markets for some time now, while the emerging market
       growth has been fairly robust despite some volatility and uncertainty. For
       Nielsen, the U.S. and Europe represents over 85% of our developed markets.
       Europe actually saw a modest growth in core measurement, while the
       discretionary side was a little soft as was in the U.S.

       And, I’ll just remind you that discretionary spending can be a little lumpy.
       We’re coming off two stable quarters, so it’s not uncommon to see these
       dynamics from time to time. And in the second half, I expect developed Buy to
       be within the range we gave at Analyst Day of 1.5% to 3.5%.

       350.    On July 26, 2016, during the earnings call for Nielsen’s Second Quarter 2016

financial results, an analyst asked Defendant Jackson: “The discretionary spending slowdown, if

that’s the right word in Q2, I think, Jamere, you were saying that was really just something of a

blip and maybe there were some tough comps. Is this not something to worry about?” Defendant

Jackson responded:

       Yeah. So, just to reiterate my comments on the discretionary portion of the
       business, as I said. We saw modest growth in core measurement and the
       discretionary side was a little soft in the developed markets, both in the U.S. and
       the UK. What I’ve always reminded you of is that discretionary spend can be a
       little lumpy, we’re coming off a couple of stable quarters. So, it’s not
       uncommon to see these dynamics from time to time. And in the second half, we
       expect developed Buy to be within the range that we gave at Analyst Day, 1.5%
       to 3.5%.

       351.    On July 26, 2016, during the earnings call for Nielsen’s 2016 Second Quarter

financial results, an analyst asked Defendant Barns: “[R]oughly when do you expect [the

Connected Buy System] to start more materially impacting Buy developed revenue in a positive

way?” Defendant Barns responded:

       Hey, Jeff, happy to – one of the key milestones in fact the next one I would point
       you to is that we plan to have initial group of clients on board this system at the


                                                111
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 118 of 197



       end of this year. So, we’ll keep this group updated on that progress, and then as
       we move through 2017 we’ll begin to bring additional clients from our FMCG
       client base, both manufacturers and retailers onto this system as well.

       And then as they come on to the system and then start to experience it, start to be
       able to run their businesses off of it, then the next thing that happens is those
       long-term contracts that are generally in place with our larger clients on that
       side of the business, as those contracts renew, they will start to be folded into
       the arrangements that those contracts describe and then that’s how it starts to
       flow through into the financials for the Buy side of our business.

       So, nothing is going to happen immediately in regard to the Connected system.
       This is a long-term initiative with a long-term timeline in terms of how it unfolds.
       And I think the perfect analogy is to look at the timeline and the process that you
       saw unfold on the Watch side of our business as we took on a very similar
       challenge, building a Total Audience Measurement system, which – it’s been
       multiyear process, but now we’re starting to see the delivery of the benefits of that
       in our financials.

       352.    These guidance statements are false and misleading for the reasons stated in

paragraph 325. The statements about the strength or stability of Nielsen’s business or the

demand for Nielsen’s products were false and misleading for the reasons stated in paragraph 324.

The statements about Connected Buy were false and misleading for the reasons stated in

paragraph 338. The statements concerning the “challenging environment” were false and

misleading because they attributed the challenge to issues customers were having internally

versus customers diminished demand for Nielsen’s products. The statements made about a

“challenging environment” also downplayed the effects Nielsen was seeing by claiming that

growth could continue and that “lumpiness” was normal.

                           (vi)    October 25, 2016 (3Q16) – Partial Revelation of the Truth

       353.    On October 25, 2016, Defendants announced the crippling weakness in the

Developed Buy Markets and the negative effect this would have on the Company. They credited

this weakness to customers shifting away from deep dive analytics to everyday analytics, and

they touted instead the continuing strength in the Emerging Buy Markets.



                                               112
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 119 of 197



       354.    However, these statements continued to be false and misleading because

Defendants failed to tell the market that customers weren’t just moving from deep dive analytics

to everyday analytics but rather decreasing their analytics spend all together (across all analytics

products). These statements were also false and misleading because the trend towards just

purchasing raw data would (and did) negatively affect Emerging Markets in the same way that

Developed Markets was being affected. These statements were also false and misleading

because Nielsen attributed the declines to internal customer issues when the real issue was that

customers did not want Nielsen’s analytics products. Due to the common customer base and

declining demand, it was only a matter of time before Emerging Markets would see the same

decline that Developed Markets had experienced.

       355.    On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Barns said:

       For our Buy business, emerging markets continued to produce solid top line
       growth as our investments in coverage and granularity and our balanced
       strength with both local and global clients continue to pay off. But regarding
       developed markets, while Europe made good progress in the quarter, our U.S.
       results were down versus the prior year as clients looked for more efficiency
       and productivity in the face of an increasingly difficult growth environment.

       Earlier this year, as we saw these more challenging trends unfolding, we
       realigned our Buy business to be more focused in our product development and
       more efficient in our overhead. More recently, as the trends continued for our
       clients, we stepped up our efforts to reduce our cost base, reallocate resources
       and accelerate our investments and initiatives that would help our clients and
       better position our business for the future.

       356.    On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Barns said:

       In developed markets, specifically the US, the environment in which we operate
       has become more challenging. Large, global manufacturers are the strength of
       our client base. And as I’m sure you’ve seen in the recent press, they found it
       increasingly difficult to achieve growth in markets with growing fragmentation



                                                113
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 120 of 197



       in consumer demand, more competition from smaller and local players, and
       increased commodity prices.

       Together, these factors have led them to seek efficiencies and productivity in their
       business and our business has not been immune. Our clients continue to value our
       Core Measurement Services, especially given the growing product and retail
       fragmentation in the market. But when it comes to analytics, their needs have
       been shifting.

       Clients are shifting away from custom insights delivered via deep dive projects
       and they are shifting toward every day analytics, often called activation, delivered
       directly to multiple end-users. Our view is that this is a secular shift, not a passing
       phase or a cycle that will swing back.

       Clients want analytics that will help them answer the question of, what do I need
       to do this week or tomorrow or even today to drive sales, protect market share, or
       improve my competitive position? In today’s challenging growth environment,
       that’s what’s most valuable to them. Now let me walk you through what we are
       doing to respond to this. First, you’ll see us aggressively moving away from
       slower growing, non-core services. These moves are enabling us to accelerate and
       increase our investments in our key initiatives that will better position our
       business for the future. The most important of these initiatives are Total
       Consumer Measurement and our Connected System.

       Total Consumer Measurement is about following consumers across all retail
       formats to ensure full coverage of sales. In a changing and fragmenting retail
       environment, this requires ongoing effort to help our clients understand emerging
       channels like specialty retailers, hard discounters, direct-to-consumer models, and
       of course, e-commerce.

       357.    On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Barns said:

       Turning to the Buy business, in emerging markets, our business continues to
       deliver solid broad-based growth, including double-digit growth across several
       key markets in Latin America, Southeast Asia, Eastern Europe and India. As a
       group, these markets still have a lot of runway for continued growth via added
       coverage, granularity and increasing penetration of the related analytics that
       help our clients to drive progress in their business. Our investments in coverage
       and granularity and our balanced strength with both local and global clients
       continue to pay off.

       358.    On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016

financial results, Defendant Barns said:




                                                114
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 121 of 197



       In developed markets, specifically the U.S., the environment in which we
       operate has become more challenging. Large global manufacturers are the
       strength of our client base. And as I’m sure you’ve seen in the recent press, they
       found it increasingly difficult to achieve growth in markets with growing
       fragmentation in consumer demand, more competition from smaller and local
       players and increased commodity prices.

       Together, these factors have led them to seek efficiencies in productivity in their
       business and our business has not been immune. Our clients continue to value
       our core measurement services, especially given the growing product and retail
       fragmentation in the market. But, when it comes to analytics, their needs have
       been shifting. Clients are shifting away from custom insights delivered via deep-
       dive projects, and they are shifting toward every day analytics, often called
       activation, delivered directly to multiple end users. Our view is that this is a
       secular shift, not a passing phase or a cycle that will swing back. Clients want
       analytics that will help them answer the question of what do I need to do this
       week or tomorrow or even today to drive sales, protect market share or improve
       my competitive position. In today’s challenging growth environment, that’s
       what’s most valuable to them.

       359.   On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Jackson said:

       Overall, as Mitch mentioned, our business grew in a much more challenging
       environment than we have seen in the past few quarters, highlighting the
       strength of our balanced portfolio. First, let me cover our total Company results
       for the third quarter. On the left side of the page, our results on a US GAAP
       basis, revenue was just under $1.6 billion, up 2.5% on a reported basis, driven
       by solid growth in our Watch segment, partially offset by softness in the
       developed markets in our Buy segment.

       360.   On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Jackson said:

       As you’ve often heard me say, we are clearly operating in a two speed world
       with significantly higher growth rates in the emerging markets versus developed
       markets.

       In the third quarter, our business in the emerging markets was $267 million up
       8.5% on a constant currency basis. As Mitch mentioned, growth was broad
       based across a number of markets. In addition, we saw double-digit growth
       from multinationals that gives us more confidence that emerging markets will
       continue to be a tailwind for our Buy segment revenue into 2017.




                                              115
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 122 of 197



       361.   On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Jackson said:

       Turning to Buy, third quarter total Buy revenue was $809 million, up just under
       1% on a constant currency basis. On a total segment basis, our syndicated
       recurring revenue business remained solid. However, our ad hoc discretionary
       revenue declined. Our business in the developed markets was $542 million,
       down 2.5% on a constant currency basis, as we continued to see softness and
       discretionary spend, especially in the US.

       362.   On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Jackson said:

       These key investments, along with an unfavorable mix between our developed
       and emerging markets’ revenue are the key drivers for our Buy adjusted
       EBITDA margins being down 91 basis points versus the prior year. Based on
       our year-to-date results and fourth-quarter outlook in developed Buy, we now
       expect our Buy revenues to grow approximately 1.5% to 2% for 2016.

                                       *       *      *

       Moving to 2016 guidance. In light of our third-quarter results and fourth-
       quarter outlook in developed Buy, we are updating our full-year guidance,
       highlighted by revenue growth of approximately 3.5% to 4% on a constant
       currency basis; adjusted EBITDA margin growth of 30 basis points; adjusted
       net income per share of $2.73 to $2.79; and free cash flow of approximately
       $850 million.

       So to wrap up, our third quarter was highlighted by revenue growth and margin
       expansion and in a more challenging environment. First, our Watch business
       has tremendous momentum behind our total audience initiatives and by our
       subscription-based recurring revenue business remains solid and emerging
       market growth remains robust while our developed markets business in the US
       has declined.

       But importantly, across both Watch and Buy, we continue to invest in a
       disciplined way to build a stronger, higher-margin business. In addition, we
       remain on track to return over $800 million in cash back to shareholders in
       2016 in the form of dividends and buybacks. With that, I will turn it back to
       Yaeni.

       363.   On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Defendant Barns said:




                                             116
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 123 of 197



       Our Buy business, emerging remained solid. Even within developed, Europe,
       the Pacific, Canada all turned in solid quarters of growth. The U.S. is where we
       have the declines. A tough environment, we’ve talked about, we’re judging
       these to be secular shifts and we’re responding accordingly. In terms of the
       magnitude and the pace of the changes we’re making in our business to reduce
       our cost base, reallocate our resources, accelerate our investments, in particular
       in this Connected system that helps us move from what today is much of a
       people as a service business model to be much more of a data as a service and
       software as a service business model in the future.

       364.     On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

Toni Kaplan from Morgan Stanley asked Defendant Barnes about reduced spending in the Buy

business.

       Kaplan

       So you’ve mentioned the secular shift away from custom insights to everyday
       analytics, and so I was hoping you could give a little more color on the drivers
       behind the reduced spending. Are you losing share? Is the competitive
       environment changing or are customers just tightening budgets? And is there any
       way to quantify that and basically, in terms of the investments that you’re going
       to be making in buy to address this shift, how much has this impact Buy margins?
       Thanks.

       Defendant Barns

       Thanks, Toni. Let me start and I’m sure Jamere will add. First, with regard to Buy
       developed, that is the challenging spot for our business in the quarter. But I would
       even narrower it further for you. Because within Buy developed, Europe grew, the
       Pacific grew, Canada grew. It’s really the US, where the problem is focused at the
       moment.

       ***

       You add up all these things together and that’s the situation that our clients are
       contending with, and you see that reflected back in our results. Now, for us, what
       that means in terms of their discretionary spend, as I said, they’re shifting from
       these more deep-dive projects that help them think about what they’re going to
       do next year and focused much more on these everyday analytics that help them
       with activation.

       What should I do today or tomorrow or this week? And that’s where the shift is
       happening in the marketplace. So we are realigning our portfolio to better serve
       those client interests and those client needs and, as I mentioned, we don’t see this




                                               117
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 124 of 197



       as just a passing phase that the marketplace is going through. We see this as a
       trend that will continue on more of a secular basis over the long run.

       As we make this shift and as we build up this Connected System, you see us
       building a very different business, really, frankly. Right now, it’s very much a
       professional services model for Nielsen. As that Connected System starts to
       unfold more in the marketplace, it helps us to move from a professional service,
       or people-as-a-service business model to much more as a data-as-a-service and
       software-as-a-service business model. That all results in us, as Jamere said in his
       opening comments, having a stronger, higher-margin business. Jamere, what
       would you add?

       365.    On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

in discussing the Company’s Buy business, Defendant Jackson said:

       Our Buy business grew just under 1%           constant currency, led by continued
       strength in the emerging markets, which       was partially offset by a decline in the
       developed markets. Adjusted EBITDA            was $498 million, up 4% constant
       currency and adjusted EBITDA margins          were 31.7%, up 10 basis points on a
       constant currency basis.

       366.    On October 25, 2016, at the earnings call for Nielsen’s Third Quarter 2016 results,

in discussing the Company’s Buy business, Defendant Barnes said:

       Our Buy business emerging remains solid, even within developed, Europe, the
       Pacific, Canada, all turned to be solid quarters of growth. The US is where we
       had the decline. The tough environment. We’ve talked about where judging
       needs to be secular shifts. And we’re responding accordingly in terms of the
       magnitude and the pace of the changes we’re making in our business to reduce
       our cost base, reallocate our resources, accelerate our investments, in
       particular, in this Connected System that helps us move from what today is
       much of a people-as-a-service business model to be much more of a data-as-a-
       service and software-as-a-service business model in the future.

       367.    On October 25, 2016, before the market opened, Nielsen filed a Form 8-K and

attached a press release. In that press release, Defendant Barns said:

       In the Buy segment, while emerging markets continued to produce top-line
       growth, our results in the developed markets were disappointing, particularly in
       the U.S. Many of our clients are seeking efficiency and productivity in the face of
       a challenging growth environment. Given these evolving needs, we are realigning
       our portfolio by exiting non-core services, reallocating resources and accelerating
       our investments in our strategic initiatives to help our clients grow and to better
       position our business for the future. In short, our Buy business is working


                                               118
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 125 of 197



       through a process of change that is similar to what we’ve been executing on
       successfully in our Watch business.

       368.    Also in that press release, the Company stated:

       Revenues within the Buy segment for the third quarter of 2016 decreased 0.9%
       to $809 million, but increased 0.9% on a constant currency basis. Buy revenues
       in developed markets decreased 3.7%, or 2.5% on a constant currency basis,
       due to softness in our discretionary services, especially in the U.S. market, as
       well as portfolio pruning initiatives which target slow growth and non-core
       services. Buy emerging markets revenues increased 5.5%, or 8.5% on a
       constant currency basis, as our global footprint, coverage expansion and broad
       product offerings continue to position us well with both local and multinational
       clients.

                                          *       *       *

       Based on third quarter performance and our outlook for the remainder of the
       year in developed Buy, we are updating our 2016 full year guidance for total
       revenue growth on a constant currency basis to 3.5% - 4.0%, Adjusted EBITDA
       Margin Growth to 30 basis points, Adjusted Net Income Per Share to $2.73 -
       $2.79 and Free Cash Flow to approximately $850 million. A reconciliation of
       these forward-looking non-GAAP measures to the most directly comparable
       GAAP measure has not been provided in reliance on Item 10(e)(1)(i)(B) of
       Regulation S-K because such reconciliation is not available without
       unreasonable efforts as a result of certain of the adjustments utilized, including
       the impact of foreign exchange and income taxes.

       369.    These statements were false and misleading for the reasons described in 354.

               (2)     Statements Made From December 8, 2016 through July 25, 2018

       370.    Over the next several quarters, Defendants continued to mislead the market about

the strength of their business. They discussed the problems in the US Developed Buy market but

failed to tell the market that customers weren’t just moving from deep dive analytics to everyday

analytics but rather decreasing their analytics spend all together (across all analytics products).

This shift caused Developed Buy to continue to deteriorate – even more so than Defendants let

on. Defendants also made statements concerning the strength of the Emerging Buy markets.

These statements were false and misleading because the trend towards just purchasing raw data

would (and did) negatively affect Emerging Markets in the same way that Developed Markets


                                                 119
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 126 of 197



was being affected. These statements were also false and misleading because Nielsen attributed

the declines to market conditions its customers were facing, when the real issue was that

Nielsen’s customers did not want its analytics products. Due to the common customer base and

declining demand, it was only a matter of time before Emerging Markets would see the same

decline that Developed Markets had experienced. During this time, Defendants also made

additional false statements about the Chinese market and GDPR; these two items also negatively

affected Nielsen’s growth. First, Nielsen claimed that weakness Nielsen had experienced in the

China market (which affected Nielsen’s growth) was a blip that had been remedied, but this was

false and misleading because the China market was in decline for the same reasons the US Buy

and Emerging Buy markets were declining and because the issues Nielsen’s team was facing

China had not been resolved. And during this period, Defendants also misled the market about

how GDPR would affect their business. They said it would benefit the Company, but the truth

was that it was another detractor to Nielsen’s success and growth.

                           (i)     December 8, 2016

       371.    On December 8, 2016, Nielsen hosted its annual Analyst Day, where it stated that

its guidance for 2017 for the Developed Markets was a decrease in revenue of 1% to 1.5% on a

constant currency basis, and its guidance in the Emerging Markets was growth of 8% to 10%.

       372.    On December 8, 2016, Nielsen hosted its annual Analyst Day, and Andrew

Steinerman of JP Morgan asked: “My question is what has to happen in the CPG industry for us

to feel comfortable with that number? Is it assuming CPG does as it’s doing right now, or is this

really just your execution? What do we have to assume in the CPG industry to feel comfortable

with the minus 1.5% to 1%?” Defendant Hasker responded: “Yeah. So, Andrew, and we’ve

been being pretty conservative, with that estimate. Basically as Jamere said, we think it’s going

to be the sort of prevailing industry conditions for our clients continue to be very difficult.”


                                                120
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 127 of 197



       373.   On December 8, 2016, at Nielsen’s annual Analyst Day, in discussing Emerging

Markets and underlying trends in the CPG market, Defendant Barns said:

       By the end of 2016, we expect emerging markets to add up to more than $1
       billion in total global revenues. We expect 2017 to be another good growth year
       for our business in emerging markets. As many of you will recall, over the past
       several years we’ve consistently been investing in better coverage and better
       granularity in our core measurement business in emerging markets, and those
       investment have continued to pay off. And we expect that they’ll continue to pay
       off into the future as well.

       Next, developed markets. Here it’s a little bit more of a mixed picture. Our
       business is seeing growth this year in 2016 in Europe, Canada, and the Pacific,
       which for us consists of Australia and New Zealand. But in the US, our business
       is down this year, so let’s focus in a little bit more on the US.

       What I’ll do is I’ll break it down by segment, client segment. When we think
       about our manufacturer clients in the US, we typically think of three main client
       segments, the largest global clients, the mid-tier client segment, and the small
       clients, so I’ll walk through them one by one.

       First, with the largest global clients, our position in this particular client segment
       is very strong. We have a very high market share of the overall business in this
       segment. That’s in large part thanks to our global footprint, which no one comes
       anywhere close to. We’re in over 100 countries around the world. So, almost
       every single one of the largest global clients chooses to work with Nielsen in the
       US. So, our position is strong, but growth has been more challenging, not only
       for us but also for these clients. They’ve been challenged to find top line growth
       in the marketplace.

       In addition, many of these clients have been contending with the so-called 3G
       effect, zero-based budgeting. That puts a lot of cost pressure on their business.
       And a lot of that, of course, reflects back onto our business.

       And one more thing. There’s also been some client consolidations in this
       particular client segment over the past couple of years, and that has not been
       favorable to our business. So, when you add it all up, we’ve seen minimal
       growth in this segment despite the fact that our position remains as strong as
       ever in this client segment.

       Now, looking forward, the connected system will help in a big way here. It’ll add
       more speed and efficiency on the side of our clients and it’ll also help them find
       more growth in what will continue to be a challenging growth environment for
       these clients. And it’ll also add more efficiency on our side as we deliver our
       products to clients in this segment.




                                                121
Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 128 of 197



Let’s next turn to the mid-tier client segment. Here the overall market is solid.
These clients are tending to find a little bit more growth than what is the case
for the largest global clients.

Our market share in this particular client segment is not as strong as it is with
the largest global clients, and so that spells opportunity for our business in 2017
and beyond. And in fact, the connected system will help us here. It’ll help us to
compete more effectively to grow our market share over the next couple of
years.

Finally, the third client segment. As a group, these clients are performing
relatively well in the marketplace, and one reason for that is these clients are on
trend. What I mean by that is, over the past couple of years, in particular in the
US, consumers have been shifting more of their purchases to local and specialty
products, which is a better fit with the product portfolios of clients in this
segment.

And so, they have been seeing more growth in their business than the clients
generally in the other two client segments. And similarly, our business has been
growing in this client segment. The connected system, going forward, will help
us continue that growth with these clients.

For the existing small clients, the connected system will make it possible for them
to lean in more, to subscribe for more of their categories and more of their brands
because the connected system, in essence, lowers the access cost, the starting
price, if you will, for all of the clients in the marketplace. But that’s especially
important for the smaller companies.

374.   On December 8, 2016, at Nielsen’s annual Analyst Day, Defendant Barns said:

First, in our Buy business, I want to just reiterate, emerging markets continues
to be very solid, high single-digit growth. Developed markets, 2017 will be a bit
of a transition year, in particular for our U.S. business. But it’s a transition that
leads to a stronger, higher margin business.

And as Steve Hasker showed with his slide, it’s not only a stronger higher
margin business, but the way we’re going about navigating through that
transition, it’s a transition that takes us to a much bigger pie of opportunity. So,
it’s going to be well worth it. Certainly, well worth it for us, we believe well
worth it for all of our investors as well.

375.   On December 8, 2016, at Nielsen’s annual Analyst Day, Defendant Barns said:

First, with the largest global clients, our position within this particular client
segment is very strong. We have a very high market share of the overall
business in this segment. It’s in large part thanks to our global footprint which
no one comes anywhere close to. We’re in over a 100 countries around the world



                                        122
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 129 of 197



       so almost every single one of the largest global clients chooses to work with
       Nielsen in the U.S. So, our position is strong but growth has been more
       challenging not only for us but also for these clients. They’ve been challenged
       to find top line growth in the marketplace. In addition, many of these clients
       have been contending with the so-called 3G effect, zero-based budgeting that
       puts a lot of cost pressure on their business and a lot of that, of course, reflects
       back on to our business. And one more thing, there’s also been some client
       consolidations in this particular client segment over the past couple of years,
       and that has not been favorable to our business. So, when you add it all up,
       we’ve seen minimal growth in this segment despite the fact that our position
       remains as strong as ever in this client segment.

       376.    The guidance statements were false and misleading for the reasons stated in 325.

The statements concerning Developed Markets and Emerging Markets were false and misleading

for the reasons stated in 354.

                            (ii)     February 9, 2017 (4Q16)

       377.    On February 9, 2017, Nielsen released its Fourth Quarter 2016 results. Nielsen

increased its full year 2017 guidance for the full business up from 2% to 3% as stated at

Analyst Day to 5% to 6%, but did not update its segment by segment guidance.

       378.    On February 9, 2017, during the earnings call for Nielsen’s Fourth Quarter 2016

results, in discussing the Buy business, Defendant Barns stated:

       Let’s turn to buy. Segment revenues grew nearly 1% in the fourth quarter on a
       constant-currency basis, led by 7% growth in emerging markets. In developed
       markets, revenues increased modestly. Earlier I mentioned the pressure we’re
       seeing in our US buy business, but I think it’s worth spending a few more minutes
       on the environment in which we’re operating. As we’ve discussed, our fast-
       moving consumer goods clients are under pressure in their developed markets,
       and this is most acute in the US market, where our large global clients are
       reining in costs in the face of challenging top-line growth.

       379.    On February 9, 2017, during the earnings call for Nielsen’s Fourth Quarter 2016

results, Defendant Jackson stated:

       Moving to guidance, we are updating our full-year guidance to reflects the
       Gracenote acquisition in our watch segment, and the exit from some custom
       survey research services in buy. We now expect total Company revenue growth to
       be 5% to 6%, and we are maintaining our 2017 EPS guidance. There is no


                                               123
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 130 of 197



       change to our original underlying core growth forecast; however Gracenote
       helps boost core revenue growth to 6.5% to 7.5%.

       380.    On February 9, 2017, during the earnings call for Nielsen’s Fourth Quarter 2016

results, Defendant Barns stated:

       We have a compelling story in emerging markets. As a global company with a
       footprint in over 100 markets, we have a strong position in the markets that are
       growing the fastest. This is a significant competitive advantage. Our balanced
       portfolio of global and local clients, ongoing investments in better coverage and
       granularity for our measurement products, and the healthy demand for our
       broad range of analytics offerings will continue to drive growth in this part of
       our business, which accounts for nearly one-third of our total Buy revenues.

       381.    On February 9, 2017, during the earnings call for Nielsen’s Fourth Quarter 2016

results, an analyst asked Defendant Jackson to explain the reported deceleration in Nielsen’s

Emerging Markets growth and Defendant Jackson said:

       In terms of the emerging markets and the deceleration. Listen, a couple million
       dollars in a quarter can swing the emerging markets by a point or two. We feel
       pretty good about where we exited the year at 8.6% growth for the total year,
       which is right in line with our forecast. And we have good momentum going
       into next year, based on the broad-based growth that we see in the markets that
       we talked about. So no concerns there in terms of a deceleration. Right in line
       with where we expect to finish for the year. And good momentum heading into
       next year.

       382.    The guidance statements were false and misleading for the reasons stated in 325.

The statements concerning Developed and Emerging Markets were false and misleading for the

reasons stated in 354.

                           (iii)   April 25, 2017 (1Q17)

       383.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Barns said:

       In our Buy segment, we continue to see a 2-speed world. Emerging markets are
       producing solid growth. However, in developed markets, particularly in the U.S.,
       our clients are under pressure. Our measurement and analytics are as important as
       ever for our clients. But many of these clients are cutting costs, and our business
       is not immune. We’re executing on our own productivity actions, which help


                                               124
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 131 of 197



       mitigate the revenue softness while also enabling us to invest in our key
       initiatives, including coverage enhancements and the Connected System.

       384.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Barns said:

       First, emerging markets. We continue to have a compelling story. Over the past
       several years, we’ve invested consistently in increased measurement coverage
       and granularity. And those investments continue to pay off. Our global
       measurement footprint is unrivaled. And this is a significant competitive
       advantage for us with the big multinationals. At the same time, our growth is
       even better with the local and regional players in the emerging markets. And we
       have a lot of confidence in the emerging market story in 2017 and beyond.

       385.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Jackson said:

       Moving to 2017 guidance. We are maintaining our full-year guidance,
       highlighted by total company revenue growth of 5% to 6% constant currency,
       $1.40 to $1.46 GAAP EPS, and approximately $900 million of free cash flow.
       There is no change to our original forecast for the total company. However, we
       expect Watch and the emerging markets to be larger contributors to our overall
       results compared to our original plan.

       386.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Barns said:

       Our conversations with clients continue to reinforce the mission-critical nature
       of our data and analytics. But our business is not immune to the pressures
       they’re facing. And this is reflected in our first quarter results and our outlook
       for the year. As we look forward, we remain confident in our strategy to
       manage through the tough environment while building a stronger business for
       the long term. In the near term, we’re focused on driving productivity and
       adding to our measurement coverage in a fragmenting market. And we’ll also
       continue to invest in our Connected System initiative, which is our top strategic
       priority.

       387.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Patrick Timothy Halfmann from Morgan Stanley asked: “Could you please give

us a bit of color on how Buy Info and Insights performed during the quarter?” Defendant

Jackson responded:


                                              125
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 132 of 197



       Yes. So if you look at our Buy business, first quarter was actually our toughest
       comp from 2016. So the dynamics of the current environment were really felt
       beginning in the second, third and fourth quarters. If you look at developed Buy in
       particular, we were up almost 4% in the first quarter. And if you look at the
       second, third and fourth quarters, we were up -- we were down 40 basis points in
       the second quarter, we were flat in the third and then up 40 basis points in the
       fourth quarter. We’re certainly not expecting the environment to get any better,
       which means that our developed Buy business could actually be down low
       single digits in 2017.

       388.   On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Matthew Thornton of SunTrust Robinson Humphrey asked about the 14%

growth in Marketing Effectiveness and that “the guide for the year was 15% to 20%.” Defendant

Jackson responded:

       Yes, so Marketing Effectiveness grew 14% in the quarter. And you’re right, we
       did guide 15% to 20% annually. I’ll remind you that Marketing Effectiveness
       can be a little bit lumpy from quarter-to-quarter. But what we feel good about is
       really the strong demand that we’re seeing from both advertisers and publishers
       for ROI solutions and datasets that really amplify the value of a publisher’s
       inventory. So in the first quarter, our Nielsen Marketing Cloud, which is powered
       by the eXelate assets, was up double digits. Our spend with CPG advertisers was
       up double digits. TV publishers was up. Nielsen Buyer Insights was up mid-single
       digits. So we feel good about the demand that’s coming from advertisers and
       publishers. And as a result of that, the 15% to 20% annual guidance that we gave
       for the year still holds for us.

       389.   On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, William A. Warmington asked Defendant Jackson about the Buy business:

       Warmington

       I wanted to ask some additional color around the developed Buy business.
       Specifically, what should we expect for the growth rate there to be for the
       remainder of 2017, meaning that was Q1 the trough? Does it remain in the
       negative 7% range? What drives the improvement? And what’s the timing of that
       likely to be?

       Defendant Jackson

       All right. Thanks, Bill, for the question. So as I said, our first quarter is our
       toughest comp. If you look at the developed Buy business in the first quarter of
       last year, it was up almost 4%. And then the dynamics of the current environment,


                                              126
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 133 of 197



       again, were really felt beginning in the second, third and fourth quarters, where
       we were essentially flat over the back half of the year. So our comps should get
       better just based on those dynamics alone. However, as I said before, we’re not
       expecting the environment to get any better, which means that you could see
       developed Buy for the year be down low single digits. And we’re confident in the
       revenue forecast that we have for the total company just based on Watch and
       emerging being larger contributors to our overall results. So comps get better in
       the back half of the year. We see good momentum in the emerging markets,
       particularly because of the strength with both locals. And those same
       multinational clients that quite frankly are driving the Buy business down in
       the U.S. are actually spending more in the emerging markets, so we feel good
       about that. As a result of that, we’re hanging in there with a total company
       guidance for revenue and more importantly, EPS. And what we’ll say is that,
       listen, from a revenue standpoint, certainly the revenue targets that we have are
       tough targets. But given the outlook that we have for the total portfolio, we
       believe that revenue target is something that is still achievable and something
       that we still have a path to. And probably most importantly is that we’re
       running the productivity play with intensity such that the things that we’re
       doing on cost and productivity are going to protect the earnings forecast. So
       that’s how I would frame how we’re thinking about guidance for 2017.

       390.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Jackson said:

       I think the important thing there is as we look at our client base and you listen
       to our clients in terms of where they see growth opportunities, the emerging
       markets represent a significant growth opportunity for our clients, and so
       you’re seeing them continue to invest in the emerging markets and even more
       so because it is going to be a growth driver for the business. So, while the U.S.
       business has been a little bit challenged, we’ve seen the activity in emerging
       markets pick up, and that’s a good sign for our emerging markets business as
       well.

       391.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Jackson said:

       And then, as it relates to info and insights, as we’ve talked about overall, what
       we’re seeing is that we’re maintaining our share with our clients, but just spend
       overall is down, and particularly in the U.S. We’re down significantly in the U.S.
       with the rest of the world being up low single digits. And I think the other things
       that gives us a lot of confidence about the position that we have with our clients
       is that this was the first quarter in a really long time where we actually saw our
       multinationals have a very strong performance for us in the form of revenue in
       the emerging markets, where our multinational clients were actually up mid-
       single digits in the emerging markets. So it gives us a lot of confidence about


                                              127
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 134 of 197



       the robust nature of what we’re seeing in the emerging markets sort of going
       forward.

       392.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Jackson said:

       Our business in the emerging markets remains robust. Revenue was $267
       million, up just under 10% constant currency. Our teams are expanding coverage,
       continuing to execute and delivering growth. And growth was broad-based across
       markets in Latin America, Southeast Asia, Eastern Europe and Greater China. Of
       particular note is the strong revenue performance of both multinationals and
       local clients in these markets as we continue to expand our coverage and
       service offerings.

       393.    On April 25, 2017, during the earnings call for Nielsen’s First Quarter 2017

financial results, Defendant Barns said:

       In our Buy business, continued strength in emerging markets with our
       balanced client portfolio there. And we’re driving productivity to help mitigate
       the tough growth environment that our business is experiencing right now in
       the U.S. Meanwhile, we continue to invest in coverage, e-commerce, specialty
       retailers, health and wellness and fresh categories. And we’re continuing to invest
       in and execute well on the development of our Connected System, which
       ultimately leads to a stronger and higher-margin business for the Buy side of
       our company. So thanks again, everybody, for joining us this morning. And we
       look forward to talking with you in the days and weeks ahead.

       394.    On April 25, 2017, in the Press Release for Nielsen’s First Quarter 2017 financial

results, Defendant Barns said:

       Our first quarter results highlight the importance of our balanced portfolio. We
       saw continued strength in our Watch segment and in emerging markets,
       partially offset by a decline in the U.S. for our Buy segment.

       395.    On April 25, 2017, in the Press Release for Nielsen’s First Quarter 2017 financial

results, Nielsen said:

       Revenues within the Buy segment for the first quarter of 2017 decreased 4.5%
       to $757 million, or 3.7% on a constant currency basis. Buy revenues in
       developed markets decreased 8.5%, or 7.3% on a constant currency basis, due to
       continued softness in our U.S. market. Buy emerging markets revenues
       increased 9.9% on a reported and constant currency basis, as our global
       footprint, coverage expansion, and broad product offerings continue to position


                                               128
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 135 of 197



       us well with both local and multinational clients. Revenues in Corporate Buy
       decreased by $16 million, or 45.7% on a reported and constant currency basis
       primarily due to the sale of our Claritas business in December 2016.

       396.    The guidance statements were false and misleading for the reasons stated in 325.

The statements concerning Developed and Emerging Markets were false and misleading for the

reasons stated in 354.

                           (iv)    July 27, 2017 (2Q17)

       397.    On July 27, 2017, Nielsen released its Second Quarter 2017 financial results, and

the associated slide presentation showed the revised guidance. It did not provide a break-down

by segment.

       398.    On July 27, 2017, during the earnings call for Nielsen’s Second Quarter 2017

financial results, Defendant Barnes said:

       In developed markets, late last year, we began planning for the tougher
       environment in 2017, particularly in the U.S., and we continue to see that play
       out as our fast-moving consumer goods clients are faced with unprecedented
       change in their business. They’re dealing with both price and volume pressure,
       and as a result, they’re managing their spend very carefully and. And as we’ve
       discussed, our business is not immune to the spending pressure, but just like in
       Watch, we’re adapting to this changing market with innovation, strengthening
       our leadership position in measurement and analytics for the long term.

       399.    On July 27, 2017, during the earnings call for Nielsen’s Second Quarter 2017

financial results, Defendant Jackson stated that:

       Overall, our business continues to deliver growth and margin expansion in a
       challenging environment. In our Buy segment, revenue remains weak, as a result
       of a challenging fast-moving consumer goods environment in the U.S. However,
       we continue to drive growth across the rest of the business in both Watch and
       Buy, while also delivering margin expansion. This is indicative of the strength
       of the portfolio and the resiliency of this business.

       Let me give a few more details on our total company performance in the second
       quarter. On the left side of the page are our results on a U.S. GAAP basis.
       Revenue was just over $1.64 billion, up 3% on a reported basis, driven by solid
       growth in our Watch segment and the emerging markets in Buy, partially offset



                                                129
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 136 of 197



       by 110 basis points of currency headwind and continued softness in our U.S.
       Buy market.

       400.    On July 27, 2017, during the earnings call for Nielsen’s Second Quarter 2017

financial results, Defendant Jackson stated that:

       Now, let me provide some additional color on what we’re seeing in the U.S. We
       continue to benefit from strong, long-term contract renewals with our largest
       clients. However, as we have discussed, some of these clients are seeing
       challenging market conditions and cycling through significant cost cuts, and as
       a result, they make nearterm decisions about some of our products and services
       as they lower overall spend. We know that our measurement and analytics are
       critical and that, over time, clients must invest in the data they need to run their
       businesses. And in the second quarter, we saw this dynamic play out to some
       extent, as clients spent a bit more behind some of their data and analytics needs.

       401.    On July 27, 2017, during the earnings call for Nielsen’s Second Quarter 2017

financial results, Defendant Jackson stated that:

       In the U.S., we expect the second half to continue to improve versus the first
       half, though not enough to land us at our prior guidance. We’re not forecasting
       an improvement in the market environment for the back half of 2017. However,
       a review of our revenue pipeline for 2018, which includes renewals and new
       business, suggests an improvement in our business in 2018. This, along with an
       improving market environment, suggests a return to flat revenue in developed
       Buy for the full year for 2018 versus 2017.

       402.    On July 27, 2017, during the earnings call for Nielsen’s Second Quarter 2017

financial results, Defendant Jackson stated that:

       Moving to 2017 guidance, we are maintaining our full-year EPS guidance of
       $1.40 to $1.46 and free cash flow guidance of approximately $900 million. We
       are raising our adjusted EBITDA margin outlook to plus 20 basis points of
       constant currency expansion as a result of our cost out actions. We’re lowering
       our total revenue guidance to approximately 4% to reflect our first-half results,
       our outlook in developed Buy, and some updated timing on noncore product exits.
       This includes approximately 6% core revenue growth and approximately 3% core
       revenue growth excluding Gracenote. There are no changes to our expectations
       for other financial metrics provided on the right-hand side of the page. And as we
       look at 2017 revenue growth, a few dynamics are playing out. One, our Watch
       business remained solid. Two, we continue to see robust growth in the emerging
       markets. And three, we continue to plan for a tough U.S. market. We now expect
       developed Buy revenue to be down 3% to 5% on a constant currency basis for
       2017. In the U.S., we expect the second half to continue to improve versus the


                                                130
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 137 of 197



       first half, though not enough to land us at our prior guidance. We’re not
       forecasting an improvement in the market environment for the back half of
       2017. However, a review of our revenue pipeline for 2018, which includes
       renewals and new business, suggests an improvement in our business in 2018.
       This, along with an improving market environment, suggests a return to flat
       revenue in developed Buy for the full year for 2018 versus 2017.

       403.     On July 27, 2017, during the earnings call for Nielsen’s Second Quarter 2017

financial results, Toni Michele Kaplan from Morgan Stanley asked Defendants Jackson and

Barns about the Buy business:

       Kaplan

       [W]hat gives you the confidence in being able to forecast the business to be flat in
       2018? And basically, it sounds like for 2017, you’re lowering the revenue
       guidance because Buy will continue to be challenging in the back half of the year.
       Are you seeing worsening trends in the business from here, or is it just that the
       business will continue to be challenging for longer than you previously expected?

       Defendant Jackson

       We’re still working through our operating plan for 2018. However, as I said in
       my opening comments, our current revenue pipeline, which includes renewals
       and new business wins, suggests that developed Buy should be flat for 2018. I’d
       point more to the back half of 2018 than the front half. We’ll obviously share
       more details when we give the 2018 outlook later in the year. But, from our
       client’s perspective, again, we know that our data and analytics are critical to
       help them understand their performance and business drivers. And while
       they’ve had to make some tough cost trade-outs quite frankly, ultimately they’ll
       need to invest in those data and analytics to help them grow their business. And
       what we see as we look into 2018 are a few dynamics. One is, we’re continuing
       to win with both retailers and manufacturers. We’re renewing 100% of our
       long-term contracts with our large global manufacturers. Those contracts are
       staggered, so even the ones that renewed with a lower base spending have price
       escalators through the contracts. And we’re comping against a pretty tough
       2017 environment. The last thing I’ll add is that, and our Connected System has
       actually given us incremental capabilities to sell-in during renewals. And this is
       a pretty positive impact on the value of those agreements. On developed Buy. I’d
       look at the first half for trending purposes. And in the first half, our U.S.
       business is down double digits. The back half comps get a little easier, but as I
       said, we’re not forecasting a change in the environment. So the guidance
       framework that we gave of down 3% to 5% for developed Buy represents
       relatively easier comps in the U.S. in the back half, and tougher comps in
       Western Europe which, quite frankly, was up high single digits in the back half
       of 2016.


                                               131
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 138 of 197



       Defendant Barnes

       One thing I’ll add, Toni, is in my conversations with a number of our client CEOs
       over the past couple of months, there’s a growing recognition among our clients
       that the zero-based budgeting activities, the cost-cutting activities are going to get
       them only so far. And they’re all now focused on, “Hey, we got to get the top line
       moving,” and they’re working to figure that out. But as they do, and I’m
       confident that they will, we expect some of that benefit also to flow into the
       results that we’re going to see in our business in 2018.

       404.      The guidance statements were false and misleading for the reasons stated in 325.

The statements concerning Developed and Emerging Markets were false and misleading for the

reasons stated in 354.

                             (v)    October 25, 2017 (3Q17)

       405.      On October 25, 2017, Nielsen published its results for the Third Quarter of 2017

and the associated slide presentation showed the same guidance that Nielsen had used in the

prior quarter.

       406.      On October 25, 2017, Nielsen published its results for the Third Quarter of 2017

and during the earnings call Defendant Barns said:

       In the quarter, we continued to execute on our strategy to provide uniquely
       better measurement and analytics products to drive growth and efficiency for
       our clients and for Nielsen. We made significant progress even while facing
       rapidly changing environments in both Watch and Buy. For more than 90 years,
       we’ve leveraged change as a means for progress by innovating the services we
       provide and adapting to the changing environments in which we operate. This is
       both our legacy and our future. Our ongoing commitment to innovation will drive
       growth and efficiency in the years to come.

       407.      On October 25, 2017, Nielsen published its results for the Third Quarter of 2017

and during the earnings call Defendant Jackson said:

       Let me give a few more details on our total company performance in the third
       quarter. On the left side of the page, our results on a U.S. GAAP basis: Revenue
       was just over $1.64 billion, up 4.5% on a reported basis, driven by solid growth
       in our Watch segment and the emerging markets in Buy, partially offset by
       softness in our U.S. Buy market. In addition, foreign currency rates added 90
       basis points to our revenue growth in the quarter. Net income was $146 million,


                                                132
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 139 of 197



       up 12.3%. And net income per share was $0.41, up 13.9%. Our net income per
       share results were driven by revenue growth, margin expansion and lower
       restructuring charges.

       408.   On October 25, 2017, Nielsen published its results for the Third Quarter of 2017

and during the earnings call Defendant Jackson said:

       Turning to Buy. The key takeaway is that year-to-date Buy revenue trends are in
       line with the framework we gave in 2Q, with continued strength in the emerging
       markets offset by a soft U.S. market. Third quarter total Buy revenue was $803
       million, down 2.1% constant currency. Core Buy revenue was roughly flat on a
       constant currency basis. Previously announced dispositions were a 2-point drag
       to our Buy revenue growth. Our revenue in the developed markets was $491
       million, down 5.4% constant currency, behind continued softness in the U.S.
       and a tough comparison in Europe. The developed Buy results year-to-date are
       in line with the full year framework we gave in the second quarter.

       Let me provide some additional color on the U.S. Sequentially, the revenue
       declines are improving, although the environment remains tough. As we have
       discussed, some of our clients are cycling through their own significant cost
       cuts and lowering overall spend. We expect this trend to continue for the next
       few quarters. However, we also know that our measurement and analytics are
       critical and that, over time, clients must invest in the day-to-day need to drive
       growth and run their businesses. In addition, we are investing in coverage
       initiatives that will present growth opportunities for us in 2018 and beyond. And
       we look forward to sharing more details at our Investor Day in a couple of
       weeks.

       Our business in the emerging markets is exceptionally strong. Revenue was
       $297 million, up 10.8% constant currency. We’re adding coverage and scale to
       drive broad-based growth and margin expansion in all of our key markets. Our
       Corporate Buy revenue was down 54.5% constant currency, reflecting pruning of
       noncore Buy assets that we have previously flagged. Buy EBITDA was $145
       million, down 5.2% constant currency, in the third quarter. We’re investing in
       growth and efficiency initiatives across our businesses that will help us expand
       coverage and drive significant margin upside in Buy by 2020.

       409.   On October 25, 2017, Nielsen published its results for the Third Quarter of 2017

and during the earnings call, Defendant Barns said:

       Turning to Buy. Our business in emerging markets continues to be robust,
       driven by our balanced portfolio of local and multinational clients, along with
       our investments in coverage and granularity. Revenues were up nearly 11% in
       the quarter, led by strength in Latin America, Eastern Europe, Southeast Asia
       and Greater China. In developed markets, the operating environment in the U.S.


                                              133
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 140 of 197



       remains challenged, as our large, fast-moving consumer goods clients are faced
       with price and volume pressure in their own businesses. They’re carefully
       managing their spending across all functions, and our results continue to reflect
       these near-term pressures. At the same time, we’re continuing to invest for the
       long term, adapting and evolving to strengthen our leadership position for the
       future.

       410.    On October 25, 2017, Nielsen published its results for the Third Quarter of 2017

and, during the earnings call, Defendant Barns said:

       In developed markets, the operating environment in the U.S. remains
       challenged, as our large, fast-moving consumer goods clients are faced with
       price and volume pressure in their own businesses. They’re carefully managing
       their spending across all functions, and our results continue to reflect these
       near-term pressures.

       411.    On October 25, 2017, Nielsen published its results for the Third Quarter of 2017

and, during the earnings call, Surinder Singh Thind of Jefferies asked Defendant Jackson about

the Company’s growth:

       Thind

       I actually would just like to clarify some earlier comments around the developed
       markets Buy business. The last quarter, I left with the impression that your
       expectations for growth in 2018 were to be relatively flat. And so on this call, I
       heard that maybe you’re looking at trends to continue to improve year-over-year.
       There seems to be a delta, in my mind, for that given that the developed markets
       is down roughly about 4.5% year-to-date, so between 0 to 4.5%. Any additional
       color on that?

       Defendant Jackson

       Yes. So again, as I said, we’ll share more details when we give our 2018 outlook
       in a couple of weeks. We do expect developed Buy to be down less in 2018 than
       2017. And then as I said in my opening comments, the U.S. is actually
       improving. The fundamentals are improving, although the environment there
       remains challenging. Again, there are 3 things that we feel very good about
       heading into next year. It’s our wins with retailers and manufacturers. As we go
       through our operating plans, we’re looking at our contract renewals with our
       large global manufacturers. We’re renewing all of those at 100%. I think the
       environment there is getting better. The Connected System is giving us
       incremental capabilities to sell in. We’ll see some incremental revenue from the
       Connected Partner Program. So those 3 things are the dynamics that are -- will
       help us drive improving trends in 2018. And the final factor, as I said, is what


                                               134
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 141 of 197



       happens in the client environment. And it’s still tough, and clients are making cost
       tradeoffs. We expect that to continue for the next few quarters, and it’s a question
       of the pace and timing of that spending snapback.

       412.    On October 25, 2017, during the earnings call for Nielsen’s Third Quarter 2017

financial results, Defendant Jackson said:

       Moving to 2017 guidance, we are maintaining our full-year guidance,
       highlighted by EPS of $1.40 to $1.46 per share, and free cash flow of
       approximately $900 million. On the right-hand side, we have updated our
       restructuring expense to approximately $85 million and D&A to approximately
       $650 million.

       413.    On October 25, 2017, during the earnings call for Nielsen’s Third Quarter 2017

financial results, Defendant Jackson said:

       Yeah. So, we gave a framework last quarter on this, and I’ll just reiterate that.
       We said our total Buy business is going to be down 2.5% to 3%. On a year-to-
       date basis, we’re at about 2.6% down. Developed Buy, we said, is going to be
       down minus 3% to minus 5%. Year-to-date, as I said, we’re at about 4.6%. And
       given that we have one quarter left in the year, we don’t expect improvement in
       the fourth quarter. Emerging markets, 8% to 10%, we’ve been trending towards
       a high end, year-to-date, just a little over 10%. And then Corporate is down
       60%. Year-to-date, we’re down 54.5%. So, that gives you the pieces for the Buy
       business being down 2.5% to 3%. On the Watch business, we said, up 11% to
       13%. Year-to-date, we’re at 10.6%. Audio is going to be flat. We had a 130-basis
       point headwind in the third quarter that won’t repeat on the Watch side of our
       business. Audience Measurement of Video and Text, 14% to 16%, Marketing
       Effectiveness, 15% to 20%. And Other Watch, as I said, down 10%. So, that just
       gives you the framework for how we see the guidance shaping up, and we said
       no change to our overall guidance. We’ll give guidance on 2018 in our Investor
       Day in a couple of weeks, and we’ll unpack all the details at that time.

       414.    The guidance statements were false and misleading for the reasons stated in 325.

The statements concerning Developed and Emerging Markets were false and misleading for the

reasons stated in 354.

                           (vi)    November 9, 2017

       415.    On November 9, 2017, at Nielsen’s annual Analyst Day presentation, Nielsen

stated that its guidance for 2018 was a 1% gain to 1% loss in the Buy Segment, with Emerging



                                               135
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 142 of 197



Markets growing 8% to 10% and Developed Markets falling by 2% to 4%, and 5% to 6% gains

in the Watch segment with 15% to 20% growth in Marketing Effectiveness.

       416.     On November 9, 2017, at Nielsen’s annual Analyst Day presentation, Defendant

Barns said:

       And I want to emphasize just what it says on the bottom of the slide here. These
       efficiency initiatives that we’re going to share more with you about are based on
       ideas that have already been tested in the market, already proven capabilities. We
       don’t have to go invent anything, we don’t have to cross our fingers and hope it’s
       going to work, we already know it’s going to work because we’ve already done it
       at limited scale and in selected markets. It’s now about rolling it out to more
       markets around the world, and that’s one of the reasons why we have a high level
       of confidence in our ability to deliver what you see here.

       It also is why we have a high level of confidence that we’ll continue to deliver
       on our long-term financial framework, which is about mid-single-digit revenue
       growth, consistent margin expansion, double-digit EPS growth, all while
       continuing to follow our balanced approach to capital allocation, with the
       dividend at the center, toggling back and forth between the tuck-in acquisitions
       you’ve seen us make over the past few years with the remaining cash devoted to
       share repurchase. This is Nielsen.

       417.     On November 9, 2017, at Nielsen’s annual Analyst Day presentation, Defendant

Jackson said:

       Marketing Effectiveness will be up 15% to 20%. This is driven by, again, the
       tremendous momentum that we have in Marketing Effectiveness, the new
       product offerings that we have from the initiatives in our Visual IQ acquisition
       but also, there’s strong demand for ROI-based metrics in Marketing
       Effectiveness.

       418.     On November 9, 2017, at Nielsen’s annual Analyst Day presentation, Defendant

Jackson said:

       Let me shift now to guidance. I’m going to first start with 2017 guidance, and
       I’ll start by reiterating our 2017 guidance highlighted by total revenue growth
       of approximately 4%. Our GAAP net income per share of $1.40 to $1.46 a
       share, and free cash flow of approximately $900 million; and again, this is
       exactly what we showed on our third quarter call.




                                              136
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 143 of 197



        419.    On November 9, 2017, at Nielsen’s annual Analyst Day presentation, Defendant

Jackson said:

        Let me now start to give you the pieces for the 2018 framework. Starting with
        revenue, and I’ll start with our Buy business. Our Buy business is going to be
        down 1% to up 1% in 2018, and let me give you a few of the dynamics there.
        From an emerging market standpoint, we see the emerging markets growing
        8% to 10% next year, we have tremendous momentum in the emerging markets.
        Our emerging markets will be roughly 40% of the Buy revenue in 2018 and we
        have a great story there. It’s driven by the investments that we’ve made in
        coverage and penetration, but it’s also driven by the fact that we have
        multinationals and locals, who continue to invest in those growth markets. You
        combine that with the strong demographic trends there and we have a lot of
        confidence in our emerging markets profile going into 2018.

        Developed markets will be down 2% to 4%; a couple of dynamics there. We’ve
        talked pretty extensively about the environment that our large clients are going
        through, in terms of low growth and the competitive pressures, but one of the
        things that you’re going to see us talk a little bit more about on the backs of the
        investments that we’re making in retailer data and analytics, is that, that will be
        a growth driver for us in 2018 and beyond – and I’ll give you more of that story
        in a little bit.

        The final item is our corporate revenue being down 50% and this is really just a
        carryover from the 2017 pruning activity. So our Buy business will be down 1%
        to up 1% in 2018.

        420.    On November 9, 2017, at Nielsen’s Investor Day conference, Defendant Barns

said:

        On the buy side of our business, we continue to see solid growth for our clients
        in the key emerging markets around the world. You see that reflected back in
        our business as well. In developed markets, it’s much more a story about
        growth, I’m sorry, about cost. And this is zero-based budgeting and clients who
        are actively working to reduce their spend on the kinds of things that we
        provide. So, we have to adapt to that and adjust to that. And a big part of what
        we’re doing with the Connected System does exactly that.

        421.    On November 9, 2017, at Nielsen’s annual Analyst Day presentation, Defendant

Jackson said:

        Moving to the Watch revenue framework. Our Watch business will be up 5% to
        6% on a constant currency basis in 2018. It’s driven by a very strong
        performance and audience measurement of video and text. Audience


                                               137
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 144 of 197



        measurement of video and text will be up 5.5% to 6.5% next year, it’s driven by
        the tremendous momentum that we have in Total Audience measurement, but
        also the new product offerings, some of which you’re going to hear from
        Megan Clark later today, and we have a stable local business heading into
        2018.

        Marketing effectiveness will be up 15% to 20%. This is driven by the – again the
        tremendous momentum that we have in marketing effectiveness. The new
        product offerings that we have from the initiatives in our Visual IQ acquisition,
        but also there’s a strong demand for ROI-based metrics and marketing
        effectiveness.

        422.   On November 9, 2017, at Nielsen’s Investor Day conference, Defendant Jackson

said:

        From an emerging market standpoint, we see the emerging markets growing
        8% to 10% next year, we have tremendous momentum in the emerging markets.
        Our emerging markets will be roughly 40% of the Buy revenue in 2018 and we
        have a great story there. It’s driven by the investments that we’ve made in
        coverage and penetration, but it’s also driven by the fact that we have
        multinationals and locals, who continue to invest in those growth markets. You
        combine that with the strong demographic trends there and we have a lot of
        confidence in our emerging markets profile going into 2018. Developed markets
        will be down 2% to 4%; a couple of dynamics there. We’ve talked pretty
        extensively about the environment that our large clients are going through, in
        terms of low growth and the competitive pressures, but one of the things that
        you’re going to see us talk a little bit more about on the backs of the
        investments that we’re making in retailer data and analytics, is that, that will be
        a growth driver for us in 2018 and beyond – and I’ll give you more of that story
        in a little bit. The final item is our corporate revenue being down 50% and this
        is really just a carryover from the 2017 pruning activity. So our Buy business
        will be down 1% to up 1% in 2018.

        423.   On November 9, 2017, at Nielsen’s annual Analyst Day presentation, Todd

Michael Juenger of Sanford C. Bernstein asked about the Watch and Buy segments.

        Juenger

        And then my broader question is more about the relationship, if one exists,
        between sort of Buy and Watch more largely. And so I guess Jamere and Mitch,
        Jamere, if you look at your -- the guidance, and we talked a lot about the
        investments in each segment and the growth rates of each segment, and they have
        different growth characteristics, different margin profiles, different invested
        capital needs. How important is it – where are the interconnections? Are there any
        in your financials that you can point to that are intangible benefits of these


                                               138
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 145 of 197



        businesses being together? And sort of, Mitch, more notionally, how important is
        it to be in both of these businesses? What value does that create to you that we
        can identify tangibly?

        Defendant Barns

        On your other question about Watch and Buy, Todd, there are a couple of
        different aspects to it. One is the Marketing Effectiveness part of our business
        that we often talk a lot about, as you know, it includes assets from the Watch
        side of our business and the Buy side of our business. It includes clients from
        Watch and from Buy. That’s where we’re connecting our information about
        what consumers watch and what consumers buy, usually, to inform the return
        on investment and advertising or the effectiveness of advertising in some way.
        We are in a much better position because we own both of these businesses to do
        that than what we would be if those businesses weren’t under the same
        company umbrella. All of Marketing Effectiveness you all see is part of our
        Watch business in terms of how we report externally. But again, it draws from
        both sides of our business. The second thing I would point to is our data science
        organization -- John Tavolieri mentioned it earlier. It’s a 1,000 people-strong. The
        scale of our business, both Watch and Buy, is a big draw in terms of our ability to
        attract some of the best data scientists on the planet, and that is only growing in
        importance in terms of where we go in the future and how we’re going to get
        there. And the third thing I’ll say and we’re really now starting to take advantage
        of, it’s always been an opportunity, but not fully leveraged opportunity, is -- from
        an operations and technology standpoint, we were pretty separate, Buy and
        Watch, historically. And even today, they’re still pretty separate. But a lot of what
        we’re now pursuing in terms of automation, consolidation, platform convergence
        puts us in a position to leverage the size, turn it into scale and turn those -- turn
        that scale into scale benefits in the efficiency that you’ll see us continue to drive
        over the coming years. Watch and Buy under the same corporate umbrella, again,
        will play out in that way as well. So a lot of good arguments to make in favor of
        it, for sure.

        424.   On November 9, 2017, at Nielsen’s Investor Day conference, Defendant Barns

said:

        The investment comes first. You see that in our 2018 guidance. But the
        efficiency and growth will follow, and we have a high level of confidence in our
        ability to deliver on what we put in front of you today, in part, because these are
        already based on market-tested, proven capabilities that we’ve already begun
        the deployment of. And the opportunity to push them across a much greater
        portion of our business is where the opportunity lies in the next couple of years.




                                                139
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 146 of 197



       425.    The guidance statements were false and misleading for the reasons stated in 325.

The statements concerning Developed and Emerging Markets were false and misleading for the

reasons stated in 354.

                           (vii)   February 8, 2018 (4Q17)

       426.    On February 8, 2018, Nielsen released its Fourth Quarter 2017 financial results,

and the associated slide presentation showed the same guidance that Nielsen had used in the

prior Analyst Day.

       427.    On February 8, 2018, Nielsen reported its Fourth Quarter 2017 financial results

and in the earnings call, Defendant Jackson said:

       Let’s move to Buy. Fourth quarter total Buy revenue was $848 million, down
       5.3% on a constant currency basis. Core Buy revenue was down 2.8% constant
       currency. Previously announced dispositions were just over a 2 point drag to our
       Buy revenue growth. Our business in the developed markets was $527 million,
       down 6.7% on a constant currency basis behind growth in Europe and
       continued softness in the U.S.

                                        *       *      *

       Our business in the emerging markets was $304 million, up nearly 5% on a
       constant currency basis. Overall, the underlying market environment in our
       emerging markets remains very strong. Our results in the quarter were below
       our full year performance, due primarily to disruption from natural disasters
       and some revenue execution issues in China that caused our growth rate to dip.
       These represented approximately a 2-point drag on our 4Q results.

                                        *       *      *

       Moving to 2018 guidance. We are maintaining our 2018 guidance, highlighted
       by revenue growth of approximately 3%; $1.40 to $1.46 a share GAAP EPS;
       and approximately $800 million of free cash flow. There’s no change to the
       revenue framework we’ve provided at the Investor Day in November. Our 2018
       EPS guidance does not yet reflect the impact of U.S. tax reform.

       428.    On February 8, 2018, Nielsen released its Fourth Quarter 2017 financial results,

and during the earnings call, Defendant Barns said:




                                               140
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 147 of 197



       Turning to Buy, segment revenues declined approximately 3% on a constant
       currency basis for the full-year 2017. Emerging markets performed well with
       revenues up almost 9% constant currency despite the fourth quarter that
       Jamere addressed. We remain confident in the growth outlook for our business
       in emerging markets. We’re well positioned with our balanced portfolio of local
       and multinational clients, our investments in coverage and our global footprint.
       In developed markets, the operating environment in U.S. remained tough.
       Many of our large fast-moving consumer goods clients continue to hold back
       on their spending as a result of their own top line challenges. While we’re not
       expecting a bounce-back in spending in the near-term, we’re working to ensure
       that when our clients do invest in new products or their existing brands to
       revitalize top line growth, our measurement and analytics will be uniquely well-
       positioned to help them.

       429.   On February 8, 2018, Nielsen reported its Fourth Quarter Results for 2017, and

Defendant Jackson explained that:

       Our business in the emerging markets was $304 million, up nearly 5% on a
       constant currency basis. Overall, the underlying market environment in our
       emerging markets remained very strong. Our results in the quarter were below
       our full-year performance due primarily to disruption from natural disasters
       and some revenue execution issues in China that caused our growth rate to dip.
       These represented approximately a 2 point drag on our 4Q results. Excluding
       these dynamics, we saw broad based growth in the emerging markets with double
       digits in Latin America, our second largest emerging market, and Africa our
       fastest-growing emerging market.

       430.   On February 8, 2018, Nielsen reported its Fourth Quarter Results for 2017, and

Defendant Jackson explained that:

       Yeah. So, as I mentioned, our emerging markets grew nearly 5% in the quarter.
       We did see growth from both locals and multinationals. We were about $6
       million to $7 million of revenue below our 4Q plan in the emerging markets,
       which is relatively small, but quite frankly, that impacted the our growth rate by
       2 points to 3 points. The big drivers, as I mentioned, were natural disasters in
       places like India, and Puerto Rico, and Mexico. And while we’re a global
       multinational, something always happens somewhere in the world. Quite
       frankly, this is a little bit more than normal. And then China, our largest
       market, was impacted by some revenue execution issues in the fourth quarter
       that caused our growth rate to dip. We’ve addressed these, and we expect the
       improvement in 1Q in 2018, but the underlying China market is very healthy.

       431.   On February 8, 2018, Nielsen reported its Fourth Quarter Results for 2017, and

Defendant Jackson explained that:


                                              141
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 148 of 197



       Yeah Tim, I was on the ground in China with our team back in December. I
       came away with that, from that visit, with a really clear sense that the market
       opportunity remains strong. We’re still far from fully penetrated in that market.
       Second our market share in China continues to grow. For the full year 2017,
       we grew more than our global competitors. And we’ve outgrown our global
       competition fairly consistently over the past few years. But what I can assure
       you is we’ve addressed those. And the team’s refocused on the core business.
       And we’ll be back on track during 2018. This is still the most important growth
       market in the world, have no doubt about that. Our balanced client portfolio
       with the local clients and the global clients remains just as much of the strength
       today as it was before. And there’s still plenty of opportunity to grow our
       penetration in the market, as I mentioned before.

       432.    On February 8, 2018, Nielsen reported its Fourth Quarter 2017 financial results

and in the earnings call, Defendant Jackson said:

       So, as I mentioned, our emerging markets grew nearly 5% in the quarter. We
       did see growth from both locals and multinationals. We were about $6 million
       to $7 million of revenue below our 4Q plan in the emerging markets, which is
       relatively small, but quite frankly, that impacted the our growth rate by 2 points
       to 3 points. The big drivers, as I mentioned, were natural disasters in places like
       India, and Puerto Rico, and Mexico. And while we’re a global multinational,
       something always happens somewhere in the world. Quite frankly, this is a little
       bit more than normal. And then China, our largest market, was impacted by
       some revenue execution issues in the fourth quarter that caused our growth
       rate to dip. We’ve addressed these, and we expect the improvement in 1Q in
       2018, but the underlying China market is very healthy.

       433.    On February 8, 2018, during Nielsen’s Fourth Quarter 2017 earnings call,

Defendant Jackson said:

       On Digital Content Ratings, we’ve seen great momentum among both TV and
       digital publishers. Our ability to include viewing from Hulu, Facebook, and
       YouTube was positively received by the industry. Content owners are excited
       they can now better demonstrate the reach of their audience across these three
       major digital platforms.

       434.    On February 8, 2018, Nielsen reported its Fourth Quarter 2017 financial results

and the associated press release said:

       “We executed well on our key initiatives in Watch and Buy while contending
       with rapidly changing markets in 2017. In 2018, we’ll continue to invest in
       innovation to drive growth and efficiency as we proceed on the path towards
       2020,” said Mitch Barns, Chief Executive Officer of Nielsen. Barns continued,


                                               142
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 149 of 197



       “In Watch, we had a strong year. Our teams were relentless in their efforts to
       enhance our Total Audience Measurement system and drive client adoption
       across all of its components. As the market further evolves due to ongoing
       media fragmentation, Total Audience Measurement will serve as the foundation
       for our future, providing the measurement capability, scale, and flexibility
       necessary to best meet our clients’ needs. In Buy, we remain well positioned in
       Emerging Markets due to our investments in coverage and our balanced client
       portfolio. In Developed Markets, the U.S. remains under pressure as clients
       persist in seeking efficiencies in their own businesses in a difficult growth
       environment. We continue to drive the rollout of the Connected System and
       increase coverage and granularity within our Total Consumer initiative, both of
       which will enable us to drive growth for Nielsen and our clients despite the
       environment.”

       435.    On February 8, 2018, during Nielsen’s Fourth Quarter 2017 earnings call, an

analyst from the Pivotal Research Group asked: “I was wondering if you could talk about how

GDPR might be impacting or might impact the business in Europe in the coming year? I can

imagine might be helpful for panels?” Defendants Barns responded:

       GDPR, we’ve been focused on this for some time. We have a big team that’s
       working on it. We’ve been out in front of it. We’re ready. And we don’t see any
       significant impact for our Buy business. For Watch, there’ll be some things that
       we’ll have to do to ensure our compliance with the regulations, but it’s
       manageable. We don’t expect to see any major impact on our business. We’ll
       still have access to all the data that we’re going to need for our products. So,
       yeah, we’re in good shape.

       436.    The statements in this Section about data privacy and GDPR and/or Nielsen’s

readiness for GDPR were false and misleading because they conveyed that Nielsen was ready for

GDPR, that GDPR would not be a problem for Nielsen, that Nielsen would not and had not had

access to data disrupted by GDPR, and that GDPR would be positive for Nielsen. They were

also false and misleading because they failed to disclose that Nielsen’s customers were reducing

their spending with Nielsen due to GDPR.

       437.    The statements in this Section about China were false and misleading because

they conveyed that Nielsen’s declining performance in China were solely or primarily result of

short term issues with Nielsen’s execution in that country, when in fact they were the result of


                                               143
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 150 of 197



the same forces that caused Nielsen’s business to decline generally. These statements were also

false and misleading because Nielsen said, and even assured investors that the issues affecting its

performance in China had been resolved by the end of 2017, when in fact both the operational

issues and the issue of Nielsen’s declining business, were not resolved. These statements were

also false and misleading to the extent that they assured investors that performance in China

would improve.

       438.    The statements that convey or affirm guidance, growth, or positive future

financial results were false and misleading because they omitted then known information that

undermined the reasonableness of the guidance or growth projections, including that Nielsen’s

analytics business was in decline (instead of growing) and its customers’ interest in Nielsen’s

products was not “stable.” The guidance did not take into account or disclose known risks and

uncertainties, including the fact that Nielsen’s performance would continue to decline because of

a decline in demand for Nielsen’s analytical products, and that Nielsen’s performance would

decline in the Emerging Markets due to the same forces that were causing its Developed Market

businesses to decline. This guidance also failed to take into account weakness in China and the

negative effects of GDPR. Nielsen’s long-term contracts and visibility into those contracts

meant that Defendants’ knew the expected performance was unachievable. Defendants’

statements were either not accompanied by meaningful cautionary language, or were conveying

information that Defendants knew were false and misleading at the time they were made.

       439.    The statements concerning Developed and Emerging Markets were false and

misleading for the reasons stated in 354.

                           (viii) February 28, 2018

       440.    On February 28, 2018, at the Morgan Stanley Technology, Media & Telecom

Conference, an analyst asked: “And I just wanted to ask about just develop Buy in general


                                               144
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 151 of 197



declined 5% last year, 3% decline expected this year. So it’s driven by weakness in the U.S. And

correct me if I’m wrong, but you’re viewing it more as a cyclical thing, not secular, but there are

certain secular things going on in the market like ship to private label and e-commerce. So how

are you viewing private label on the business and then I’ll ask about ecommerce afterwards.”

Defendant Jackson responded:

       Yes, so there have been some changes in terms of the marketplace. So if you
       look, first of all starting with the consumer, the way the consumer is shopping
       today has changed. We talk a little bit about e-commerce being one of those
       dynamics, but there are also some changes in consumer taste, if you will, that
       have driven some of the changes in terms of what’s happened at retail and
       what’s happened for some of our clients. And if you look at the strength of our
       client base, large multi-nationals that we’ve won over several years, some of
       which have been with us for 30 years plus, they’ve been impacted in a
       significant way and they’ve responded to that as they’ve had growth challenges.
       They’ve responded to those challenges by finding a way to go trim costs. Some
       are doing zero-based budgeting, some are on their second or third iterations of
       zero-based budgeting, and even though our data is mission-critical for those
       clients, we’re certainly not immune to those dynamics. And so that piece of it as
       it relates to the growth challenges is certainly cyclical in nature, but they’re also
       facing the changes in terms of the consumer and changes in terms of the way
       consumer shops as being something other than cyclical. The answer to those
       challenges for our clients and they all notice is to, A, continue to invest in
       innovation to drive new products into the marketplace, continue to advertise
       and make sure that they’re top of mind and relevant for consumers. And the
       third piece is to make sure that they’re investing in data and analytics to help
       them understand business drivers and how to activate against those business
       drivers and that’s certainly going to have a positive lift for our business. So
       we’re not counting on a snapback in the environment any time soon. That’s
       why the investments that we’re making in the Connected System, the
       investments that we’re making in the retailer platforms, the investments that
       we’re making in e-commerce are all focused on helping clients operate in this
       environment and they’ll be a growth driver for us and it’ll help our clients sort
       of pivot to growth as well.

       441.    On February 28, 2018, at the Morgan Stanley Technology, Media & Telecom

Conference, an analyst asked: “I wonder if you could maybe provide a bit more detail on some of

the Chinese execution issues that have come up recently,” and Defendant Jackson responded:

       We talked about on the fourth quarter that we had some execution issues in
       China. I’d say overall the markets are in great shape there. Their volume


                                                145
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 152 of 197



       opportunities, their growth opportunities, our teams in China have a
       tremendous number of opportunities to go after. We quite frankly very simply
       put, we have things that we were trying to get done in the quarter and closing
       the quarter that we didn’t get done. And as a result of that, we sort of missed
       our estimate by a couple of points but the underlying markets are in great shape
       in China and you can expect us to improve that performance in the first quarter
       and throughout 2018.

       The analyst responded by asking: “Could those deals be closed in the first quarter, or

should we expect this. . . .” (ellipsis in original), and Defendant Jackson cut in, saying:

       Some of which will actually flow through in the first quarter. As I said, we’ll see
       the first quarter be a little bit better than the fourth quarter. I think the broader
       opportunity for us as it relates to China is again, if you look at what’s
       happening in that marketplace with urbanization for example, you have
       another 250 markets with 1 million people or so in those marketplaces. There is
       a lot of consumption that’s happening in China. We’ll have an opportunity to
       get more granular on our coverage. It is still the most important emerging
       market for our clients and they’re investing at a healthy clip. The local giants
       that are in those marketplaces are getting more sophisticated. They’re investing
       more in Nielsen data, so the market dynamics are very strong there and we feel
       good about the longterm prospects.

       442.    The statements about guidance are false and misleading for the reasons stated in

paragraph 438. The statements about Developed and Emerging Buy are false and misleading for

the reasons stated in paragraph 354. The statements about China are false and misleading for the

reasons stated in paragraph 437.

                       (ix)    April 26, 2018 (1Q18)

       443.    On April 26, 2018, Nielsen reported its First Quarter 2018 financial results and in

the earnings call, Defendant Jackson said:

       Moving to 2018 guidance, we are increasing full-year EPS guidance to reflect
       the impact of U.S. tax reform. We now expect GAAP EPS to be $1.50 to $1.56
       per share. This is a $0.10 increase versus our prior guidance and reflects our
       updated 34% GAAP tax forecast. We are maintaining the remaining elements
       of guidance, highlighted by revenue growth of approximately 3% constant
       currency and free cash flow guidance of approximately $800 million.




                                                 146
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 153 of 197



       444.    On April 26, 2018, during the earnings call for Nielsen’s First Quarter 2018

financial results, Defendant Jackson said:

       Overall, we continue to deliver positive top line growth due to the strength of
       our portfolio across Watch and Buy, while our Buy business continues to
       operate in a challenging set of market conditions. Our teams are focused on
       execution, which means driving growth in Watch and the emerging markets in
       Buy, investing in key initiatives and driving efficiency and productivity across
       our entire business. Our results in the first quarter reflect these dynamics.

                                           *    *       *

       Other Watch was down $16 million or 35.3% due to previously announced
       product exits. Watch adjusted EBITDA was $350 million, up 7.4% constant
       currency. Watch margins were 42%, up 12 basis points constant currency.
       Excluding the drag from unfavorable mix from Gracenote, Watch margins were
       up 85 basis points constant currency, driven by a strong top line and productivity
       improvements. Our Watch business is off to a great start to the year.
       Importantly, we continue to invest in our Watch business to drive solid revenue
       and EBITDA growth. Turning to Buy, first quarter total Buy revenue was $776
       million, down 2.1% constant currency. On an organic basis, Buy revenue
       declined 1.3%. Our revenue in the developed markets was $471 million, down
       5.2% constant currency, driven by continued weakness in the U.S.

       445.    On April 26, 2018, during the earnings call for Nielsen’s First Quarter 2018

financial results, Defendant Barns said:

       To summarize the picture for our Buy segment, while the operating
       environment remains challenging in developed Buy, especially in the U.S.,
       we’re making real progress towards returning to growth and improving
       profitability despite the environment, in line with our Path to 2020 plan.
       Additionally, our Operations transformation for Buy is heavily focused on
       emerging markets.

       446.    On April 26, 2018, Nielsen released its First Quarter 2018 financial results, during

the earnings call, Defendant Barns said:

       In emerging markets, our global footprint serves as a significant competitive
       advantage where, in many of our markets, we are the sole measurement
       provider. Our ongoing investments in coverage and penetration, combined with
       positive demographic trends in these markets, position us well for the long term.
       We continue to see faster growth with local clients in these markets,
       highlighting the importance of our balanced client portfolio. . . . To summarize
       the picture for our Buy segment, while the operating environment remains


                                               147
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 154 of 197



       challenging in developed Buy, especially in the U.S., we’re making real
       progress towards returning to growth and improving profitability despite the
       environment, in line with our Path to 2020 plan. Additionally, our Operations
       transformation for Buy is heavily focused on emerging markets.

       447.   On April 26, 2018, Nielsen released its First Quarter 2018 financial results, and

during the earnings call, Defendant Jackson said:

       Audio was up just under 1% in the quarter. Marketing Effectiveness was up
       22.7% constant currency on continued strength in ROI solutions. On an organic
       basis, Marketing Effectiveness grew 17.3%. This is just for the Visual IQ
       acquisition and the exit of TV Brand Effect. Advertisers are intensely focused on
       measuring return on their investment and media spend. And this is an
       important source of growth for our company.

                                        *       *      *

       Turning to Buy. First quarter total Buy revenue was $776 million, down 2.1%
       constant currency. On an organic basis, Buy revenue declined 1.3%. Our revenue
       in the developed markets was $471 million, down 5.2% constant currency, driven
       by continued weakness in the U.S. Emerging markets revenue was $294 million,
       up 6.1% constant currency. As expected, we saw improvement in the growth rate
       from 4Q, but we still have more to go here. Growth was broad-based across
       several markets, including Latin America, Eastern Europe, Africa and China.

       Last quarter, we highlighted some challenges in China. However, as expected,
       we saw improvement here in the first quarter. And we expect more to come
       during the year. Our Corporate Buy revenue was down $8 million or 42.1%
       behind previously announced pruning actions. Buy adjusted EBITDA was $84
       million, down 24.3% constant currency in the first quarter. The quarterly results
       were driven by the launch of new retailer programs, most notably Walmart.

       448.   On April 26, 2018, during Nielsen’s First Quarter 2018 earnings call, Defendant

Barns brought up the topic of GDPR, telling investors that:

       We still have access to the data that the industry needs for independent third-
       party measurement. We’ve always taken a conservative approach around
       consumer data privacy and this has proven to serve us well in the long term.
       Another key focus of the industry has been the General Data Protection
       Regulation or GDPR, a new EU data protection law going into effect on May
       25.

       449.   On April 26, 2018, during Nielsen’s First Quarter 2018 earnings call, Defendant

Barns brought up the topic of GDPR, telling investors that:


                                              148
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 155 of 197



       Because we’ve been at the forefront of privacy compliance for years, many of
       the steps required by GDPR were already in place. Overall, we see the greater
       focus on privacy, including GDPR, as a net positive for our position in the
       marketplace.

       450.    On April 26, 2018, during Nielsen’s First Quarter 2018 earnings call, Defendant

Barns responded to a question from an analyst about Nielsen’s relationship with Facebook, as

related to access to data, and Defendant Barns said:

       As you mentioned, it is a very long-running and very strong relationship that we
       have with Facebook. We still had access to the data we need for our
       measurement products. For some of our products, the analytics products, we’ve
       had to make some process changes. We are in the process of making some
       process changes in order to accommodate some of their policy changes, but
       we’re still able to deliver all those products to our clients in the marketplace and
       we don’t see any change in that going forward. I think one of the reasons why
       we’ve weathered this period, especially well, relatively well, better than, I think,
       a lot of the other data partners with Facebook is because we’ve always taken a
       more conservative approach with regard to consumer data protection, consumer
       data privacy. One thing we’ve said in the past in terms of how we use the data
       that we access from Facebook is that it’s anonymized and aggregated before it’s
       actually used in our services. And so, there’s a certain extra level of protection
       in terms of the data access we use and how it’s deployed in our products. So,
       yeah, again, we’re in a very good position. I think as we think about the
       implications of the Facebook situation and the implications of GDPR, we really
       think all of this plays as a net positive for our business and our position in the
       marketplace as it unfolds.

       451.    On April 26, 2018, during Nielsen’s First Quarter 2018 earnings call, Defendant

Barns said:

       And, finally, consumer data privacy, it’s always been a high priority for us, both
       in the way we design our products and the way we run our operations. We’re
       well prepared for GDPR and we’re well positioned in the market.

       452.    On April 26, 2018, Nielsen released its First Quarter 2018 financial results and

during the earnings call, Defendant Barns said:

       A lot of the activity during the Upfronts and Newfronts draws from our
       Marketing Effectiveness capabilities. On track to be north of $400 million in
       revenue in 2018, this is where Watch and Buy come together, to deliver metrics
       that address advertising ROI and attribution. These are some of the most
       important topics for our clients these days, both buyers and sellers of media.


                                               149
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 156 of 197



       This part of our business has consistently been growing double digits for quite
       some time.

       453.    On April 26, 2018, Nielsen released its First Quarter 2018 financial results, the

press release stated:

       “In the first quarter, we continued to execute on our key initiatives while
       focusing on our Path to 2020 objectives. Through continuous innovation, we
       are transforming our business in three major areas, Watch, Buy, and
       Operations, to drive a faster growing, higher margin business and create
       incremental value for our shareholders,” said Mitch Barns, Chief Executive
       Officer of Nielsen. Barns continued, “Watch had another great quarter with
       growth driven by Total Audience Measurement. Our ability to provide
       independent, comparable measurement to the industry is pivotal as media and
       audiences continue to fragment. In our Buy business, Developed Markets
       continued to see pressure in the fast moving consumer goods industry in the
       U.S., but we are confident that our investments in the Connected System, Total
       Consumer Measurement, and retailer partnerships will drive improved results
       despite this environment. Emerging Markets saw broad-based growth across
       markets in Latin America, Eastern Europe, Africa, and China. Our significant
       competitive advantages, including our balanced client portfolio and global
       footprint, position us well here.”

       454.    The statements about guidance are false and misleading for the reasons stated in

paragraph 438. The statements about Developed and Emerging Buy are false and misleading for

the reasons stated in paragraph 354. The statements about China are false and misleading for the

reasons stated in paragraph 437. The statements about GDPR are false and misleading for the

reasons stated in paragraph 436.

                        (x)   May 15, 2018

       455.    On May 15, 2018, at the Needham 2018 Emerging Technology Conference, an

analyst from Needham & Co. asked Defendant Abcarian, “How long are you going to be able to

bring in all those big datasets before Congress says no, no you’re violating somebody’s

privacy? . . . And what impact would that have on Nielsen’s measurement ability, if they can’t

get these third party data sets integrated into their own measurement?” Defendant Abcarian said:




                                               150
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 157 of 197



       Well, everything we do, we engineer our products using privacy by design
       principles and our Chief Privacy Officer spends a lot of time understanding
       regulation and changes in consumer. And in fact whether it was Facebook or
       other things, the way in which Nielsen works with these big data providers,
       we’re not looking for respondent level data. We’re looking for an ability to
       create aggregated insights, because Nielsen has strong, opted-in consumer
       compliant panels that we can use the intelligence from in which to basically
       create the person based estimates that are required to drive and fuel the
       industry.

                                        *       *      *

       So, I don’t -- who knows where the industry will go. What I do know is that
       Nielsen stands in a really strong point, because we have invested for six-plus
       decades in building high quality consumer opted in panels. So, if the world goes
       on a complete lockdown tomorrow, Nielsen can still produce measurement in
       which advertisers and sellers can continue to still monetize their audiences and
       sell their inventory.

       456.    One or more statement in this Section is about data privacy or GDPR. These

statements are false and misleading for the reasons stated in paragraph 436

                      (xi)    May 16, 2018

       457.    On May 16, 2018 at the Barclays Americas Select Franchise Conference,

Defendant Jackson said:

       The other interesting thing, again, about those large clients is, as I said, the
       emerging markets, those clients continue to see growth opportunities. If you
       look at what’s happening in markets like India, in China and Brazil and the
       continent of Africa, there are tremendous growth opportunities there. So, those
       same clients that are challenged in the developed markets are continuing to
       invest in a major way in the emerging markets, and we continue to expand our
       coverage capabilities in the emerging markets. And that global footprint is
       really a big benefit for us. So, we do see sort of this multi-speed world, if you
       will, with higher growth in the emerging markets, challenges in the developed
       markets. We’re focused on building the portfolio.

       458.    On May 16, 2018, at the Barclays Americas Select Franchise Conference,

Defendant Jackson said:

       Yeah. So, what we’re seeing with our largest clients is they have been
       challenged from a topline standpoint. Many of them have gone to the middle of
       the income statement to find a way to drive earnings growth in the face of a


                                               151
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 158 of 197



       challenging topline environment. So, what we’ve seen in that dynamic is zero-
       based budgeting from some of our largest clients, and they literally go through
       every line item of the contract to find an opportunity to squeeze out some
       margins.

       Some of them have had a tremendous amount of success in doing so. And in
       doing so, they look to sort of trim spending really across the board. So, a fewer
       spending of $100. Last year, you’re trying to spend $95 in a tough growth
       environment. And they asked us to help them do that in a way that doesn’t
       impact their business and helps them continue to grow.

       So, our retail measurement services is critical to the way they run their
       business. A number of our analytics are critical to the way they run their
       business, but things that are a little bit more discretionary in nature, things that
       look like deep-dive consumer studies or things that are looking at sort of the
       future of consumers and some of their consumption have. And so a lot of that
       discretionary spending has gone away.

       So, we see clients continuing to invest in things that are focused on how they
       manage their revenue. So, we still see them investing in things like pricing,
       promotion, shelf assortment, space optimization, those are the kinds of things
       our clients are doubling down on their investment. We call those things
       everyday analytics and clients are still investing pretty heavily in those things
       along with retail measurement. And those are the things that we’re focused on
       as part of our Connected System platform.

       459.   On May 16, 2018, at the Barclays Americas Select Franchise Conference,

Defendant Jackson said:

       You know, in today’s environment, the mix between what we historically call
       insights and analytics has become a little bit more fungible, in other words, the
       client is, as I alluded to, saying, listen, I need to go and turn $5 out of the
       contract, how do I go do that in a way that helps me continue to have the
       critical data needs that I have and the critical set of analytics that I have?

       So, what we’ve seen over time is that the things that were much more
       discretionary consumer insights kinds of things, those are the kinds of things
       that have gone away, which means almost by default, you have more money
       being spent on retail measurement in everyday analytics as opposed to
       consumer insight.

       So, that makes us – we probably moved 10 points of mix from discretionary
       consumer insights kinds of things to more syndicated everyday analytics kinds
       of efforts.




                                               152
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 159 of 197



       460.    On May 16, 2018, at the Barclays Americas Select Franchise Conference,

Defendant Jackson said:

       Yeah. For multi-nationals, I mean, you occasionally see fits and starts with multi-
       nationals even in growth markets like the emerging markets, for example. So,
       what you’ll see from time to time is a client or two in a couple of countries will
       have some challenges in terms of growth, et cetera. And they will shift some
       priorities, but longer term, the trend in the emerging market is very healthy. We
       see a lot of demand there. Multi-nationals are continuing to invest there in a
       meaningful way.

       And also, the local clients are investing in the emerging markets as well. We see
       gains with the local clients. They are Walmart of double-digits in the emerging
       markets, and they’re about 35% or 40% of our business. So, we have a nice
       hedge, if you will, against some of the blips in fits and starts that you typically see
       with multi-nationals. But longer term, the trend is going to be fine. We talked
       about in the fourth quarter specifically some of our own challenges in China.
       Those things are behind us. We’ve made some changes there in terms of
       leadership and structure, and the teams are operating pretty well.

       461.    The statements about guidance are false and misleading for the reasons stated in

paragraph 438. The statements about Developed and Emerging Buy are false and misleading for

the reasons stated in paragraph 354. The statements about China are false and misleading for the

reasons stated in paragraph 437.

                      (xii)   May 31, 2018

       462.    On May 31, 2018, at the Sanford Bernstein Strategic Decisions CEO Conference,

an analyst asked Defendant Barns: “How about the fiscal year 18 guide? What comfort can you

give, especially regarding the cash flow targets [indiscernible] which is probably somewhat a

function of – it seems like some cash went missing in Q1, in particular, maybe your working

capital. So the question is what comfort can you give regarding this year’s cash flow target? And

I’m just adding a little bit of my own on, there was especially given Q1’s cash flow, which was I

think year-over-year worse than we’re used to seeing?” Defendant Barns responded:

       Yeah, first quarter, our free cash flow was in the minus $275 million range. I
       mean a lot of that reflected the investments we’re making associated with retailers


                                                153
      Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 160 of 197



       and other components of our three-year plan. And so usually the first quarter for
       us is not positive from a free cash flow point, you made that point before in the
       prior year, was minus 70-ish and a bigger number this year reflecting those
       investments. Our free cash flow target for the year is $800 million. Most of our
       free cash flow historically shows up in the second half of the year and in
       particular, the fourth quarter. And so that’s what we’re working on to deliver and
       we’re on track for that.

       463.   On May 31, 2018, at the Sanford Bernstein Strategic Decisions CEO Conference,

an analyst for Bernstein & Co. asked Defendant Barns if he could “give any explanation” of the

“hiccup” the Company had faced in 4Q17, noting: “I think you said something specifically in

China that you think was a one-timer” and presented the open-ended question: “So is that the

story, what did happen?” Defendant Barns, without correcting the characterization of the

situation in China as a “hiccup” or a “one-timer,” responded:

       In China, we also referenced that our – we made some leadership changes in
       the China market team. Our team had gotten a little bit off track in terms of
       where their focus was in the business. We’ve got our team now refocused on the
       core of our business and in getting the investments back to where they should
       be and restoring the growth rate there that we’ve enjoyed now for about a
       decade.

       464.   During the May 31, 2018, Sanford Bernstein Strategic Decisions CEO Conference,

Defendant Barns said:

       So raw data is one thing the – the managed data, the curated data that we
       provide to the marketplace is a different thing. And the fact that the raw data is
       becoming richer in more datasets, more granular, that’s a net positive for us.
       We have better raw materials to work with today than we ever did in the past.
       We’re able to do more powerful things more efficiently today than we ever
       could have been in the – been able to do in the past in a way that’s economically
       affordable for our clients. So all these new datasets, all this new technology,
       there frankly has never been a better time to be in the business that we’re in
       than right now.

       465.   During the May 31, 2018, Sanford Bernstein Strategic Decisions CEO Conference,

Defendant Barns said:

       And in terms of just analytics, I think I would segregate analytics into two
       kinds. You can divide it up in many ways but two kinds – one is the kind of


                                              154
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 161 of 197



       analytics that help a client understand what should I do next year. The more
       strategic consultative type projects and then separately the analytics that are
       more about what should I do next week or next month, we call those the
       everyday analytics. The first kind, the more strategic type projects, those are
       under especially heavy pressure. Clients are just finding ways to forego that
       type. Fortunately, while we have some business in that area, that’s not the focus
       of our business. Our business in terms of analytics is more focused on the
       everyday analytics and that’s holding up much better and the more we can
       integrate those analytics with the core measurement data, which is exactly what
       we’re doing with the connected systems, the stronger we’re going to be in the
       future, and that’s been our approach.

       466.    On May 31, 2018, at the Bernstein Strategic Decisions Conference, Defendant

Barns said:

       So the Watch part of our business continues to perform incredibly well, driven
       by this Total Audience Measurement system, strengthened marketing
       effectiveness, which is the area where you bring Watch data together with Buy
       data to inform the effectiveness of advertising for both buyers and sellers of
       media in the marketplace that continues to grow really well. So Watch, we feel
       really good about.

       467.    On May 31, 2018, at the Bernstein Strategic Decisions Conference, an analyst

asked “what might concern you sort of overall geopolitical and privacy concerns? Certainly for

your panel-based solutions there’s really no privacy issue that I can think of, but when . . . I think

about especially some of the inputs used for your digital side of your business and your

relationship with Facebook in that regard, anything we should be – anything changing there

about your ability to work with Facebook and use their – help together to as an ingredient to how

you characterize digital audiences and anything going on there that we should be thinking about?”

Defendant Barns responded:

       For measurement, we still have the access to all the data that we need for our
       measurement products including our relationship with Facebook. I think a
       reason why we weren’t as affected as some other firms who may receive data
       from Facebook or others is because we’ve always historically taken a fairly
       conservative approach to how we use data, handle data, manage data and that
       conservative approach served us pretty well in this particular instance. And so,
       yeah, that’s been a more of a non-event from our side as compared to how it
       played out for some others.


                                                 155
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 162 of 197



       468.    The statements about guidance are false and misleading for the reasons stated in

paragraph 438. The statements about Developed and Emerging Buy are false and misleading for

the reasons stated in paragraph 354. The statements about China are false and misleading for the

reasons stated in paragraph 437. The statements about GDPR were false and misleading for the

reasons stated in paragraph 436.

                      (xiii) June 5, 2018

       469.    On June 5, 2018, at the Baird Global Consumer, Technology & Services

Conference, an analyst asked: “Facebook had a lot of headlines recently. There’s been some

policy changes there. Obviously, a big digital marketing platform. It’s also a partner in enabling

Nielsen digital measurement. So the changes to their policies, any impact on Nielsen?”

Defendant Abcarian responded:

       Yeah. Look, for more than a decade we’ve built our products and services based
       on privacy by design which is also fueling kind of the GDPR principles, and
       everything that we do has been built on those privacy principles into our
       products and services. When we work with Facebook, the data that we’re
       providing back in the form of measurement is aggregated and anonymized. At
       no point in time is it ever individualized [to] a respondent level, and all of that is
       being done in a safe haven environment than anonymization and aggregation.
       And so our product measurements continue to be able to leverage that
       partnership and execute on the measurement aspects of that because at no
       means are we producing any kind of respondent-level data against that
       partnership.

       470.    The statements about data privacy or GDPR are false and misleading for the

reasons stated in paragraph 436.

                      (xiv)   June 14, 2018

       471.    On June 14, 2018, at the Bernstein Future of Media Conference, an analyst asked

Defendant Abcarian the following question: “Something that . . . I ought to ask because it seems

to [have become] increasingly important recently is privacy issues. So from a product

standpoint . . . you use data from a lot of places. Your panels are obviously privacy-compliant.


                                                156
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 163 of 197



But are there any – [has] this cause[d] any new sort of risk or things you’ve had to deal with in

terms of data sources you use and incorporate into your various services?” Defendant Abcarian

responded, saying:

       I think we took a stance a long time even before the whole GDPR kind of came
       on to the scene around embracing privacy by design. And so when we built our
       product, our products are actually built under the principles of Privacy by
       Design. We probably have one of the largest privacy organizations, our Chief
       Privacy Officer and privacy lawyers that sit underneath have spent a lot of time
       both with product as well as with government bodies, et cetera, in which to
       understand the changing evolution of privacy.

       Obviously, Nielsen, as you mentioned, for decades we’ve built privacy opted-in
       panels and privacy has been the cornerstone of everything we do. Because
       we’re measuring consumers, and we need our consumers to trust our brands
       and to trust Nielsen with the datasets in which we’re using in which to produce
       measurement out to the marketplace.

       And so we’ve – because of these principles, because of the kind of the
       underpinnings of the way in which Nielsen operates, the privacy changes for
       our core measurement products were really, for us, when GDPR came really a
       non event, because of the fact that everything we’re producing is anonymized
       and aggregated. By no means do we ever at any time release or share PII data,
       et cetera. And so we continue to produce whether it’s Digital Ad Ratings or
       television ratings or cross-platform ratings with the same metrics, same datasets
       that we were using prior to the institution of the changes.

       472.    On June 14, 2018, at the Bernstein Future of Media Conference, an analyst asked

Defendant Abcarian the following question: “And one your publicly known big partners is

Facebook. So no implications for you with that specific relationship that you can talk about?”

Defendant Abcarian responded by saying:

       Yeah, I mean, we – the way in which we work with Facebook just like we work
       with any other data provider is that, once again, bringing privacy by design
       straight into the principles of that partnership. All of that data is anonymized
       and aggregated and sits behind the – basically, the walls of Facebook. And by
       no means, at any point, have we released, any type of disaggregated data. We’re
       there to produce what is the reach of digital impressions to this property for
       men, 18 to 49. There’s no personal identification inside of that. So that is why
       the work that we’ve done, whether it’s Facebook or with other providers, we
       continue to be able to provide the anonymized aggregated measurement that
       we’ve provided to the marketplace for years.


                                                157
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 164 of 197



       473.    The statements about data privacy or GDPR are false and misleading for the

reasons stated in paragraph 436.

       B.      MD&As During the Class Period

       474.    Item 7 of Form 10-K and Item 2 of Form 10-Q require SEC registrants to furnish

the information called for under Item 303 of Regulation S-K [17 C.F.R. §229.303],

Management’s Discussion and Analysis of Financial Condition and Results of Operations

(“MD&A”). Among other things, Item 303 of Regulation S-K required that Nielsen’s Class

Period Forms 10-K and 10-Q disclose known events or uncertainties that had, or were

reasonably likely to have had, a material impact on its revenues or income from continuing

operations.

       475.    The SEC issued interpretative guidance associated with the requirements of Item

303 of Regulation S-K concerning the disclosure of material events or uncertainties. The

interpretative guidance states, in pertinent part, as follows:

       A disclosure duty exists where a trend, demand, commitment, event or uncertainty
       is both presently known to management and reasonably likely to have material
       effects on the registrant’s financial condition or results of operation.

                                           *      *       *

       Events that have already occurred or are anticipated often give rise to known
       uncertainties. For example, a registrant may know that a material government
       contract is about to expire. The registrant may be uncertain as to whether the
       contract will be renewed, but nevertheless would be able to assess facts relating to
       whether it will be renewed. More particularly, the registrant may know that a
       competitor has found a way to provide the same service or product at a price less
       than that charged by the registrant, or may have been advised by the government
       that the contract may not be renewed. The registrant also would have factual
       information relevant to the financial impact of non-renewal upon the registrant. In
       situations such as these, a registrant would have identified a known uncertainty
       reasonably likely to have material future effects on its financial condition or
       results of operations, and disclosure would be required.




                                                 158
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 165 of 197



           476.   The MD&A disclosures in Nielsen’s Forms 10-K and 10-Q filed with the SEC

during the Class Period were materially false and misleading because Defendants failed to

disclose material uncertainties and trends associated with the decline for demand for analytic

products and in particular a shift towards raw data over analytic products, as alleged herein.

These undisclosed material uncertainties and events, which were then known to management,

were reasonably likely to, and did, have a material effect on the Company’s future operating

results.

           477.   Further, Item 9A of Form 10-K and Item 4 of Form 10-Q requires SEC registrants

to furnish the information called for under Item 307 of Regulation S-K [17 C.F.R. §229.307],

Disclosure Controls and Procedures. Item 307 of Regulation S-K requires Nielsen’s Class

Period Forms 10-K and 10-Q to disclose Defendant Barns’ and Defendant Jackson’s conclusions

about the effectiveness of Nielsen’s disclosure controls, defined by relevant regulation as the

controls and procedures designed to ensure that information required to be disclosed in reports

filed with the SEC is appropriately recorded, processed, summarized and reported.

           478.   Throughout the Class, Period, Nielsen issued quarterly and Annual Reports with

the SEC. Defendants had a duty to disclose all known events or uncertainties that had, or were

reasonably likely to have had, a material impact on its revenues or income from continuing

operations. When these reports were issued on (1) April 20, 2016; (2) July 26, 2016; (3) October

25, 2016; (4) February 9, 2017; (5) April 25, 2017; (6) July 27, 2017; (7) October 25, 2017; (8)

February 8, 2018; and (9) April 26, 2018, Defendants failed to satisfy this duty and violated a

disclosure duty by omitting to disclose material information that they had a duty to disclose.

Each of the reports and/or the accompanying Sarbanes Oxley certifications were signed by

Defendants Jackson and Barns.




                                                159
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 166 of 197



       479.    Specifically, Defendants failed to disclose that Nielsen was facing a known trend,

in which its customers were choosing not to purchase or were significantly reducing their

demand for Nielsen’s analytical insight products. This information was material because it

indicated that Nielsen was facing and undergoing a long-term decline that was directly related to

the viability of its business. It was also material because it downplayed any decreases in

performance as being driven by less serious or cyclical forces affecting the market of Nielsen’s

customers, rather than as a change in the demand for Nielsen’s products.

       480.    The risk factor disclosure included in the Form 10-Ks deceptively referred to

potential risks, and not actual trends, associated with reduced discretionary spending by the

Company’s CPG customers, as follows:

       Continued adverse market conditions, particularly in the consumer packaged
       goods, media, entertainment, telecommunications or technology industries,
       could adversely impact our revenue.

       A number of adverse financial developments continue to impact the global
       financial markets. The current economic environment has witnessed continued
       malaise in consumer confidence and demand, impacting the demand for our
       customers’ products and services. Those reduced demands could adversely
       affect the ability of some of our customers to meet their current obligations to
       us and hinder their ability to incur new obligations until the economy and their
       businesses strengthen. The inability of our customers to pay us for our services
       and/or decisions by current or future customers to forego or defer purchases
       may adversely impact our business, financial condition, results of operations,
       profitability and cash flows and may continue to present risks for an extended
       period of time. We cannot predict the impact of economic slowdowns on our
       future financial performance.

       We expect that revenues generated from our measurement and analytical
       services will continue to represent a substantial portion of our overall revenue
       for the foreseeable future. To the extent the businesses we service, especially
       our clients in the consumer packaged goods, media, entertainment,
       telecommunications and technology industries, are subject to the financial
       pressures of, for example, increased costs or reduced demand for their products,
       the demand for our services, or the prices our clients are willing to pay for those
       services, may decline.




                                               160
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 167 of 197



       During challenging economic times, clients, typically advertisers, within our
       Buy segment may reduce their discretionary advertising expenditures and may
       be less likely to purchase our analytical services, which would have an adverse
       effect on our revenue.

       Clients within our Watch segment derive a significant amount of their revenue
       from the sale or purchase of advertising. During challenging economic times,
       advertisers may reduce advertising expenditures and advertising agencies and
       other media may be less likely to purchase our media information services,
       which would have an adverse effect on our revenue.

       481.    Notably, this was the identical language that Nielsen had used in each of its Form

10-K Annual Reports since its first report in 2011, meaning that the identical language appeared

in its reports for the year endings 2011, 2012, 2013, 2014, 2015, 2016, and 2017. This meant

that the challenges and negative trends known internally to Nielsen (as described by former

employees) were not incorporated into the MDNA’s during the Class Period, as Nielsen was

required to do. Through the use of “may” language and by continuing to use the identical

cautionary language, this “risk statement” conveyed that, while there was a risk regarding

diminishing demand, it remained just that. This representation was materially false and

misleading because it failed to disclose that the warned of risks, namely reduced spending by

Buy segment clients adversely impacting revenues, were already occurring and that there was a

serious business-threatening decline in those clients’ demand for Nielsen’s analytic insights

products.

       C.      Statements About the Value of Nielsen’s Buy Segment and its Goodwill

       482.    Goodwill was one of the most important assets carried on Nielsen’s balance sheet

during the Class Period. Goodwill is an asset that represents the future economic benefits that

arises from the other assets acquired in a business combination that are not otherwise

individually identified or separately recognized. Nielsen’s goodwill for the Buy reporting unit

was important to investors during the Class Period because it reflected the future discounted cash



                                               161
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 168 of 197



flows that the Company expected to realize from its acquisition of that reporting unit. Under

Generally Accepted Accepted Principles (“GAAP”), 21 goodwill impairment exists when the fair

value of the reporting unit is less than its book or carrying value on the balance sheet. 22

        483.    As detailed below, Defendants overstated the value of Nielsen’s goodwill

throughout the class period.

        484.    As of December 31, 2016, Nielsen reported $7.845 billion of goodwill, which

represented nearly 50% of the Company’s total assets of $15.7 billion. The Buy reporting unit’s

goodwill totaled $2.696 billion, representing 35% of total goodwill and nearly 17% of total

assets. Nielsen’s Buy reporting unit goodwill balance was originally calculated as the excess of

the purchase price paid over the fair value of the assets and liabilities acquired when Nielsen

purchased the Buy entities that are accounted for within its Buy Segment. As of December 31,

2016, Defendants falsely represented that the carrying value of the Buy reporting unit’s goodwill

exceeded the fair value by at least 20%. Defendants knew or were extremely reckless in not

knowing this representation was materially false and misleading because it required Defendants

to assume that projected cash flows in the Buy segment would grow by 8.2% from 2017-2021.




21
   GAAP are the principles recognized by the accounting profession as the conventions, rules, and
procedures necessary to define accepted accounting practice at a particular time. SEC Regulation SX, 17
C.F.R. §210.4-01(a)(1), states that financial statements filed with the SEC that are not prepared in
compliance with GAAP are presumed to be misleading and inaccurate, despite footnotes and other
disclosure.
22
   GAAP states that goodwill represents the excess of the purchase price over the fair value of the net
assets acquired in a business combination. Accounting Standards Codification (“ASC”) 805-10-05-4
“requires that a business combination be accounted for by applying . . . the acquisition method.” ASC
805-20-30-1 describes the acquisition method, which requires the acquiring company to record the assets
acquired and liabilities assumed at their respective fair market values as of the date of the acquisition.
ASC 805-10-20 describes fair value as “[t]he price that would be received to sell an asset or paid to
transfer a liability in an orderly transaction between market participants at the measurement date.” ASC
350-20-35-16 states that “[t]he excess of the fair value of a reporting unit over the amounts assigned to its
assets and liabilities is the implied fair value of goodwill.” “A reporting unit is an operating segment [of a
company] or one level below an operating segment (also known as a component).” ASC 350-20-20.


                                                    162
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 169 of 197



        485.    Nielsen continued to conceal its inflated goodwill until it belatedly recognized the

impairment in 4Q18. Consequently, Defendants reported materially false financial results in

4Q17, 1Q18, and 2Q18, in violation of GAAP. 23 This misled investors by failing to accurately

value the segment, and by falsely conveying that the Company’s value and prospects were more

positive than they actually were. The failure to take the necessary impairment also assisted in

the deception described throughout this Complaint, by hiding the true decline of Nielsen’s

business.

        486.    The following analysis describes the basis for the allegations that Goodwill was

overstated throughout the Class Period.

        487.    Defendants represented that Nielsen relied primarily on the discounted cash flow

method under the income approach to calculate the fair value of the Buy reporting unit’s

goodwill, supplemented by the market approach. 24 The Discounted Cash Flow (“DCF”)

valuation method is generally recognized as “the [valuation] approach that merits the greatest

confidence within the financial community.” 25 Despite this fact, the DCF method is only as

good as the quality, integrity, and reliability of the inputs that go into the DCF model. And if the

inputs used fail to measure up to those characteristics, a particular DCF model can readily


23
   Regulation S-X requires that interim financial statements must also comply with GAAP, with the
exception that interim financial statements need not include disclosures that would be duplicative of
disclosures accompanying annual disclosures, pursuant to 17 C.F.R. §210.10-01(a).
24
   The income approach is “a general way of determining a value indication of a business [] using one or
more methods that convert anticipated economic benefits into a present single amount.” American
Institute of Certified Professional Accountants (“AICPA”), Statement on Standards for Valuation
Services (VS Section 100), Valuation of a Business, Business Ownership Interest, Security, or Intangible
Asset. The discounted cash flow method is “a method within the income approach whereby the present
value of future expected net cash flows is calculated using a discount rate.” Id. A discount rate is “a rate
of return used to convert a future monetary sum into present value.” Id. The market (market-based)
approach is “a general way of determining a value indication of a business [] by using one or more
methods that compare the subject to similar businesses[.]” Id.
25
   Cede & Co. v. JRC Acquisition Corp., No. 18648-NC, 2014 WL 286963, at *2 (Del. Ch. Feb. 10, 2004)
(quoting Ryan v. Tad’s Enters., Inc., 709 A.2d 682, 702 (Del.Ch. 1996). The Delaware Chancery Court is
widely recognized as authoritative on valuation matters.


                                                    163
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 170 of 197



produce a “garbage-in, garbage-out” determination of value, regardless of the DCF method’s

consistency with modern economics and its empirical validity and mathematical sophistication.

        488.    Defendants did not explicitly disclose whether their goodwill assessment

compared the fair value of equity to the book value of equity or the fair value of invested capital

to the book value of invested capital. These are the two commonly used methods to determine

whether the goodwill of a reporting unit is impaired or not. Under the equity method, the fair

value of the reporting unit’s equity is determined and then compared to the company’s equity

book balance shown in its internal balance sheet for the reporting unit. Invested capital, on the

other hand, is “the sum of equity and debt in a business enterprise.” 26 “Debt is typically (a) all

interest-bearing debt or (b) long-term, interest-bearing debt.” Id. Consequently, under the

invested capital method, the fair value of the Buy reporting unit’s combined equity and debt is

compared to the book or carrying values of the reporting unit’s combined equity and debt.

Under the Gordon growth two-stage DCF model, the indicated value produced is the fair value of

the invested capital of the reporting unit.

        489.    However, statements made by Nielsen’s new CFO during the Company’s

February 28, 2019 earnings call—after the Class Period—indicate that Nielsen compared the

fair value of invested capital to the book value of invested capital, and allow for the

reconstruction of Nielsen’s goodwill testing process, sufficient to determine that Nielsen’s

goodwill was overstated throughout the Class Period. 27 Defendants provided sufficient


26
   American Institute of Certified Professional Accountants (“AICPA”), Statement on Standards for
Valuation Services (VS Section 100), Valuation of a Business, Business Ownership Interest, Security, or
Intangible Asset.
27
   CFO Anderson stated the following: “So our updated [4Q18 goodwill] assessment let [sic, meant “led”]
us to record a noncash goodwill impairment charge of $1.4 billion, $3.97 per share and resulted in an
updated carrying [or book] value for the Buy business [reporting unit] of $3.5 billion.” Plaintiffs can
reasonably infer from Anderson’s statement that $3.5 billion was both Nielsen’s fair value conclusion at
4Q18 for the Buy reporting unit and the book value of its invested capital at 4Q18. Plaintiffs can infer


                                                  164
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 171 of 197



information for Plaintiffs to reasonably reconstruct the DCF models utilized by Defendants

during the Class Period and Plaintiffs determined that Defendants artificially inflated the fair

value of the Buy reporting unit goodwill until Nielsen belatedly recorded a $1.4 billion goodwill

impairment charge in 4Q18. 28

        490.    Based on Defendants’ explanation of their goodwill impairment testing process,

Plaintiffs determined that Defendants relied specifically on the Gordon growth two-stage model

because Defendants described in considerable detail the three major inputs they used in each

reporting unit valuation: (1) the business (cash flow) projections, (2) the long-term growth rate,

and (3) the discount rate.

        491.    Defendants also provided sufficient information for Plaintiffs to determine that

Defendants’ representations about the value of Buy segment goodwill as of December 31, 2016

were materially misleading because the carrying value of Buy segment goodwill was not at least

20% greater than the carrying value and was likely impaired, and that Defendants’

representations about Buy segment goodwill as of December 31, 2017 were materially false and

misleading because the Buy reporting unit’s goodwill was impaired by at least $1.4 billion.

        492.    For 2016, Defendants stated in the 2016 Form 10-K that they designated October

1, 2016 as the date in which the annual goodwill impairment assessment was performed and that

their DCF models used discount rates ranging from 8.5% to 9.5% and long-term growth rates



that Anderson was referring to Buy’s $3.5 billion invested capital (rather than just Buy’s total equity)
because Nielsen’s total consolidated equity on its balance sheet as of December 31, 2018 was only $3.043
billion. Anderson could not be referring to $3.5 billion as Buy’s equity because the Buy equity could not
be greater than the Company’s $3.043 billion consolidated equity unless the Watch segment’s equity was
negative, an impossibility.
28
   Plaintiffs reconstructed Defendants’ FY 2016 DCF model based on publicly available information, but
all essential information, critically, was not available until well after the Class Period. Therefore,
reconstructing Defendants’ DCF models could not be reasonably performed until after the Class Period,
even assuming investors could forensically reverse engineer Defendants’ inputs from a broad array of
public sources.


                                                  165
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 172 of 197



ranging from 1.0% to 3.0%. Defendants did not disclose the expected future cash flows in the

Buy segment that were utilized in the DCF model but did disclose information which permitted

Plaintiffs to reasonably estimate the expected future cash flows. That information included

Nielsen’s free cash flow guidance for 2016, adjusted EBITDA and capital expenditures in the

Buy and Watch segments in 2016. On October 1, 2016, Nielsen’s consolidated cash flows

guidance was $950 million for 2016. As shown in the following chart, Plaintiffs determined that

28% of the $950 million or $266 million represented Buy segment cash flow by using the

percentages of Buy and Watch segment adjusted EBITDA less the amount of Buy and Watch

segment capital expenditures.

                    $ in Millions    Buy Segment Watch Segment Total
                Adjusted EBITDA             $623         $1,352
                Capital Expenditures        $196           $227
                Difference                  $427         $1,125 $1,552
                % of Total                 27.5%         72.5%
                % x $950M                   $266           $684

       493.    Plaintiffs rounded up the 27.5% to 28% and multiplied it by the $950 million of

free cash flow guidance to arrive at the $266 million of free cash flow attributable to the Buy

segment. The $266 million was then plugged into the model and Plaintiffs calculated the growth

rate of projected cash flows necessary for the fair value of Buy segment invested capital to

exceed the carrying value by 20% and for Defendant to achieve a pass result under their own

sensitivity test, whereby the discount rate was increased by 1% and the long term growth rate

was decreased by 1%. Plaintiffs used 3% for the long term growth rate (the highest of the 1%-3%

rates Defendants included in their model) and an 8.5% discount rate (the lowest discount rate

used by Defendants in their models). The result was a required growth rate of 8.2% for Buy cash

flows from 2017-2021. An 8.2% growth rate was unreasonable because Defendants told




                                               166
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 173 of 197



investors that Buy segment revenues in 2017 were expected to range between a 0.5% increase

and a 0.5% decrease.

       494.    Moreover, if a 1.7% growth rate for the Buy reporting unit’s cash flows is

assumed for 2017-2021, the resulting fair value of invested capital is the same as the carrying

value of invested capital. The 1.7% growth rate was also unreasonable given Defendants’

representations about expected Buy segment revenues in 2017. Thus, a reasonable assumed

growth rate of projected Buy cash flows would at best be 0.5% and that would result in the fair

value of Buy invested capital being materially impaired as the fair value would be $300 million

lower than the carrying value.

       495.    Defendants also represented in the 2016 Form 10-K that they performed

sensitivity analyses on their DCF assumptions by testing a one percent movement in both the

long-term rate and discount rate assumptions, and that the sensitivity analyses also resulted in the

fair value of Buy goodwill being greater than the carrying value. The analysis above establishes

that this would only be possible by Defendants utilizing baseless assumptions about the growth

of the Buy reporting unit’s cash flows from 2017-2021.

       496.    In every instance above, Plaintiffs used conservative assumptions that were biased

in Defendants’ favor to give Defendants all benefit of the doubt. The only factor that Plaintiffs

changed to determine those results was to employ a cash flow compounded annual growth rate

(“CAGR”) and an average annual growth rate (“AAGR”) during each goodwill assessment

period that was still robust, but not greater than the rates that the most optimistic market

participants would use under the circumstances.

       497.    Defendants’ statements were materially false or misleading because Defendants

knowingly or extremely recklessly misapplied certain inputs and assumptions which inflated the




                                                167
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 174 of 197



fair value of the Buy reporting unit goodwill. They key inputs and assumptions they applied in

their DCF model to calculate the Buy reporting unit’s fair value would not be used by market

participants. Far from a more than 20% cushion against goodwill impairment, the Buy reporting

unit was already perilously close to impairment by December 31, 2016, even when applying the

most optimistic inputs and assumptions.

       498.    And Defendants also knew or recklessly disregarded that their statements

regarding their sensitivity analyses were misleading. Defendants failed to warn investors in the

2016 Form 10-K, that when they increased the discount rate by one percent and decreased the

long-term growth rate by one percent, the Buy reporting unit’s assumed projected future cash

flows for their DCF model would have needed to increase at an effective CAGR and AAGR of

8.2% or more to escape goodwill impairment, a rate of growth far greater than market

participants would use, given the adverse trends of falling revenues; operating income; adjusted

earnings before interest, taxes, depreciation, and amortization (“EBITDA”), and cash flows.

       499.    In fact, even with Defendants’ original optimistic discount rate and long-term

growth rate assumptions, Defendants knew or recklessly disregarded that if they had used their

own October 25, 2016 revised, reduced free cash flow guidance of $850 million for 2016, instead

of their original 2016 $950 million consolidated free cash flow guidance, and applied a still

overly robust 3.0% assumed cash flow CAGR, the Buy reporting unit would have been

underwater, with fair value below book value by $300 million. Defendants, instead, used

carefully crafted disclosures to falsely convey to investors that a substantial margin of protection

from goodwill impairment or cushion existed between the Buy reporting unit’s fair value and its

book value as of the close of 2016. In truth, Defendants knew and/or recklessly disregarded that




                                                168
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 175 of 197



the Buy reporting unit’s actual margin of fair value over book value was razor-thin and was not

“more than 20%” in 2016 as they falsely represented in the 2016 Form 10-K.

       500.    The material misrepresentations about the value of the Buy reporting unit’s

goodwill as of December 31, 2017 contained in the 2017 Form 10-K were much more egregious

than those in the 2016 Form 10-K because (i) Defendants utilized assumptions that were even

more unreasonable than the assumptions utilized in the 2016 Form 10-K, and (ii) there had been

further deterioration in the Buy segment.

       501.    In the 2017 Form 10-K, Defendants stated that they designated October 1, 2017 as

the date in which the annual goodwill impairment assessment was performed and that their DCF

models used discount rates ranging from 9.0% to 12.0% and long-term growth rates ranging

from 2.5% to 3.0%. Defendants did not disclose the expected future cash flows in the Buy

segment that were utilized in the DCF model but did disclose information which permitted

Plaintiffs to reasonably estimate the expected future cash flows. That information included

Nielsen’s free cash flow guidance for 2017, adjusted EBITDA and capital expenditures in the

Buy and Watch segments in 2017. On October 1, 2017, Nielsen’s consolidated cash flows

guidance was $900 million for 2017. As shown in the following chart, Plaintiffs determined that

19.8% of the $900 million or $178 million represented Buy segment cash flow by using the

percentages of Buy and Watch segment adjusted EBITDA less the amount of Buy and Watch

segment capital expenditures ($ in millions).

                    $ in Millions    Buy Segment Watch Segment Total
                Adjusted EBITDA             $587         $1,485
                Capital Expenditures        $272           $211
                Difference                  $315         $1,274 $1,589
                % of Total                 19.8%         80.2%
                % x $900M                   $178           $722




                                                169
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 176 of 197



        502.   Plaintiffs rounded up the 19.8% to 20% and multiplied it by the $900 million of

free cash flow guidance to arrive at the $180 million of free cash flow attributable to the Buy

reporting unit. The $180 million was then plugged into the model and Plaintiffs calculated the

growth rate of projected cash flows necessary for the carrying value of Buy segment invested

capital to exceed the fair value by 20%. Plaintiffs used 3.0% for the long term growth rate (the

highest rate Defendants utilized in their model) and a 9.0% discount rate (the lowest discount

rate used by Defendants in their models). The result was a growth rate of 19.7% for Buy cash

flows from 2018-2022. The 19.7% growth rate was baseless Defendants told investors that Buy

segment revenues in 2018 were expected to range between a 1.0% increase and a 1.0% decrease.

        503.   Moreover, if a 13.0% growth rate for Buy segment cash flows is assumed for

2018-2022, the resulting fair value of invested capital is the same as the carrying value of

invested capital. The 13.0% growth rate was also baseless given the 2018 Buy segment revenue

guidance.

        504.   If a 5% growth rate for Buy segment cash flows was assumed for 2018-2022, the

resulting fair value of invested capital was less than the carrying value by $1.4 billion. That

establishes that the Buy goodwill impairment charge needed to be recorded by December 31,

2017.

        505.   Further, the 5% growth rate was not reasonable given the Buy segment revenues

guidance for 2018. Thus, a reasonable assumed growth rate of projected Buy cash flows would

at best be 1.0% and that would result in the fair value of Buy invested capital being materially

impaired as the fair value would be $1.9 billion lower than the carrying value.

        506.   Defendants also represented in the 2017 Form 10-K that they performed

sensitivity analyses on their DCF assumptions by testing a one percent movement in both the




                                                170
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 177 of 197



long-term rate and discount rate assumptions, and that the sensitivity analyses also resulted in the

fair value of Buy goodwill being greater than the carrying value. The analysis above establishes

that this would only be possible by Defendants utilizing baseless assumptions about the growth

of Buy segment cash flows from 2018-2022.

        507.      At the close of 2017, Defendants not only knowingly or recklessly applied certain

inappropriate inputs and assumptions in their annual goodwill impairment assessment as of

October 1, 2017, that vastly inflated the fair value of the Company’s Buy reporting unit, but they

overstated the value of its goodwill by at least $1.4 billion as of December 31, 2017, March 31,

2018 and June 30, 2018. As a result, Defendants caused Nielsen to overstate various financial

metrics as reflected in the charts above. These misstatements were material to investors because

misstatements or omissions representing 5% or more of reported financial items are deemed to

be material, although amounts less than 5% can also be material depending upon the facts and

circumstances. 29

        508.      As the following charts show, Nielsen’s Financial Statements in 4Q17, 1Q18,

2Q18 were grossly overstated due to the failure to take the goodwill impairment.

                        Misstatement of Key Financial Results for the Fourth Quarter of 2017
                                           (in millions, except percentages )
                                                                             Correcting               Percent
                                                                Reported    Adjustments    Actual   Misstatement
Goodwill                                                           $8,495     ($1,400)    $7,095             -16%
Total Assets                                                     $16,866      ($1,400)    $15,466             -8%
Total Equity                                                      $4,245      ($1,400)     $2,845            -33%
Operating Income/(Loss)                                           $1,225      ($1,400)     ($175)           -114%
Income/ (Loss) from continuing operations before Income Taxes       $828      ($1,400)     ($572)           -169%



29
  “The use of a percentage as a numerical threshold, such as 5%, may provide the basis for a preliminary
assumption that – without considering all relevant circumstances – a deviation of less than the specified
percentage with respect to a particular item on the registrant’s financial statements is unlikely to be
material.” SEC Staff Accounting Bulletin No. 99. “Evaluation of materiality requires a registrant and its
auditor to consider all the relevant circumstances, and the [SEC] staff believes that there are numerous
circumstances in which misstatements below 5% could well be material.” Id.


                                                          171
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 178 of 197



                       Misstatement of Key Financial Results for the First Quarter of 2018
                                          (in millions, except percentages )
                                                                       Correcting                   Percent
                                                         Reported     Adjustments       Actual    Misstatement
Goodwill                                                 $  8,524       ($1,400)    $      7,124           -16%
Total Assets                                             $ 16,923       ($1,400)    $     15,523            -8%
Total Equity                                             $  4,258       ($1,400)    $      2,858           -33%
Operating Income/(Loss)                                  $    207       ($1,400)    $     (1,193)         -676%
Income/ (Loss) from continuing operations Income Taxes   $    114       ($1,400)    $     (1,286)        -1228%

                      Misstatement of Key Financial Results for the Second Quarter of 2018
                                          (in millions, except percentages )
                                                                       Correcting                   Percent
                                                         Reported     Adjustments       Actual    Misstatement
Goodwill                                                 $  8,441       ($1,400)    $      7,041           -17%
Total Assets                                             $ 16,698       ($1,400)    $     15,298            -8%
Total Equity                                             $  4,049       ($1,400)    $      2,649           -35%
Operating Income/(Loss)                                  $    228       ($1,400)    $     (1,172)         -614%
Income/ (Loss) from continuing operations Income Taxes   $    121       ($1,400)    $     (1,279)        -1157%

        509.      Defendants accomplished this scheme by using bogus inputs for the DCF model

used to calculate the fair value and goodwill of Nielsen’s Buy reporting unit. By inflating

goodwill, Defendants avoided recording impairment charges necessary to properly account for

the true value of the reporting unit. More specifically, Defendants, in violation of GAAP,

primarily employed inflated future cash flow projections to improperly avoid recognizing

material goodwill impairment of the Buy reporting unit, even when giving Defendants all benefit

of the doubt for their otherwise abnormally low discount rates and abnormally high terminal or

long-term growth rates. Consequently, Nielsen’s disclosures regarding its goodwill valuations

and testing were false and misleading in Nielsen’s 2016 Form 10-K, 2017 Form 10-K, and in the

Company’s Forms 10-Q for 1Q18, 2Q18, and 3Q18.

        510.      ASC 350-20-35-2 states that “[i]mpairment is the condition that exists when the

carrying amount [or book value] of goodwill exceeds its implied fair value.” Following an

acquisition, companies are required to account for any goodwill recorded as part of the




                                                         172
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 179 of 197



acquisition in accordance with ASC 350-20. ASC 350-20-35-28 requires goodwill to be tested

annually and, as is at issue here, for any quarter when certain circumstances are present.

       511.    Moreover, factors that are based on observable inputs are entitled to greater

weight than those based on inputs (such as forecasts) in the step zero analysis because observable

inputs reflect the assumptions market participants would use. ASC 820-10-05-1C requires that:

       When a price for an identical asset or liability is not observable, a reporting entity
       measures fair value using another valuation technique that maximizes the use of
       relevant observable inputs and minimizes the use of unobservable inputs.
       Because fair value is a market-based measurement, it is measured using the
       assumptions that market participants would use when pricing the asset or liability,
       including assumptions about risk.

       512.    Further, FASB Statement of Accounting Concepts No. 8 (“SFAC No. 8”) requires

accounting to strictly avoid bias, slanting and manipulation undertaken “to increase the

probability that financial information will be received favorably.” According to GAAP, a

“reporting entity shall measure the fair value of an asset or a liability using the assumptions that

market participants would use in pricing the asset or liability, assuming that market participants

act in their economic best interest.” ASC 820-10-35-9. GAAP defines market participants as:

       Buyers and sellers in the principal (or most advantageous) market for the asset or
       liability that [among other things] are independent of each other, that is, they are
       not related parties [and] are knowledgeable, having a reasonable understanding
       about the asset or liability and the transaction using all available information,
       including information that might be obtained through due diligence efforts that
       are usual and customary.

ASC 820-10-20, Glossary.

       513.    Importantly, Nielsen did not need to perform additional analysis beyond the step

one comparison of the fair value of the reporting unit to the book value of the reporting unit to

comply with GAAP. Completing step one of the goodwill impairment test was sufficient.

Defendants acknowledged this as follows:




                                                173
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 180 of 197



        In January 2017, the FASB issued an ASU, “Intangibles – Goodwill and Other”
        to simplify the subsequent measurement of goodwill. The update requires only a
        single-step quantitative test to identify and measure impairment based on the
        excess of a reporting unit’s carrying amount over its fair value. A qualitative
        assessment may still be completed first for an entity to determine if a quantitative
        impairment test is necessary. The update is effective for fiscal year 2021 and is to
        be adopted on a prospective basis. Early adoption is permitted for interim or
        annual goodwill impairment tests performed on testing dates after January 1,
        2017. We elected to early adopt this ASU effective January 1, 2017. There was
        no impact on our consolidated financial statements.

        514.     Defendants’ DCF models relied entirely on unsupported and unreasonable inputs

and assumptions that Defendants knew did not comport with GAAP. Defendants knew, for

example, that:

        Estimates of future cash flows used to test the recoverability of a long-lived asset
        (asset group) shall incorporate the entity’s own assumptions about its use of the
        asset (asset group) and shall consider all available evidence. The assumptions
        used in developing those estimates shall be reasonable in relation to the
        assumptions used in developing other information used by the entity for
        comparable periods, such as internal budgets and projections.

ASC 360-10-35-30. 30

        515.     In particular, GAAP states that, “[i]n developing unobservable inputs, a reporting

entity may begin with its own data, but it shall adjust those data if reasonably available

information indicates that other market participants would use different data.” ASC 820-10-35-

54A.

VIII. ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER

        516.     At all relevant times, the Individual Defendants acted with scienter in making the

materially false and misleading statements and omissions alleged herein. The Individual


30
  Although ASC 360 applies to long-lived assets, specifically property, plant and equipment, this
guidance similarly applies to the ASC 350 income approach’s use of future cash flows in the DCF model.
“If the guidance for a transaction or event is not specified within a source of authoritative GAAP for that
entity, an entity shall first consider accounting principles for similar transactions or events within a source
of authoritative GAAP for that entity and then consider nonauthoritative guidance from other sources.”
ASC 105-10-05-2.


                                                     174
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 181 of 197



Defendants had actual knowledge that the statements and omissions made by them were false

and misleading, and/or acted with reckless disregard for the truth or falsity of those statements

and omissions. The Individual Defendants’ intent to deceive, or reckless disregard for the truth,

is demonstrated by substantial direct and circumstantial evidence supporting a strong inference

of scienter, including the following:

       A.      CWs Confirm Declining Business and that Defendants Knew of This Decline
               Because of Their Visibility into the Business

       517.    The Confidential Witnesses cited in Sections IV(C) and IV(F)(2), confirm that the

issues at Nielsen were clearly understood throughout the Class Period. As described in Section

IV(C)(2), Nielsen had tremendous visibility into its performance. These allegations support a

strong inference of scienter.

       B.      Additional Facts Supporting Scienter Preceding 3Q16 Partial Revelation of
               the Truth

       518.    As described in Section IV(C), in addition to the CW testimony that the decline in

Nielsen’s business and declining client demand was visible well before 3Q16, three additional

facts indicate that the Company knew it was misleading investors prior to that date. First,

Defendants own admissions indicate that they knew about the problems at Nielsen and yet did

not disclose them. For example, Defendant Barns disclosed that, contrary to the assurances that

discretionary spending was “stable,” the Company actually had not seen strong discretionary

spending since the 3Q15. Second, Nielsen began developing a major new product – Connected

Buy System - precisely to respond to the undisclosed trend of declining consumer interest in

analytics. Third, the size of the guidance miss, relative to the Company’s visibility into future

performance, demonstrates that Defendants knew they would not meet guidance at the time it

was confirmed.




                                                175
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 182 of 197



       C.      Additional Allegations of Knowledge or Recklessness That Nielsen was
               Misleading Investors Regarding GDPR

       519.    Defendants repeatedly assured investors that GDPR would not be a problem. The

later revelation of problems, which Defendant Barns referred to as “pretty logical,” cannot be

construed as anything less than extreme recklessness. A person necessarily knows they are

providing false assurances when those assurances are ultimately proven to be undermined by

obvious and foreseeable issues, as they were here. .

       520.    Similarly, the repeated question about GDPR expressly prompted Defendants to

think about GDPR preparedness, meaning that their assurances of preparedness regarding those

very issues cannot be construed as anything less than either knowing or recklessly misleading.

       521.    Additionally, as described in Section VI(F)(2), statements made by former

employees confirm Defendants’ knowledge of these issues.

       522.    After the Class Period disclosure (on September 12, 2018), Nielsen also was

disclosed that Nielsen its access to data was “literally switched off,” when GDPR was enacted.

This statement makes it clear, beyond doubt, that GDPR affected Nielsen in an enormous and

obvious way, and that senior employees speaking to investors about GDPR knew of these issues

or at the very least were reckless in not knowing of them. Nielsen also stated that as of

September 12, 2018, Nielsen was still working to resolve these issues. Clearly, Defendants

would have been aware of this enormous problem in Nielsen’s business when it occurred (on

May 25, 2018). Similarly, by October 25, 2018, it was disclosed that Nielsen was still working

to meet the new policies, so that it could return to focusing on sales.

       523.    The size of the problem, combined with Nielsen’s high visibility into its

performance, and the timing of the false and misleading statements also support the conclusion




                                                176
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 183 of 197



that Defendants knew of the problems and were reckless at the time they made the false and

misleading statements.

       D.      Additional Facts Supporting Scienter Regarding Statements About China

       524.    Defendants’ statements assuring investors that the issues in China were limited to

execution issues 4Q17, and that those issues were resolved, are disproven both by the CW

testimony that Nielsen’s emerging markets, was facing serious undisclosed issues, and by

specific disclosures by Nielsen that its issues in China were not limited, as it claimed. On July

26, 2018, Defendant Barns told investors during Nielsen’s 4Q17 earnings call, “Quite frankly,

we still have more work to do operationally there” and “We’ve made some changes in those

marketplaces that are going to help us longer term, but we still have a little bit more work to do

there operationally.” He could not possibly have “assure[d]” investors that those issues had been

fully resolved in 4Q17, when he subsequently admitted that work still needed to be done.

Furthermore, after the Class Period on October 25, 2018, Patrick Dodd, whose title was

President-Global Markets Group, indicated that the Company “now” (as in on that date) had a

management team in place in China, meaning that the issues were not resolved until then.

Again, the Defendants who spoke on the issue of the execution problems in China, would have

known that those issues were not resolved (e.g., the market was facing decline and the

management team change-over was not then complete), at the time when they assured investors

that the issues had been fully resolved. Similarly, Patrick Dodd said on October 25, 2018, that

“we are rebuilding and strengthening our commercial teams across China.” Again, Defendants

must have known the issues were not fully resolved, as assured, if the Company was still

rebuilding the commercial team as of October 25, 2018.




                                                177
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 184 of 197



       E.      By Speaking on the Subjects at Issue in this Complaint, Defendants Must
               Have Had Knowledge of the Conditions in Nielsen or They Were Reckless in
               Speaking On Those Subjects

       525.    As alleged in Section VII, many of the false and misleading statements were made

by Defendants and affirmatively represented an understanding of the conditions within Nielsen’s

business. Thus, Defendants can be assumed to have had knowledge of those subjects upon

which they spoke, or can be presumed to have been reckless when speaking on those subjects.

Furthermore, the detailed truthful information that they provided, alongside their false and

misleading statements and omissions, further demonstrates their detailed knowledge of the

subjects upon which they spoke.

       F.      The Significance of the Subject of the False and Misleading Statements to
               Nielsen’s Business Supports Scienter

       The matters at issue here are of such enormous importance to Nielsen that it is not

possible that the Individual Defendants, as senior officers of Nielsen, would not have known the

truth. The issues regarding the analytics insights business were—and ultimately have proven to

be—an existential threat to the viability of Nielsen’s business. The insights business is disclosed

as representing about 30% of Nielsen’s revenue, and plays a central role in its long-term ability

to compete in a market where raw data will quickly become a low-margin commodity.

Moreover, Nielsen’s issues in China were core, because—as Defendant Jackson admitted during

the period of the misstatements—it was “the most important growth market in the world,” for

Nielsen. Similarly, because access to third-party data was absolutely critical to Nielsen so that

issues regarding the access to that data were core to Nielsen—in fact, as was later disclosed the

disruption to the data “pretty much stop[ped] the business.”




                                                178
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 185 of 197



       G.      Defendants Barns’ and Jackson’s Terminations Support Scienter

       526.    The termination of Defendant Barns and abrupt resignation of Defendant Jackson

provide additional indications of scienter. Though the Company has not stated as much, the

abrupt nature of these events and the fact that Barns was terminated, suggests that those inside

the Company realized their involvement in wrongdoing. Taken together with the other

allegations herein this supports the inference of scienter.

IX.    LOSS CAUSATION

       1.      During the Class Period, as detailed herein, Defendants false representations and

omissions of material facts about Nielsen’s business caused Nielsen’s stock to trade at artificially

inflated prices and operated as a fraud and deceit on purchasers of the Company’s securities.

Nielsen’s stock price reached a class period high of $55.81 on July 22, 2016 as a result of

Defendants falsely representing that discretionary spending by Buy Developed Market clients

remained stable and that Nielsen would report full year 2016 results in line with full year 2016

guidance.

       2.      After Defendants revealed some of the previously concealed adverse information

on October 25, 2016, April 25, 2017, October 25, 2017, February 8, 2018, April 26, 2018 and

July 26, 2018, Nielsen’s stock price declined substantially. These drops removed inflation from

the price of Nielsen common stock, causing real economic loss to investors who had purchased

Nielsen common stock during the Class Period. By July 26, 2018, Nielsen’s stock price declined

to just $22.11, a 60% or $33.70 per share decline from the class period high price of $55.81 on

July 22, 2016 as the artificial inflation was removed from the Company’s stock price. Class

members who purchased Nielsen stock during the Class Period suffered economic loss, i.e.,

damages, under the federal securities laws.




                                                 179
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 186 of 197



       527.    As a result of their purchases of Nielsen’s common stock during the Class Period,

Plaintiffs and the other Class members suffered economic loss, i.e., damages, under the federal

securities laws. Defendants’ false and misleading statements had the intended effect and caused

Nielsen’s common stock to trade at artificially inflated levels throughout the Class Period,

closing at $47.33 per share on February 11, 2016 (the first day of the Class Period), closing at a

high of $58.81 per share on July 22, 2016, and falling by $9.28 (16.8%), $1.61 (3.9%), $2.57

(6.25%), $3.66 (9.74%), $2.44 (7.10%), and $7.46 (25%) per share on October 25, 2016, April

25, 2017, October 25, 2017, February 8, 2018, April 26, 2018, and July 26, 2018, respectively.

       528.    By concealing from investors the adverse facts detailed herein, Defendants

presented a misleading picture of Nielsen’s business and prospects. As Defendants began to

reveal these adverse facts to the market, the price of Nielsen’s common stock fell dramatically.

This decline removed the artificial inflation from the price of Nielsen’s common stock, causing

economic loss to investors who had purchased Nielsen’s common stock during the Class Period.

       529.    The decline in the price of Nielsen’s common stock following these revelations

was a direct result of the nature and extent of Defendants’ fraudulent misrepresentations being

revealed to investors and the market. The timing and magnitude of the price declines and analyst

reactions to the news, individually and collectively, negate any inference that the loss suffered by

Plaintiffs and the other Class members was caused by changed market conditions,

macroeconomic or industry factors, or Company-specific facts unrelated to Defendants’

fraudulent conduct.

       530.    The economic loss, i.e., damages, suffered by Plaintiffs and the other Class

members was a direct result of Defendants’ fraudulent scheme and course of conduct to

artificially inflate the price of Nielsen’s common stock and the subsequent material decline in the




                                                180
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 187 of 197



value of Nielsen’s common stock when Defendants’ prior misrepresentations, misleading half-

truths and other fraudulent conduct were revealed.

X.        APPLICATION OF THE PRESUMPTION OF RELIANCE

          531.   Plaintiffs are entitled to a presumption of reliance under Affiliated Ute Citizens of

Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein against

Defendants are predicated upon omissions of material fact which there was a duty to disclose.

          532.   In the alternative, Plaintiffs are entitled to a presumption of reliance on

Defendants’ material misrepresentations and omissions pursuant to the fraud-on-the-market

theory:

                 (a)    Nielsen’s common stock met the requirements for listing on, and was

traded on the NYSE, an informationally efficient market, throughout the Class Period;

                 (b)    Nielsen’s common stock traded at high volumes during the Class Period,

and its weekly trading volume during the Class Period was 14.3 million shares, or approximately

4.0% of the average total outstanding shares, the “float” or shares not owned by insiders

comprised approximately 98% of outstanding shares during the Class Period, and the Class

Period bid/ask spread median was $0.012.

                 (c)    The market capitalization of Nielsen during the Class Period was between

$7.9 billion and $20.1 billion and institutional investors owned more than 90% of Nielsen’s

shares during the Class Period;

                 (d)    Nielsen’s common stock was registered with the SEC, Nielsen filed

Annual Reports, and routinely filed quarterly unaudited financial reports;

                 (e)    Nielsen communicated with public investors by means of established

market communication mechanisms, including through regular dissemination of press releases




                                                  181
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 188 of 197



on the major news wire services and through other wide-ranging public disclosures, such as

communications with the financial press, securities analysts and other similar reporting services;

               (f)    The market reacted promptly to public information disseminated by

Nielsen;

               (g)    Nielsen’s common stock was covered by numerous securities analysts

employed by major brokerage firms who wrote reports that were distributed to the sales force

and certain customers of their respective firms, and each of these reports was publicly available

and entered the public marketplace;

               (h)    The material misrepresentations and omissions alleged herein would tend

to induce a reasonable investor to misjudge the value of Nielsen’s common stock; and

               (i)    Without knowledge of the misrepresented or omitted material facts alleged

herein, Plaintiffs and other members of the Class bought Nielsen’s common stock between the

time Defendants misrepresented or failed to disclose material facts and the end of the Class

Period, at which time the truth had not yet been revealed.

       533.    As a result of the foregoing, the market for Nielsen common stock promptly

digested current information regarding Nielsen from all publicly available sources and reflected

such information in the Company’s stock price.

XI.    NO SAFE HARBOR

       534.    The statutory safe harbor provided by the PSLRA for forward-looking statements

under certain circumstances does not apply to any of the materially false and misleading

statements and omissions alleged in this Complaint. The statements at issue are not protected by

the PSLRA’s safe harbor or the common law bespeaks caution doctrine for a variety of reasons,

including the following.




                                               182
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 189 of 197



       535.    First, Defendants’ statements and omissions alleged to be false and misleading

relate to historical facts or existing conditions and, therefore, are not protected by the safe harbor.

Second, to the extent any of the false and misleading statements alleged may be characterized as

forward-looking, they were not adequately identified as “forward-looking” statements when

made. Third, any purported forward-looking statements were not accompanied by meaningful

cautionary language because risks that Defendants warned of had already come to pass, and any

cautionary language did not mention important factors of similar significance to those actually

realized. Fourth, to the extent that there were any forward-looking statements that were

identified as such, Defendants are liable because, at the time each of those forward-looking

statements was made, the speaker knew the statement was false when made.

XII.   CLASS ACTION ALLEGATIONS

       536.    Plaintiffs bring this federal securities class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of itself and all persons and entities that purchased or

otherwise acquired Nielsen publicly traded common stock during the period from February 11,

2016 through July 25, 2018, inclusive (the “Class Period”), and were damaged thereby, except as

excluded below (the “Class”). Excluded from the Class are: (i) Defendants; (ii) members of the

immediate family of any Individual Defendant; (iii) any person who was an officer or director of

Nielsen during the Class Period; (iv) any firm, trust, corporation, or other entity in which any

Defendant has or had a controlling interest; (v) affiliates of Nielson, including its employee

retirement and benefit plan(s) and their participants or beneficiaries, to the extent they made

purchases through such plan(s); and (vi) the legal representatives, affiliates, heirs, successors-in-

interest, or assigns of any such excluded person in (i)-(iv) of this paragraph.

       537.    The members of the Class are so numerous that joinder of all members is

impracticable. During the Class Period, Nielsen had over 350 million common shares


                                                 183
        Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 190 of 197



outstanding. Thus, the disposition of their claims in a class action will provide substantial

benefits to the parties and the Court.

        538.   While the exact number of Class members is unknown to Plaintiffs at this time

and can only be ascertained through appropriate discovery, it is likely that the proposed Class

numbers in the thousands and is geographically widely dispersed. Record owners and other

members of the Class may be identified from records maintained either by Nielsen or by other

customary means and may be notified of the pendency of this action by mail, using a form of

notice as is customary in securities class actions.

        539.   Plaintiffs’ claims are typical of the claims of the members of the Class. All

members of the Class were similarly affected by Defendants’ allegedly wrongful conduct in

violation of the Exchange Act as complained of herein.

        540.   Plaintiffs will fairly and adequately protect the interests of the members of the

Class. Plaintiffs have retained counsel competent and experienced in class and securities

litigation.

        541.   There is a well-defined community of interest in the questions of law and fact

involved in this case. Common questions of law and fact exist as to all members of the Class,

and predominate over any questions solely affecting individual members of the Class. The

questions of law and fact common to the Class include, without limit:

               (a)     whether the federal securities laws were violated by Defendants’ acts and

omissions as alleged herein;

               (b)     whether the statements made to the investing public during the Class

Period contained material misrepresentations;




                                                 184
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 191 of 197



               (c)        whether Defendants’ statements omitted material facts that Defendants

had a duty to disclose;

               (d)        whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

               (e)        whether Defendants knew or recklessly disregarded that their statements

were false and misleading;

               (f)        whether Defendants acted with the intent to defraud class members

regarding the true value of Nielsen’s common stock;

               (g)        whether Defendants’ fraudulent conduct inflated the price of Nielsen’s

common stock during the Class Period;

               (h)        whether the Individual Defendants were controlling persons of Nielsen;

               (i)        whether reliance may be presumed pursuant to the fraud-on-the-market

doctrine and/or the presumption of reliance afforded by Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972); and

               (j)        whether and to what extent the shareholders of Nielsen suffered losses due

to Defendants’ fraudulent conduct.

       542.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because, among other things, joinder of all members of the Class

is impracticable. Furthermore, because the damages suffered by individual Class members may

be relatively small, the expense and burden of individual litigation make it impossible for

members of the Class to individually redress the wrongs done to them. There will be no

difficulty in the management of this action as a class action.




                                                  185
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 192 of 197



                                             COUNT I

                    Violation of § 10(b) of the Exchange Act and Rule 10b-5
                       Promulgated Thereunder Against All Defendants

        543.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

above as if fully set forth herein.

        544.    This Count is asserted pursuant to Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder by the SEC against all Defendants.

        545.    Defendants, individually and in concert, directly and indirectly, by the use of the

means or instrumentalities of interstate commerce, the mails, and/or the facilities of national

securities exchanges, violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder by the SEC.

        546.    Defendants made false and misleading statements of material facts, omitted to

state material facts which they had a duty to disclose and omitted to state material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

        547.    Defendants made their false and misleading statements and omissions and

engaged in the fraudulent activity described herein knowingly and intentionally or in such a

reckless manner as to constitute willful deceit and fraud upon Plaintiffs and the other members of

the Class who sold Nielsen’s common stock.

        548.    Defendants intended to and did, as alleged herein, (i) deceive the investing public,

including Plaintiffs and members of the Class; (ii) artificially inflate and maintain the prices of

Nielsen’s common stock; and (iii) cause Plaintiffs and members of the Class to buy Nielsen’s

common stock at artificially inflated prices.




                                                 186
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 193 of 197



        549.    The Defendants were individually and collectively responsible for making the

false and misleading statements and omissions alleged herein and having engaged in a plan,

scheme and course of conduct designed to deceive Plaintiffs and members of the Class, by virtue

of having made public statements and prepared, approved, signed and/or disseminated

documents that contained untrue statements of material fact and/or omitted facts necessary to

make the statements therein not misleading.

        550.    In ignorance of the false and misleading nature of Defendants’ statements and

omissions, and relying directly or indirectly on those statements or upon the integrity of the

market price for Nielsen’s common stock, Plaintiffs and other members of the Class bought

Nielsen’s stock at artificially inflated prices during the Class Period. But for the fraud, Plaintiffs

and members of the Class would not have bought Nielsen’s common stock at such artificially

inflated prices. By buying the Nielsen common stock at these artificially inflated prices, the

Class members suffered economic losses, which losses were a direct and proximate result of

Defendants’ fraudulent conduct.

        551.    By virtue of the foregoing, Defendants are liable to Plaintiffs and members of the

proposed Class for violations of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

                                              COUNT II

                                Violation of § 20(a) of the Exchange Act
                                  Against the Individual Defendants

        552.    Plaintiffs repeat, incorporate, and reallege each of the allegations set forth above

as if fully set forth herein.

        553.    This Count is asserted pursuant to Section 20(a) of the Exchange Act against the

Individual Defendants.



                                                  187
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 194 of 197



       554.    As alleged above, Nielsen violated Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder by making false and misleading statements and omitting material

information in connection with the purchase and sale of Nielsen’s common stock.

       555.    This fraudulent conduct was undertaken with scienter and the Company is

charged with the knowledge and scienter of each of the Individual Defendants who knew of or

acted with reckless disregard of the falsity of their statements and the fraudulent nature of its

scheme during the Class Period. Thus, Nielsen is primarily liable under Section 10(b) and

Section 20(A) of the Exchange Act.

       556.    As set forth above, the Individual Defendants were controlling persons of Nielsen

during the Class Period, due to their senior executive positions with the Company, positions on

the Board and significant control over the Company’s stock. Such positions meant that the

Individual Defendants had direct involvement and influence over the Company’s day-to-day

operations.

       557.    By virtue of the foregoing, the Individual Defendants had the power to influence

and control, and did influence and control, directly or indirectly, the decision-making of Nielsen,

including the content of its public statements.

       558.    The Individual Defendants acted knowingly and intentionally, or in such a

reckless manner as to constitute willful fraud and deceit upon Plaintiffs and the other members of

the Class who bought Nielsen’s common stock during the Class Period.

       559.    In ignorance of the false and misleading nature of Defendants’ statements and

omissions, and relying directly or indirectly on those statements or upon the integrity of the

market price for Nielsen’s common stock, Plaintiffs and other members of the Class bought

Nielsen’s common stock at artificially inflated prices during the Class Period. But for the fraud,




                                                  188
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 195 of 197



Plaintiffs and members of the Class would not have bought Nielsen’s common stock at such

artificially inflated prices. By buying Nielsen’s common stock at these artificially inflated prices,

the Class members suffered economic losses, which losses were a direct and proximate result of

Defendants’ fraudulent conduct.

       560.     By reason of the foregoing, the Individual Defendants are liable to Plaintiffs and

the members of the Class as controlling persons of Nielsen in violation of Section 20(a) of the

Exchange Act.

XIII. PRAYER FOR RELIEF

       561.     WHEREFORE, Plaintiffs respectfully prays for judgment against the Defendants

as follows:

                A.      Determining that this action is a proper class action maintained under Rule

23 of the Federal Rules of Civil Procedure, certifying Plaintiffs as class representatives, and

appointing Labaton Sucharow LLP as lead class counsel pursuant to Rule 23(g);

                B.      Determining and declaring that Defendants violated the Exchange Act by

reason of the acts and omissions alleged herein;

                C.      Awarding Plaintiffs and the Class compensatory damages against all

Defendants, jointly and severally, in an amount to be proven at trial together with interest

thereon;

                D.      Awarding Plaintiffs and the Class their reasonable costs and expenses

incurred in this action, including but not limited to attorneys’ fees and costs incurred by

consulting and testifying expert witnesses; and

                E.      Granting such other and further relief as the Court deems just and proper.

XIV. JURY DEMAND

       562.     Plaintiffs demands a trial by jury of all issues so triable.


                                                  189
     Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 196 of 197



DATED: June 21, 2019

By: /s/ Carol C. Villegas
LABATON SUCHAROW LLP

Carol C. Villegas
Eric J. Belfi
Jake Bissell-Linsk
140 Broadway
New York, NY 10005
Telephone: (212) 907-0700
Facsimile: (212) 818-0477
Email: cvillegas@labaton.com
        ebelfi@labaton.com
        jbissell-linsk@labaton.com

Attorneys for Lead Plaintiff Public Employees’
Retirement System of Mississippi and Lead Counsel
for the Proposed Class

ROBBINS GELLER RUDMAN
& DOWD LLP

Shawn A. Williams
Chris Seefer (Pro Hac Vice Application Forthcoming)
Post Montgomery Center,
One Montgomery Street, Suite 1800
San Francisco, CA 94104
Telephone: (415) 288-4545
Facsimile: (415) 288-4534
Email: shawnw@rgrdlaw.com
Email: ChrisS@rgrdlaw.com

Counsel for Additionally Named Plaintiff Monroe
County Employees’ Retirement System, and
Additional Counsel for the Proposed Class




                                           190
       Case 1:18-cv-07143-JMF Document 60 Filed 06/21/19 Page 197 of 197



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 21, 2019, a copy of the foregoing was filed electronically via the

Court’s CM/ECF system. Notice of this filing will be sent by e-mail to all parties whose counsel has

appeared in this action, by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s CM/ECF System.

                                                          By:          /s/ Carol C. Villegas
                                                                         Carol C. Villegas




                                                 191
